




 





[exhibit10ximage1.gif]AMENDED AND RESTATED CREDIT AGREEMENT
by and among
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
THE LENDERS THAT ARE PARTIES HERETO
as the Lenders,
and
ENPHASE ENERGY, INC.
as Borrower
Dated as of December 18, 2015
 











--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
 
 
 
Page
1.
DEFINITIONS AND CONSTRUCTION.
 
1.1
Definitions
 
1.2
Accounting Terms
 
1.3
Code
 
1.4
Construction
 
1.5
Time References
 
1.6
Currency Translations
 
1.7
Schedules and Exhibits
 
2.
LOANS AND TERMS OF PAYMENT.
 
2.1
Revolving Loans
 
2.2
[Reserved
 
2.3
Borrowing Procedures and Settlements
 
2.4
Payments; Reductions of Commitments; Prepayments
 
2.5
Promise to Pay; Promissory Notes
 
2.6
Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations
 
2.7
Crediting Payments
 
2.8
Designated Account
 
2.9
Maintenance of Loan Account; Statements of Obligations
 
2.10
Fees
 
2.11
Letters of Credit
 
2.12
Interest Rate Election
 
2.13
Capital Requirements
 
2.14
Change of Lending Office
 
2.15
Accordion
 
3.
CONDITIONS; TERM OF AGREEMENT.
 
3.1
Conditions Precedent to the Initial Extension of Credit
 
3.2
Conditions Precedent to all Extensions of Credit
 
3.3
Maturity
 
3.4
Effect of Maturity
 
3.5
Early Termination by Borrower
 
3.6
Conditions Subsequent
 
4.
REPRESENTATIONS AND WARRANTIES.
 
4.1
Due Organization and Qualification; Subsidiaries
 
4.2
Due Authorization; No Conflict
 





--------------------------------------------------------------------------------






4.3
Governmental Consents
 
4.4
Binding Obligations; Perfected Liens
 
4.5
Title to Assets; No Encumbrances
 
4.6
Litigation
 
4.7
Compliance with Laws
 
4.8
No Material Adverse Effect
 
4.9
Solvency
 
4.10
Employee Benefits
 
4.11
Environmental Condition
 
4.12
Complete Disclosure
 
4.13
Patriot Act
 
4.14
Indebtedness
 
4.15
Payment of Taxes
 
4.16
Margin Stock
 
4.17
Governmental Regulation
 
4.18
OFAC
 
4.19
Employee and Labor Matters
 
4.20
[Reserved]
 
4.21
Leases
 
4.22
Eligible Accounts
 
4.23
Eligible Inventory
 
4.24
Location of Inventory
 
4.25
Inventory Records
 
5.
AFFIRMATIVE COVENANTS.
 
5.1
Financial Statements, Reports, Certificates
 
5.2
Reporting
 
5.3
Existence
 
5.4
Maintenance of Properties
 
5.5
Taxes
 
5.6
Insurance
 
5.7
Inspection
 
5.8
Compliance with Laws
 
5.9
Environmental
 
5.10
Disclosure Updates
 
5.11
Formation of Subsidiaries
 
5.12
Further Assurances
 
5.13
Lender Meetings
 
5.14
Compliance with ERISA and the IRC
 
5.15
Location of Inventory
 
5.16
Cash Dominion
 


2



--------------------------------------------------------------------------------






6.
NEGATIVE COVENANTS.
 
6.1
Indebtedness
 
6.2
Liens
 
6.3
Restrictions on Fundamental Changes
 
6.4
Disposal of Assets
 
6.5
Nature of Business
 
6.6
Prepayments and Amendments
 
6.7
Restricted Payments
 
6.8
Accounting Methods
 
6.9
Investments
 
6.10
Transactions with Affiliates
 
6.11
Use of Proceeds
 
6.12
Limitation on Issuance of Equity Interests
 
6.13
[Reserved]
 
6.14
Employee Benefits
 
7.
FINANCIAL COVENANTS.
 
8.
EVENTS OF DEFAULT.
 
8.1
Payments
 
8.2
Covenants
 
8.3
Judgments
 
8.4
Voluntary Bankruptcy, etc
 
8.5
Involuntary Bankruptcy, etc
 
8.6
Default Under Other Agreements
 
8.7
Representations, etc
 
8.8
Guaranty
 
8.9
Security Documents
 
8.10
Loan Documents
 
8.11
Change of Control
 
9.
RIGHTS AND REMEDIES.
 
9.1
Rights and Remedies
 
9.2
Remedies Cumulative
 
10.
WAIVERS; INDEMNIFICATION.
 
10.1
Demand; Protest; etc
 
10.2
The Lender Group’s Liability for Collateral
 
10.3
Indemnification
 
11.
NOTICES.
 
12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.
 
13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
 
13.1
Assignments and Participations
 


3



--------------------------------------------------------------------------------






13.2
Successors
 
14.
AMENDMENTS; WAIVERS.
 
14.1
Amendments and Waivers
 
14.2
Replacement of Certain Lenders
 
14.3
No Waivers; Cumulative Remedies
 
15.
AGENT; THE LENDER GROUP.
 
15.1
Appointment and Authorization of Agent
 
15.2
Delegation of Duties
 
15.3
Liability of Agent
 
15.4
Reliance by Agent
 
15.5
Notice of Default or Event of Default
 
15.6
Credit Decision
 
15.7
Costs and Expenses; Indemnification
 
15.8
Agent in Individual Capacity
 
15.9
Successor Agent
 
15.10
Lender in Individual Capacity
 
15.11
Collateral Matters
 
15.12
Restrictions on Actions by Lenders; Sharing of Payments
 
15.13
Agency for Perfection
 
15.14
Payments by Agent to the Lenders
 
15.15
Concerning the Collateral and Related Loan Documents
 
15.16
Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information
 
15.17
Several Obligations; No Liability
 
16.
WITHHOLDING TAXES.
 
16.1
Payments
 
16.2
Exemptions
 
16.3
Reductions
 
16.4
Refunds
 
17.
GENERAL PROVISIONS.
 
17.1
Effectiveness
 
17.2
Section Headings
 
17.3
Interpretation
 
17.4
Severability of Provisions
 
17.5
Bank Product Providers
 
17.6
Debtor-Creditor Relationship
 
17.7
Counterparts; Electronic Execution
 
17.8
Revival and Reinstatement of Obligations; Certain Waivers
 
17.9
Confidentiality
 
17.10
Survival
 


4



--------------------------------------------------------------------------------






17.11
Patriot Act
 
17.12
Integration
 
17.13
Currency Indemnity
 
17.14
Amendment and Restatement of Existing Credit Agreement
 

    







5



--------------------------------------------------------------------------------






EXHIBITS AND SCHEDULES
Exhibit A-1    Form of Assignment and Acceptance
Exhibit B-1    Form of Borrowing Base Certificate
Exhibit B-2    Form of Bank Product Provider Agreement
Exhibit C-1    Form of Compliance Certificate
Exhibit L-1    Form of Interest Election Request
Exhibit P-1    Form of Perfection Certificate


Schedule A-1    Agent’s Account
Schedule A-2    Authorized Persons
Schedule C-1    Commitments
Schedule 1.1    Defined Terms
Schedule 3.1    Conditions Precedent
Schedule 3.6    Conditions Subsequent
Schedule 5.1    Financial Statements, Reports, Certificates
Schedule 5.2    Collateral Reporting








--------------------------------------------------------------------------------






Exhibit 10.24
AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), is entered into
as of December 18, 2015, by and among the lenders identified on the signature
pages hereof (each of such lenders, together with its successors and permitted
assigns, is referred to hereinafter as a “Lender”, as that term is hereinafter
further defined), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as administrative agent for each member of the Lender Group and the
Bank Product Providers (in such capacity, together with its successors and
assigns in such capacity, “Agent”) and Enphase Energy, Inc., a Delaware
corporation (“Borrower”).
WHEREAS, Wells Fargo Bank, National Association, as administrative agent and
sole lender, on the one hand, and Borrower on the other hand, are parties to
that certain Credit Agreement, dated as of November 7, 2012 (as amended,
supplemented, or otherwise modified from time to time prior to the Restatement
Closing Date, the “Existing Credit Agreement”);
WHEREAS, Borrower has requested Agent and Lenders amend and restate the Existing
Credit Agreement to, among other things, increase the Maximum Revolver Amount
thereunder, and make certain other changes to the terms thereof;
WHEREAS, Agent and the Lenders are willing to so amend and restate the Existing
Credit Agreement in accordance with the terms and conditions hereof; it being
understood that no repayment of the outstanding amounts payable under the
Existing Credit Agreement as of the Restatement Closing Date is being effected
hereby but this Agreement is merely an amendment and restatement in accordance
with the terms hereof.
The parties agree as follows:
1.DEFINITIONS AND CONSTRUCTION.
1.1    Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.
1.2    Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that if Borrower notifies
Agent that Borrower requests an amendment to any provision hereof to eliminate
the effect of any Accounting Change occurring after the Restatement Closing Date
or in the application thereof on the operation of such provision (or if Agent
notifies Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such Accounting Change or in the application thereof, then
Agent and Borrower agree that they will negotiate in good faith amendments to
the provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrower after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon and agreed to by the Required Lenders, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred. Notwithstanding anything in this Agreement to the contrary, for
the purposes of calculating compliance with the financial covenants of this
Agreement, no effect shall be given to any change in GAAP arising out of a
change described in the Proposed Accounting Standards Update to Leases (Topic
840) dated August 17, 2010 or a substantially similar pronouncement. When used
herein, the term “financial statements” shall include the notes and schedules
thereto. Whenever the term “Borrower”




--------------------------------------------------------------------------------






is used in respect of a financial covenant or a related definition, it shall be
understood to mean Borrower and its Subsidiaries on a consolidated basis, unless
the context clearly requires otherwise. Notwithstanding anything to the contrary
contained herein, (a) all financial statements delivered hereunder shall be
prepared, and all financial covenants contained herein shall be calculated,
without giving effect to any election under the Statement of Financial
Accounting Standards No. 159 (or any similar accounting principle) permitting a
Person to value its financial liabilities or Indebtedness at the fair value
thereof, and (b) the term “unqualified opinion” as used herein to refer to
opinions or reports provided by accountants shall mean an opinion or report that
is (i) unqualified, and (ii) does not include any explanation, supplemental
comment, or other comment concerning the ability of the applicable Person to
continue as a going concern or concerning the scope of the audit
1.3    Code. Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein; provided, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.
1.4    Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Group Expenses that
have accrued and are unpaid regardless of whether demand has been made therefor,
(iii) all fees or charges that have accrued hereunder or under any other Loan
Document (including the Letter of Credit Fee and the Unused Line Fee) and are
unpaid, (b) in the case of contingent reimbursement obligations with respect to
Letters of Credit, providing Letter of Credit Collateralization, (c) in the case
of obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization, (d) the receipt by Agent of cash
collateral in order to secure any other contingent Obligations for which a claim
or demand for payment has been made on or prior to such time or in respect of
matters or circumstances known to Agent or a Lender at such time that are
reasonably expected to result in any loss, cost, damage, or expense (including
attorneys’ fees and legal expenses), such cash collateral to be in such amount
as Agent reasonably determines is appropriate to secure such contingent
Obligations, (e) the payment or repayment in full in immediately available funds
of all other outstanding Obligations (including the payment of any termination
amount then applicable (or which would or could become applicable as a result of
the repayment of the other Obligations) under Hedge Agreements provided by Hedge
Providers) other than (i) unasserted contingent indemnification Obligations,
(ii) any Bank Product Obligations (other than Hedge Obligations) that, at such
time, are allowed by the applicable Bank Product Provider to remain outstanding
without being required to be repaid or cash

2



--------------------------------------------------------------------------------






collateralized, and (iii) any Hedge Obligations that, at such time, are allowed
by the applicable Hedge Provider to remain outstanding without being required to
be repaid, and (f) the termination of all of the Commitments of the Lenders. Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any requirement of a writing contained herein or in any
other Loan Document shall be satisfied by the transmission of a Record.
1.5    Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
(a) the local time in London, with respect to the terms for the receipt of a
request to borrow European Denominated Loans, the payment by Loan Parties in
respect of European Denominated Loans and (b) Pacific standard time or Pacific
daylight saving time, as in effect in Los Angeles, California, with respect to
all other matters. For purposes of the computation of a period of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to and including”;
provided that, with respect to a computation of fees or interest payable to
Agent or any Lender, such period shall in any event consist of at least one full
day.
1.6    Currency Translations. For purposes of this Agreement and the other Loan
Documents, where the permissibility of a transaction or determinations of
required actions or circumstances depend upon compliance with, or are determined
by reference to, amounts stated in Dollars, unless the context of this Agreement
or any other Loan Document clearly requires otherwise or Agent otherwise
determines, such amounts shall be deemed to refer to Dollars or US Dollar
Equivalents and any requisite currency translation shall be based on the
Exchange Rate and the permissibility of actions already taken shall not be
affected by subsequent fluctuations in Exchange Rates (provided that if
Indebtedness is incurred to refinance or renew other Indebtedness, and such
refinancing or renewal would cause the applicable dollar denominated limitation
to be exceeded if calculated at the Exchange Rate, such dollar denominated
restriction shall be deemed not to have been exceeded so long as (i) such
refinancing or renewal Indebtedness is denominated in the same currency as such
Indebtedness being refinanced or renewed and (ii) the principal amount of such
refinancing or renewal Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced or renewed except as permitted under Section 6.1).
All certificates, reports and notices delivered under this Agreement, shall
express any amounts, calculations or determinations in Dollars or US Dollar
Equivalents.
1.7    Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.
2.
LOANS AND TERMS OF PAYMENT.

2.1    Revolving Loans.
(a)    Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, each Revolving Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans (“Revolving Loans”) to Borrower
in an amount at any one time outstanding not to exceed the lesser of:
(i)    such Lender’s Revolver Commitment, or
(ii)    such Lender’s Pro Rata Share of an amount equal to the lesser of:
(A)    the amount equal to (1) the Maximum Revolver Amount less (2) the sum of
(y) the Letter of Credit Usage at such time, plus (z) the principal amount of
Swing Loans outstanding at such time, and

3



--------------------------------------------------------------------------------






(B)    the amount equal to (1) the Borrowing Base as of such date (based upon
the most recent Borrowing Base Certificate delivered by Borrower to Agent) less
(2) the sum of (y) the Letter of Credit Usage at such time, plus (z) the
principal amount of Swing Loans outstanding at such time.
Each Revolving Loan shall be a Dollar Denominated Loan (which shall either be a
Base Rate Loan or a LIBOR Rate Loan) or a European Denominated Loan (which shall
either be a Euro Denominated Loan or a Sterling Denominated Loan); provided,
that, Borrower may not borrow, and Revolving Lenders shall have no obligation to
lend, any European Denominated Loans, if the sum of the aggregate outstanding
principal amount of all European Denominated Loans exceeds or would exceed the
US Dollar Equivalent of the lesser of (x) $10,000,000 and (y) 20% of the Maximum
Revolver Amount.
(b)    Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject
to the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Loans,
together with interest accrued and unpaid thereon, shall constitute Obligations
and shall be due and payable on the Maturity Date or, if earlier, on the date on
which they are declared due and payable pursuant to the terms of this Agreement.
(c)    Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation), in the exercise of its Permitted
Discretion, to establish and increase or decrease Receivable Reserves, Inventory
Reserves, Bank Product Reserves, and other Reserves against the Borrowing Base
or the Maximum Revolver Amount. The amount of any Receivable Reserve, Inventory
Reserve, Bank Product Reserve, or other Reserve established by Agent shall have
a reasonable relationship to the event, condition, other circumstance, or fact
that is the basis for such reserve and shall not be duplicative of any other
reserve established and currently maintained.
2.2    [Reserved.]
2.3    Borrowing Procedures and Settlements.
(a)    Procedure for Borrowing Revolving Loans. Subject to the terms and
conditions of this Agreement, each Borrowing shall be of a Dollar Denominated
Loan (which shall either be a Base Rate Loan or a LIBOR Rate Loan) or a European
Denominated Loan (which shall either be a Euro Denominated Loan or a Sterling
Denominated Loan). Each Borrowing shall be made by a written request by an
Authorized Person delivered to Agent and received by Agent no later than 10:00
a.m. (i) on the Business Day that is the requested Funding Date in the case of a
request for a Swing Loan, and (ii) on the Business Day that is 1 Business Day
prior to the requested Funding Date in the case of a request for a Dollar
Denominated Loan which is a Base Rate Loan, and (iii) on the Business Day that
is 3 Business Days prior to the requested Funding Date in the case of all other
requests, specifying (A) the amount of such Borrowing, (B) whether the requested
Borrowing is for a Dollar Denominated Loan (which shall either be a Base Rate
Loan or a LIBOR Rate Loan) or a European Denominated Loan (which shall either be
a Euro Denominated Loan or a Sterling Denominated Loan), (C) if the requested
Borrowing is for a European Denominated Loan, whether such European Denominated
Loan is to be initially maintained as a Euro Denominated Loan or a Sterling
Denominated Loan, (D) if the requested Borrowing is for a Dollar Denominated
Loan, whether such Dollar Denominated Loan is to be initially maintained as a
Base Rate Loan or a LIBOR Rate Loan and (E) the requested Funding Date (which
shall be a Business Day); provided, that Agent may, in its sole discretion,
elect to accept as timely requests that are received later than 10:00 a.m. on
the applicable Business Day. At Agent’s election, in lieu of delivering the
above-described written request, any Authorized Person may give Agent telephonic
notice of such request by the required time. In such circumstances, Borrower
agrees that any such telephonic notice will be confirmed in writing within 24
hours of the giving of such

4



--------------------------------------------------------------------------------






telephonic notice, but the failure to provide such written confirmation shall
not affect the validity of the request or give rise to a Default or Event of
Default. If Borrower fails to specify whether a requested Loan is to be a Dollar
Denominated Loan or a European Denominated Loan, such requested Loan shall be a
Dollar Denominated Loan which is a Base Rate Loan. If Borrower specifies that a
requested Loan is to be a European Denominated Loan but fails to specify whether
such requested Loan is to be initially maintained as a Euro Denominated Loan or
a Sterling Denominated Loan, such requested Loan shall be initially maintained
as a Euro Denominated Loan.
(b)    Making of Swing Loans. In the case of a request for a Revolving Loan
which is a Dollar Denominated Loan and so long as either (i) the aggregate
amount of Swing Loans made since the last Settlement Date, minus all payments or
other amounts applied to Swing Loans since the last Settlement Date, plus the
amount of the requested Swing Loan does not exceed the greater of (x)
$5,000,000, and (y) 10% of the Maximum Revolver Amount, or (ii) Swing Lender, in
its sole discretion, agrees to make a Swing Loan notwithstanding the foregoing
limitation, Swing Lender shall make a Revolving Loan (any such Revolving Loan
made by Swing Lender pursuant to this Section 2.3(b) being referred to as a
“Swing Loan” and all such Revolving Loans being referred to as “Swing Loans”)
available to Borrower on the Funding Date applicable thereto by transferring
immediately available funds in the amount of such requested Borrowing to the
Designated Account. Each Swing Loan shall be deemed to be a Revolving Loan which
is a Dollar Denominated Loan hereunder and shall be subject to all the terms and
conditions (including Section 3) applicable to other Revolving Loans, except
that all payments (including interest) on any Swing Loan shall be payable to
Swing Lender solely for its own account. Subject to the provisions of Section
2.3(d)(ii), Swing Lender shall not make and shall not be obligated to make any
Swing Loan if Swing Lender has actual knowledge that (i) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing, or (ii) the requested
Borrowing would exceed the Availability on such Funding Date. Swing Lender shall
not otherwise be required to determine whether the applicable conditions
precedent set forth in Section 3 have been satisfied on the Funding Date
applicable thereto prior to making any Swing Loan. The Swing Loans shall be
secured by Agent’s Liens, constitute Revolving Loans and Obligations, and bear
interest at the rate applicable from time to time to Revolving Loans that are
Base Rate Loans.
(c)    Making of Revolving Loans.
(i)    In the event that Swing Lender is not obligated to make a Swing Loan,
then after receipt of a request for a Borrowing pursuant to Section 2.3(a),
Agent shall notify the Lenders by telecopy, telephone, email, or other
electronic form of transmission, of the requested Borrowing; such notification
to be sent on the Business Day that is 1 Business Day prior to the requested
Funding Date. If Agent has notified the Lenders of a requested Borrowing on the
Business Day that is 1 Business Day prior to the Funding Date, then each Lender
shall make the amount of such Lender’s Pro Rata Share of the requested Borrowing
available to Agent in immediately available funds, to Agent’s Account, not later
than 10:00 a.m. on the Business Day that is the requested Funding Date. After
Agent’s receipt of the proceeds of such Revolving Loans from the Lenders, Agent
shall make the proceeds thereof available to Borrower on the applicable Funding
Date by transferring immediately available funds equal to such proceeds received
by Agent to the Designated Account; provided, that, subject to the provisions of
Section 2.3(d)(ii), no Lender shall have an obligation to make any Revolving
Loan, if (1) one or more of the applicable conditions precedent set forth in
Section 3 will not be satisfied on the requested Funding Date for the applicable
Borrowing unless such condition has been waived, or (2) the requested Borrowing
would exceed the Availability on such Funding Date.

5



--------------------------------------------------------------------------------






(ii)    Unless Agent receives notice from a Lender prior to 9:30 a.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrower the amount of that Lender’s Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrower a corresponding amount. If, on the requested Funding Date,
any Lender shall not have remitted the full amount that it is required to make
available to Agent in immediately available funds and if Agent has made
available to Borrower such amount on the requested Funding Date, then such
Lender shall make the amount of such Lender’s Pro Rata Share of the requested
Borrowing available to Agent in immediately available funds, to Agent’s Account,
no later than 10:00 a.m. on the Business Day that is the first Business Day
after the requested Funding Date (in which case, the interest accrued on such
Lender’s portion of such Borrowing for the Funding Date shall be for Agent’s
separate account). If any Lender shall not remit the full amount that it is
required to make available to Agent in immediately available funds as and when
required hereby and if Agent has made available to Borrower such amount, then
that Lender shall be obligated to immediately remit such amount to Agent,
together with interest at the Defaulting Lender Rate for each day until the date
on which such amount is so remitted. A notice submitted by Agent to any Lender
with respect to amounts owing under this Section 2.3(c)(ii) shall be conclusive,
absent manifest error. If the amount that a Lender is required to remit is made
available to Agent, then such payment to Agent shall constitute such Lender’s
Revolving Loan for all purposes of this Agreement. If such amount is not made
available to Agent on the Business Day following the Funding Date, Agent will
notify Borrower of such failure to fund and, upon demand by Agent, Borrower
shall pay such amount to Agent for Agent’s account, together with interest
thereon for each day elapsed since the date of such Borrowing, at a rate per
annum equal to the interest rate applicable at the time to the Revolving Loans
composing such Borrowing.
(d)    Protective Advances and Optional Overadvances.
(i)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), at any time (A) after the
occurrence and during the continuance of a Default or an Event of Default, or
(B) that any of the other applicable conditions precedent set forth in Section 3
are not satisfied, Agent hereby is authorized by Borrower and the Lenders, from
time to time, in Agent’s sole discretion, to make Revolving Loans to, or for the
benefit of, Borrower, on behalf of the Revolving Lenders, that Agent, in its
Permitted Discretion, deems necessary or desirable (1) to preserve or protect
the Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (the
Revolving Loans described in this Section 2.3(d)(i) shall be referred to as
“Protective Advances”). Notwithstanding the foregoing, the aggregate amount of
all Protective Advances outstanding at any one time, when combined with the
aggregate amount of outstanding Overadvances permitted under Section 2.3(d)(ii),
shall not exceed 10% of the Maximum Revolver Amount.
(ii)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), the Lenders hereby authorize
Agent or Swing Lender, as applicable, and either Agent or Swing Lender, as
applicable, may, but is not obligated to, knowingly and intentionally, continue
to make Revolving Loans (including Swing Loans) to Borrower notwithstanding that
an Overadvance exists or would be created thereby, so long as (A) after giving
effect to such Revolving Loans, the aggregate amount of all Overadvances
outstanding at any one time, when combined with the aggregate amount of
outstanding Protective Advances permitted under Section 2.3(d)(i), shall not
exceed 10% of the Maximum Revolver Amount, and (B) after giving effect to such
Revolving Loans, the outstanding Revolver Usage (except for and excluding
amounts charged to the Loan Account for interest, fees, or Lender

6



--------------------------------------------------------------------------------






Group Expenses) does not exceed the Maximum Revolver Amount. In the event Agent
obtains actual knowledge that the Revolver Usage exceeds the amounts permitted
by the immediately foregoing provisions, regardless of the amount of, or reason
for, such excess, Agent shall notify the Lenders as soon as practicable (and
prior to making any (or any additional) intentional Overadvances (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) unless Agent determines that prior notice would result in
imminent harm to the Collateral or its value, in which case Agent may make such
Overadvances and provide notice as promptly as practicable thereafter), and the
Lenders with Revolver Commitments thereupon shall, together with Agent, jointly
determine the terms of arrangements that shall be implemented with Borrower
intended to reduce, within a reasonable time, the outstanding principal amount
of the Revolving Loans to Borrower to an amount permitted by the preceding
sentence. In such circumstances, if any Lender with a Revolver Commitment
objects to the proposed terms of reduction or repayment of any Overadvance, the
terms of reduction or repayment thereof shall be implemented according to the
determination of the Required Lenders. The foregoing provisions are meant for
the benefit of the Lenders and Agent and are not meant for the benefit of
Borrower, which shall continue to be bound by the provisions of Section
2.4(e)(i). Each Lender with a Revolver Commitment shall be obligated to settle
with Agent as provided in Section 2.3(e) (or Section 2.3(g), as applicable) for
the amount of such Lender’s Pro Rata Share of any unintentional Overadvances by
Agent reported to such Lender, any intentional Overadvances made as permitted
under this Section 2.3(d)(ii), and any Overadvances resulting from the charging
to the Loan Account of interest, fees, or Lender Group Expenses.
(iii)    Each Protective Advance and each Overadvance (each, an “Extraordinary
Advance”) shall be deemed to be a Revolving Loan denominated in Dollars
hereunder, except that no Extraordinary Advance shall be eligible to be a LIBOR
Rate Loan and, prior to Settlement therefor, all payments on the Extraordinary
Advances shall be payable to Agent solely for its own account. The Extraordinary
Advances shall be repayable on demand, secured by Agent’s Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Revolving Loans denominated in Dollars that are Base Rate Loans. The
provisions of this Section 2.3(d) are for the exclusive benefit of Agent, Swing
Lender and the Lenders and are not intended to benefit Borrower (or any other
Loan Party) in any way.
(iv)    Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary: (A) no Extraordinary Advance may be made by Agent if
such Extraordinary Advance would cause the aggregate principal amount of
Extraordinary Advances outstanding to exceed an amount equal to 10% of the
Maximum Revolver Amount; and (B) to the extent that the making of any
Extraordinary Advance causes the aggregate Revolver Usage to exceed the Maximum
Revolver Amount, such portion of such Extraordinary Advance shall be for Agent’s
sole and separate account and not for the account of any Lender and shall be
entitled to priority in repayment in accordance with Section 2.4(b).
(e)    Settlement. It is agreed that each Lender’s funded portion of the
Revolving Loans is intended by the Lenders to equal, at all times, such Lender’s
Pro Rata Share of the outstanding Revolving Loans. Such agreement
notwithstanding, Agent, Swing Lender, and the other Lenders agree (which
agreement shall not be for the benefit of Borrower) that in order to facilitate
the administration of this Agreement and the other Loan Documents, settlement
among the Lenders as to the Revolving Loans, the Swing Loans, and the
Extraordinary Advances shall take place on a periodic basis in accordance with
the following provisions:
(i)    Agent shall request settlement (“Settlement”) with the Lenders on a
weekly basis, or on a more frequent basis if so determined by Agent in its sole
discretion (1) on behalf of Swing Lender, with respect to the outstanding Swing
Loans, (2) for itself, with respect to the outstanding

7



--------------------------------------------------------------------------------






Extraordinary Advances, and (3) with respect to Borrower’s or its Subsidiaries’
payments or other amounts received, as to each by notifying the Lenders by
telecopy, telephone, or other similar form of transmission, of such requested
Settlement, no later than 2:00 p.m. on the Business Day immediately prior to the
date of such requested Settlement (the date of such requested Settlement being
the “Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount and currency of outstanding Revolving Loans, Swing
Loans, and Extraordinary Advances for the period since the prior Settlement
Date. Subject to the terms and conditions contained herein (including Section
2.3(g)): (y) if the amount of the Revolving Loans (including Swing Loans, and
Extraordinary Advances) made by a Lender that is not a Defaulting Lender exceeds
such Lender’s Pro Rata Share of the Revolving Loans (including Swing Loans, and
Extraordinary Advances) as of a Settlement Date, then Agent shall, by no later
than 12:00 p.m. on the Settlement Date, transfer in immediately available funds
to a Deposit Account of such Lender (as such Lender may designate), an amount
such that each such Lender shall, upon receipt of such amount, have as of the
Settlement Date, its Pro Rata Share of the Revolving Loans (including Swing
Loans, and Extraordinary Advances), and (z) if the amount of the Revolving Loans
(including Swing Loans, and Extraordinary Advances) made by a Lender is less
than such Lender’s Pro Rata Share of the Revolving Loans (including Swing Loans,
and Extraordinary Advances) as of a Settlement Date, such Lender shall no later
than 12:00 p.m. on the Settlement Date transfer in immediately available funds
to Agent’s Account, an amount such that each such Lender shall, upon transfer of
such amount, have as of the Settlement Date, its Pro Rata Share of the Revolving
Loans (including Swing Loans and Extraordinary Advances). Such amounts made
available to Agent under clause (z) of the immediately preceding sentence shall
be applied against the amounts of the applicable Swing Loans or Extraordinary
Advances and, together with the portion of such Swing Loans or Extraordinary
Advances representing Swing Lender’s Pro Rata Share thereof, shall constitute
Revolving Loans of such Lenders which are denominated in Dollars. If any such
amount is not made available to Agent by any Lender on the Settlement Date
applicable thereto to the extent required by the terms hereof, Agent shall be
entitled to recover for its account such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate.
(ii)    In determining whether a Lender’s balance of the Revolving Loans, Swing
Loans, and Extraordinary Advances is less than, equal to, or greater than such
Lender’s Pro Rata Share of the Revolving Loans, Swing Loans, and Extraordinary
Advances as of a Settlement Date, Agent shall, as part of the relevant
Settlement, apply to such balance the portion of payments actually received in
good funds by Agent with respect to principal, interest, fees payable by
Borrower and allocable to the Lenders hereunder, and proceeds of Collateral.
(iii)    Between Settlement Dates, Agent, to the extent Extraordinary Advances
or Swing Loans are outstanding, may pay over to Agent or Swing Lender, as
applicable, any payments or other amounts received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Revolving Loans, for application to the Extraordinary Advances or Swing Loans.
Between Settlement Dates, Agent, to the extent no Extraordinary Advances or
Swing Loans are outstanding, may pay over to Swing Lender any payments or other
amounts received by Agent, that in accordance with the terms of this Agreement
would be applied to the reduction of the Revolving Loans, for application to
Swing Lender’s Pro Rata Share of the Revolving Loans. If, as of any Settlement
Date, payments or other amounts of Borrower or its Subsidiaries received since
the then immediately preceding Settlement Date have been applied to Swing
Lender’s Pro Rata Share of the Revolving Loans other than to Swing Loans, as
provided for in the previous sentence, Swing Lender shall pay to Agent for the
accounts of the Lenders, and Agent shall pay to the Lenders (other than a
Defaulting Lender if Agent has implemented the provisions of Section 2.3(g)), to
be applied to the outstanding Revolving Loans of such Lenders, an amount such
that each such Lender shall, upon receipt of such amount, have, as of such
Settlement Date, its Pro Rata Share of the Revolving Loans. During the period
between Settlement Dates, Swing Lender with respect to Swing Loans, Agent with
respect to

8



--------------------------------------------------------------------------------






Extraordinary Advances, and each Lender with respect to the Revolving Loans
other than Swing Loans and Extraordinary Advances, shall be entitled to interest
at the applicable rate or rates payable under this Agreement on the daily amount
of funds employed by Swing Lender, Agent, or the Lenders, as applicable.
(iv)    Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).
(f)    Notation. Agent, as a non-fiduciary agent for Borrower, shall maintain a
register showing the principal amount of the Revolving Loans owing to each
Lender, including the Swing Loans owing to Swing Lender, and Extraordinary
Advances owing to Agent, and the interests therein of each Lender, from time to
time and such register shall, absent manifest error, conclusively be presumed to
be correct and accurate.
(g)    Defaulting Lenders.
(i)    Notwithstanding the provisions of Section 2.4(b)(ii), Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Borrower to
Agent for the Defaulting Lender’s benefit or any proceeds of Collateral that
would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, Agent shall transfer any such
payments (A) first, to Swing Lender to the extent of any Swing Loans that were
made by Swing Lender and that were required to be, but were not, paid by the
Defaulting Lender, (B) second, to Issuing Bank, to the extent of the portion of
a Letter of Credit Disbursement that was required to be, but was not, paid by
the Defaulting Lender, (C) third, to each Non-Defaulting Lender ratably in
accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of a Revolving Loan (or other funding
obligation) was funded by such other Non-Defaulting Lender), (D) to a suspense
account maintained by Agent, the proceeds of which shall be retained by Agent
and may be made available to be re-advanced to or for the benefit of Borrower
(upon the request of Borrower and subject to the conditions set forth in Section
3.2) as if such Defaulting Lender had made its portion of Revolving Loans (or
other funding obligations) hereunder, and (E) from and after the date on which
all other Obligations have been paid in full, to such Defaulting Lender in
accordance with tier (L) of Section 2.4(b)(ii). Subject to the foregoing, Agent
may hold and, in its discretion, re-lend to Borrower for the account of such
Defaulting Lender the amount of all such payments received and retained by Agent
for the account of such Defaulting Lender. Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents (including the
calculation of Pro Rata Share in connection therewith) and for the purpose of
calculating the fee payable under Section 2.10(b), such Defaulting Lender shall
be deemed not to be a “Lender” and such Lender’s Commitment shall be deemed to
be zero; provided, that the foregoing shall not apply to any of the matters
governed by Section 14.1(a)(i) through (iii). The provisions of this Section
2.3(g) shall remain effective with respect to such Defaulting Lender until the
earlier of (y) the date on which all of the Non-Defaulting Lenders, Agent,
Issuing Bank, and Borrower shall have waived, in writing, the application of
this Section 2.3(g) to such Defaulting Lender, or (z) the date on which such
Defaulting Lender makes payment of all amounts that it was obligated to fund
hereunder, pays to Agent all amounts owing by Defaulting Lender in respect of
the amounts that it was obligated to fund hereunder, and, if requested by Agent,
provides adequate assurance of its ability to perform its future obligations
hereunder (on which earlier date, so long as no Event of Default has occurred
and is continuing, any remaining cash collateral held by Agent pursuant to
Section 2.3(g)(ii) shall be released to Borrower). The operation of this Section
2.3(g) shall not be construed to increase or otherwise affect the Commitment of
any Lender, to relieve or excuse the performance by such Defaulting Lender or
any other Lender of its duties and obligations hereunder, or to relieve or
excuse the performance by Borrower of its

9



--------------------------------------------------------------------------------






duties and obligations hereunder to Agent, Issuing Bank, or to the Lenders other
than such Defaulting Lender. Any failure by a Defaulting Lender to fund amounts
that it was obligated to fund hereunder shall constitute a material breach by
such Defaulting Lender of this Agreement and shall entitle Borrower, at its
option, upon written notice to Agent, to arrange for a substitute Lender to
assume the Commitment of such Defaulting Lender, such substitute Lender to be
reasonably acceptable to Agent. In connection with the arrangement of such a
substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the Letters of Credit); provided,
that any such assumption of the Commitment of such Defaulting Lender shall not
be deemed to constitute a waiver of any of the Lender Groups’ or Borrower’s
rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund. In the event of a direct conflict between the
priority provisions of this Section 2.3(g) and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.
(ii)    If any Swing Loan or Letter of Credit is outstanding at the time that a
Lender becomes a Defaulting Lender then:
(A)    such Defaulting Lender’s Swing Loan Exposure and Letter of Credit
Exposure shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Shares but only to the extent (x) the sum of all
Non-Defaulting Lenders’ Revolving Loan Exposures plus such Defaulting Lender’s
Swing Loan Exposure and Letter of Credit Exposure does not exceed the total of
all Non-Defaulting Lenders’ Revolver Commitments and (y) the conditions set
forth in Section 3.2 are satisfied at such time;
(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrower shall within one Business Day following notice
by the Agent (x) first, prepay such Defaulting Lender’s Swing Loan Exposure
(after giving effect to any partial reallocation pursuant to clause (A) above)
and (y) second, cash collateralize such Defaulting Lender’s Letter of Credit
Exposure (after giving effect to any partial reallocation pursuant to clause (A)
above), pursuant to a cash collateral agreement to be entered into in form and
substance reasonably satisfactory to the Agent, for so long as such Letter of
Credit Exposure is outstanding; provided, that Borrower shall not be obligated
to cash collateralize any Defaulting Lender’s Letter of Credit Exposure if such
Defaulting Lender is also the Issuing Bank;
(C)    if Borrower cash collateralizes any portion of such Defaulting Lender’s
Letter of Credit Exposure pursuant to this Section 2.3(g)(ii), Borrower shall
not be required to pay any Letter of Credit Fees to Agent for the account of
such Defaulting Lender pursuant to Section 2.6(b) with respect to such cash
collateralized portion of such Defaulting Lender’s Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;
(D)    to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders
is reallocated pursuant to this Section 2.3(g)(ii), then the Letter of Credit
Fees payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
adjusted in accordance with such Non-Defaulting Lenders’ Letter of Credit
Exposure;

10



--------------------------------------------------------------------------------






(E)    to the extent any Defaulting Lender’s Letter of Credit Exposure is
neither cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii),
then, without prejudice to any rights or remedies of the Issuing Bank or any
Lender hereunder, all Letter of Credit Fees that would have otherwise been
payable to such Defaulting Lender under Section 2.6(b) with respect to such
portion of such Letter of Credit Exposure shall instead be payable to the
Issuing Bank until such portion of such Defaulting Lender’s Letter of Credit
Exposure is cash collateralized or reallocated;
(F)    so long as any Lender is a Defaulting Lender, the Swing Lender shall not
be required to make any Swing Loan and the Issuing Bank shall not be required to
issue, amend, or increase any Letter of Credit, in each case, to the extent
(x) the Defaulting Lender’s Pro Rata Share of such Swing Loans or Letter of
Credit cannot be reallocated pursuant to this Section 2.3(g)(ii) or (y) the
Swing Lender or Issuing Bank, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Bank, as
applicable, and Borrower to eliminate the Swing Lender’s or Issuing Bank’s risk
with respect to the Defaulting Lender’s participation in Swing Loans or Letters
of Credit; and
(G)    Agent may release any cash collateral provided by Borrower pursuant to
this Section 2.3(g)(ii) to the Issuing Bank and the Issuing Bank may apply any
such cash collateral to the payment of such Defaulting Lender’s Pro Rata Share
of any Letter of Credit Disbursement that is not reimbursed by Borrower pursuant
to Section 2.11(d).
(h)    Independent Obligations. All Revolving Loans (other than Swing Loans and
Extraordinary Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Revolving Loan (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.
2.4    Payments; Reductions of Commitments; Prepayments.
(a)    Payments by Borrower.
(i)    Except as otherwise expressly provided herein, all payments by Borrower
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 1:30 p.m. on the date
specified herein. Any payment received by Agent later than 1:30 p.m. shall be
deemed to have been received (unless Agent, in its sole discretion, elects to
credit it on the date received) on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.
(ii)    Unless Agent receives notice from Borrower prior to the date on which
any payment is due to the Lenders that Borrower will not make such payment in
full as and when required, Agent may assume that Borrower has made (or will
make) such payment in full to Agent on such date in immediately available funds
and Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.

11



--------------------------------------------------------------------------------






(iii)    All payments in respect of the Obligations denominated in a currency
other than Dollars shall be applied first to Obligations denominated in the same
currency as the payments received and second to the Obligations denominated in
the other currencies, if any; provided, that, Agent may, at its option (but is
not obligated to), convert such currency received to the currency in which the
Obligations are denominated at the Exchange Rate calculated by Agent in good
faith on such date and Borrower shall pay the costs of such conversion (or Agent
may, at its option, charge such costs to the loan account of Borrower maintained
by Agent).
(iv)    Unless Agent otherwise agrees in writing, all payments of the
Obligations shall be made with the Loan Parties’ own funds (including, without
limitation, with proceeds of Collateral constituting assets of the Loan Parties
and with funds of the Loan Parties representing the repayment of any Permitted
Intercompany Advances made by the Loan Parties).
(b)    Apportionment and Application.
(i)So long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, all principal and
interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent’s separate
account or for the separate account of Issuing Bank) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates. Subject to Section
2.4(b)(iv) and Section 2.4(e), all payments to be made hereunder by Borrower
shall be remitted to Agent and all such payments, and all proceeds of Collateral
received by Agent, shall be applied, so long as no Application Event has
occurred and is continuing and except as otherwise provided herein with respect
to Defaulting Lenders, to reduce the balance of the Revolving Loans outstanding
and, thereafter, to Borrower (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.
(ii)At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:
(A)    first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,
(B)    second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,
(C)    third, to pay interest due in respect of all Extraordinary Advances until
paid in full,
(D)    fourth, to pay the principal of all Extraordinary Advances until paid in
full,
(E)    fifth, ratably, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the Lenders under the
Loan Documents, until paid in full,
(F)    sixth, ratably, to pay any fees or premiums then due to any of the
Lenders under the Loan Documents until paid in full,

12



--------------------------------------------------------------------------------






(G)    seventh, to pay interest accrued in respect of the Swing Loans until paid
in full,
(H)    eighth, to pay the principal of all Swing Loans until paid in full,
(I)    ninth, ratably, to pay interest accrued in respect of the Revolving Loans
(other than Protective Advances) until paid in full,
(J)    tenth, ratably
i.    ratably, to pay the principal of all Revolving Loans until paid in full,
ii.    to Agent, to be held by Agent, for the benefit of Issuing Bank (and for
the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of Issuing Bank, a share of each Letter of Credit
Disbursement), as cash collateral in an amount up to 105% of the Letter of
Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this Section
2.4(b)(ii), beginning with tier (A) hereof),
iii.    ratably, up to the amount (after taking into account any amounts
previously paid pursuant to this clause (iii) during the continuation of the
applicable Application Event) of the most recently established Bank Product
Reserve, which amount was established prior to the occurrence of, and not in
contemplation of, the subject Application Event, to (y) the Bank Product
Providers based upon amounts then certified by the applicable Bank Product
Provider to Agent (in form and substance satisfactory to Agent) to be due and
payable to such Bank Product Providers on account of Bank Product Obligations,
and (z) with any balance to be paid to Agent, to be held by Agent, for the
ratable benefit of the Bank Product Providers, as cash collateral (which cash
collateral may be released by Agent to the applicable Bank Product Provider and
applied by such Bank Product Provider to the payment or reimbursement of any
amounts due and payable with respect to Bank Product Obligations owed to the
applicable Bank Product Provider as and when such amounts first become due and
payable and, if and at such time as all such Bank Product Obligations are paid
or otherwise satisfied in full, the cash collateral held by Agent in respect of
such Bank Product Obligations shall be reapplied pursuant to this Section
2.4(b)(ii), beginning with tier (A) hereof),
(K)    eleventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders (including being paid, ratably, to the Bank Product Providers
on account of all amounts then due and payable in respect of Bank Product
Obligations, with any balance to be paid to Agent, to be held by Agent, for the
ratable benefit of the Bank Product Providers, as cash collateral (which cash
collateral may be released by Agent to the applicable Bank Product Provider and
applied by such Bank Product Provider to the payment or reimbursement of any
amounts due and payable with respect to Bank Product Obligations owed to the
applicable Bank Product Provider as and when such amounts first become due and
payable and, if and at such time as all such Bank Product Obligations are paid
or otherwise satisfied in full, the cash collateral held by Agent in respect of
such Bank Product Obligations shall be reapplied pursuant to this Section
2.4(b)(ii), beginning with tier (A) hereof),
(L)    twelfth, ratably to pay any Obligations owed to Defaulting Lenders; and

13



--------------------------------------------------------------------------------






(M)    thirteenth, to Borrower (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.
(iii)    Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).
(iv)    In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrower to
Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement or
any other Loan Document.
(v)    For purposes of Section 2.4(b)(ii), “paid in full” of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
(vi)    In the event of a direct conflict between the priority provisions of
this Section 2.4 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, if the conflict relates to the provisions
of Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g)
shall control and govern, and if otherwise, then the terms and provisions of
this Section 2.4 shall control and govern.
(c)    Reduction of Revolver Commitments. The Revolver Commitments shall
terminate on the Maturity Date. Borrower may reduce the Revolver Commitments,
without premium or penalty, to an amount (which may be zero) not less than the
sum of (A) the Revolver Usage as of such date, plus (B) the principal amount of
all Revolving Loans not yet made as to which a request has been given by
Borrower under Section 2.3(a), plus (C) the amount of all Letters of Credit not
yet issued as to which a request has been given by Borrower pursuant to Section
2.11(a). Each such reduction shall be in an amount which is not less than
$5,000,000 (unless the Revolver Commitments are being reduced to zero and the
amount of the Revolver Commitments in effect immediately prior to such reduction
are less than $5,000,000), shall be made by providing not less than 10 Business
Days prior written notice to Agent, and shall be irrevocable. Once reduced, the
Revolver Commitments may not be increased. Each such reduction of the Revolver
Commitments shall reduce the Revolver Commitments of each Lender proportionately
in accordance with its ratable share thereof.
(d)    Optional Prepayments. Borrower may prepay the principal of any Revolving
Loan at any time in whole or in part, without premium or penalty.
(e)    Mandatory Prepayments.
(i)    Borrowing Base. If, at any time, and for any reason other than a
redetermination of the US Dollar Equivalent of European Denominated Loans by
Agent, (A) the Revolver Usage on such date exceeds (B) the Borrowing Base
reflected in the Borrowing Base Certificate most recently delivered by Borrower
to Agent, then Borrower shall promptly, but in any event within 1 Business Day,
prepay the Obligations in accordance with Section 2.4(f) in an aggregate amount
equal to the amount of such excess.

14



--------------------------------------------------------------------------------






(ii)    Availability. If, at any time, Availability is less than or equal to the
greater of (x) $12,500,000 and (y) 16.67% of the Maximum Revolver Amount, at the
Agent’s option, in its sole discretion, outstanding Obligations shall be prepaid
pursuant to the provisions of Section 5.16.
(iii)    Currency Fluctuations. If, at any time, as a result of the
redetermination of the US Dollar Equivalent of European Denominated Loans by
Agent, (A) the sum of the aggregate outstanding principal amount of all European
Denominated Loans exceeds the US Dollar Equivalent of the lesser of (x)
$10,000,000 and (y) 20% of the Maximum Revolver Amount, or (B) Revolver Usage
would exceed the lesser of (x) the Borrowing Base and (y) the Maximum Revolver
Amount, then Borrower shall promptly, but in any event within 2 Business Days,
prepay the Obligations in accordance with Section 2.4(f) in an aggregate amount
equal to the amount of such excess.
(f)    Application of Payments. Each prepayment pursuant to Section 2.4(e)
shall, (A) so long as no Application Event shall have occurred and be
continuing, be applied, first, to the outstanding principal amount of the
Revolving Loans until paid in full, and second, to cash collateralize the
Letters of Credit in an amount equal to 105% of the then outstanding Letter of
Credit Usage, and (B) if an Application Event shall have occurred and be
continuing, be applied in the manner set forth in Section 2.4(b)(ii).
(g)    Hedge Agreements. No repayment or prepayment of the Loans pursuant to
this Section 2.4 shall affect any of Borrower’s obligations under any Hedge
Agreement entered into with respect to the Loans.
(h)    Currencies. All Obligations denominated in Dollars shall be repaid in
Dollars, all Obligations denominated in Sterling shall be repaid in Sterling and
all Obligations denominated in Euros shall be repaid in Euros.
2.5    Promise to Pay; Promissory Notes.
(a)    Borrower agrees to pay the Lender Group Expenses on the earlier of (i)
the first day of the month following the date on which the applicable Lender
Group Expenses were first incurred or (ii) the date on which demand therefor is
made by Agent. Borrower promises to pay all of the Obligations (including
principal, interest, premiums, if any, fees, costs, and expenses (including
Lender Group Expenses)) in full on the Maturity Date or, if earlier, on the date
on which the Obligations (other than the Bank Product Obligations) become due
and payable pursuant to the terms of this Agreement. Borrower agrees that its
obligations contained in the first sentence of this Section 2.5(a) shall survive
payment or satisfaction in full of all other Obligations.
(b)    Any Lender may request that any portion of its Commitments or the Loans
made by it be evidenced by one or more promissory notes. In such event, Borrower
shall execute and deliver to such Lender the requested promissory notes payable
to the order of such Lender in a form furnished by Agent and reasonably
satisfactory to Borrower. Thereafter, the portion of the Commitments and Loans
evidenced by such promissory notes and interest thereon shall at all times be
represented by one or more promissory notes in such form payable to the order of
the payee named therein.
2.6    Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.
(a)    Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest as follows:

15



--------------------------------------------------------------------------------






(i)if the relevant Obligation is a Dollar Denominated Loan which is a LIBOR Rate
Loan, at a per annum rate equal to the LIBOR Rate for the applicable Interest
Period plus the Applicable Margin for LIBOR Rate Loans,
(ii)if the relevant Loan is a Euro Denominated Loan, at a rate per annum equal
to EURIBOR for the applicable Interest Period plus the Applicable Margin for
Euro Denominated Loans,
(iii)if the relevant Loan is a Sterling Denominated Loan, at a rate per annum
equal to the LIBOR Rate for the applicable Interest Period plus the Applicable
Margin for Sterling Denominated Loans plus any Mandatory Costs,
(iv)if the relevant Loan is a Dollar Denominated Loan which is a Base Rate Loan,
at a rate per annum equal to the Base Rate plus the Applicable Margin for Base
Rate Loans, and
(v)otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.
(b)    Letter of Credit Fee. Borrower shall pay Agent (for the ratable benefit
of the Revolving Lenders), a Letter of Credit fee (the “Letter of Credit Fee”)
(which fee shall be in addition to the fronting fees and commissions, other
fees, charges and expenses set forth in Section 2.11(k)) that shall accrue at a
per annum rate equal to the Applicable Margin for Dollar Denominated Loans that
are LIBOR Rate Loans times the undrawn amount of all outstanding Letters of
Credit.
(c)    Default Rate. Upon the occurrence and during the continuation of an Event
of Default and at the election of Agent or the Required Lenders,
(i)all Obligations (except for undrawn Letters of Credit) that have been charged
to the Loan Account pursuant to the terms hereof shall bear interest at a per
annum rate equal to 2 percentage points above the per annum rate otherwise
applicable thereunder, and
(ii)the Letter of Credit Fee shall be increased to 2 percentage points above the
per annum rate otherwise applicable hereunder.
(d)    Payment. Except to the extent provided to the contrary in Section 2.10 or
Section 2.11(k), (i) all interest, all Letter of Credit Fees and all other fees
payable hereunder or under any of the other Loan Documents shall be due and
payable, in arrears, on the first day of each month and (ii) all costs and
expenses payable hereunder or under any of the other Loan Documents, and all
Lender Group Expenses shall be due and payable on the earlier of (x) the first
day of the month following the date on which the applicable costs, expenses, or
Lender Group Expenses were first incurred or (y) the date on which demand
therefor is made by Agent. Borrower hereby authorizes Agent, from time to time
upon five Business Days prior notice to Borrower, to charge to the Loan Account
(A) all interest accrued during the prior month on the Revolving Loans
hereunder, (B) all Letter of Credit Fees accrued or chargeable hereunder during
the prior month, (C) all fees and costs provided for in Section 2.10(a) or (c),
(D) the Unused Line Fee accrued during the prior month pursuant to Section
2.10(b), (E), all other fees payable hereunder or under any of the other Loan
Documents and (F) the fronting fees and all commissions, other fees, charges and
expenses provided for in Section 2.11(k). All amounts (including interest, fees,
costs, expenses, Lender Group Expenses, or other amounts payable hereunder or
under any other Loan Document or under any Bank Product Agreement) charged to
the Loan Account shall thereupon constitute Revolving Loans hereunder, shall
constitute Obligations hereunder, and shall initially accrue interest at the
rate then applicable to Revolving Loans that are Base Rate Loans (unless and
until converted into LIBOR Rate Loans in accordance with the

16



--------------------------------------------------------------------------------






terms of this Agreement). Interest on LIBOR Rate Loans and Loans for which
EURIBOR is used shall be payable on the earliest of (i) the last day of the
Interest Period applicable thereto; provided, that, subject to the following
clauses (ii) and (iii), in the case of any Interest Period greater than 3 months
in duration, interest shall be payable at 3 month intervals after the
commencement of the applicable Interest Period and on the last day of such
Interest Period), (ii) the date on which all or any portion of the Obligations
are accelerated pursuant to the terms hereof, or (iii) the date on which this
Agreement is terminated pursuant to the terms hereof.
(e)    Computation. All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year (or, in the case of Sterling
Denominated Loans, a 365 or 366 day year, as applicable), in each case, for the
actual number of days elapsed in the period during which the interest or fees
accrue. In the event the Base Rate is changed from time to time hereafter, the
rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.
(f)    Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrower is and shall be liable only for the payment of
such maximum amount as is allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.
2.7    Crediting Payments. The receipt of any payment item by Agent shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available federal funds made to Agent’s Account or
unless and until such payment item is honored when presented for payment. Should
any payment item not be honored when presented for payment, then Borrower shall
be deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into
Agent’s Account on a Business Day on or before 1:30 p.m. If any payment item is
received into Agent’s Account on a non-Business Day or after 1:30 p.m. on a
Business Day (unless Agent, in its sole discretion, elects to credit it on the
date received), it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.
2.8    Designated Account. Agent is authorized to make the Revolving Loans, and
Issuing Bank is authorized to issue the Letters of Credit, under this Agreement
based upon telephonic or other instructions received from anyone purporting to
be an Authorized Person or, without instructions, if pursuant to Section 2.6(d).
Borrower agrees to establish and maintain the Designated Account with the
Designated Account Bank for the purpose of receiving the proceeds of the
Revolving Loans requested by Borrower and made by Agent or the Lenders
hereunder. Unless otherwise agreed by Agent and Borrower, any Revolving Loan or
Swing Loan requested by Borrower and made by Agent or the Lenders hereunder
shall be made to the Designated Account. Notwithstanding anything contained
herein to the contrary, except as otherwise agreed by Agent, proceeds of
European Denominated Loans shall be remitted to a Designated Account maintained
in London, England.

17



--------------------------------------------------------------------------------






2.9    Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrower (the “Loan Account”) on
which Borrower will be charged with all Revolving Loans (including Extraordinary
Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders to
Borrower or for Borrower’s account, the Letters of Credit issued or arranged by
Issuing Bank for Borrower’s account, and with all other payment Obligations
hereunder or under the other Loan Documents, including, accrued interest, fees
and expenses, and Lender Group Expenses. In accordance with Section 2.7, the
Loan Account will be credited with all payments received by Agent from Borrower
or for Borrower’s account. Agent shall make available to Borrower monthly
statements regarding the Loan Account, including the principal amount of the
Revolving Loans, interest accrued hereunder, fees accrued or charged hereunder
or under the other Loan Documents, and a summary itemization of all charges and
expenses constituting Lender Group Expenses accrued hereunder or under the other
Loan Documents, and each such statement, absent manifest error, shall be
conclusively presumed to be correct and accurate and constitute an account
stated between Borrower and the Lender Group unless, within 30 days after Agent
first makes such a statement available to Borrower, Borrower shall deliver to
Agent written objection thereto describing the error or errors contained in such
statement.
2.10    Fees.
(a)    Agent Fees. Borrower shall pay to Agent, for the account of Agent, as and
when due and payable under the terms of the Fee Letter, the fees set forth in
the Fee Letter.
(b)    Unused Line Fee. Borrower shall pay to Agent, for the ratable account of
the Revolving Lenders, an unused line fee (the “Unused Line Fee”) in an amount
equal to (I) 0.375% per annum times the result of (i) the aggregate amount of
the Revolver Commitments, less (ii) the Average Revolver Usage during the
immediately preceding month (or portion thereof) if the Revolving Loans
outstanding under the Revolver and Letter of Credit Usage is less than an amount
equal to 50% of the Maximum Revolving Amount then in effect, or (II) 0.250% per
annum times the result of (i) the aggregate amount of the Revolver Commitments,
less (ii) the Average Revolver Usage during the immediately preceding month (or
portion thereof) if the Revolving Loans outstanding under the Revolver and
Letter of Credit Usage is greater than or equal to an amount equal to 50% of the
Maximum Revolving Amount then in effect, in each case, which Unused Line Fee
shall be due and payable on the first day of each month from and after the
Restatement Closing Date up to the first day of the month prior to the date on
which the Obligations are paid in full and on the date on which the Obligations
are paid in full.
(c)    Field Examination and Other Fees. Borrower shall pay to Agent, field
examination, appraisal, and valuation fees and charges, as and when incurred or
chargeable, as follows (i) a fee of $1,000 per day, per examiner, plus
out-of-pocket expenses (including travel, meals, and lodging) for each field
examination of Borrower performed by personnel employed by Agent, (ii) if
implemented, a fee of $1,000 per day, per Person, plus out-of-pocket expenses
for the establishment of electronic collateral reporting, and (iii) the
reasonable fees or charges paid or incurred by Agent (but, in any event, no less
than a charge of $1,000 per day, per Person, plus out-of-pocket expenses
(including travel, meals, and lodging)) if it elects to employ the services of
one or more third Persons to perform field examinations of Borrower or its
Subsidiaries, to appraise the Collateral, or any portion thereof, or to assess
Borrower’s or its Subsidiaries’ business valuation; provided, that so long as no
Event of Default shall have occurred and be continuing, and so long as Liquidity
(of which no more than $5,000,000 may be Qualified Cash) remains greater than
$12,500,000, Borrower shall not be obligated to reimburse Agent for more than 2
field examinations during any calendar year and more than 2 Inventory appraisals
during any calendar year; provided, further, that so long as no Event of Default
shall have occurred and be continuing, if Liquidity (of which no more than
$5,000,000 may be Qualified Cash) is less than or equal to $12,500,000, Borrower
shall not be obligated to

18



--------------------------------------------------------------------------------






reimburse Agent for more than 3 field examinations during any calendar year and
more than 3 Inventory appraisals during any calendar year.
2.11    Letters of Credit.
(a)    Subject to the terms and conditions of this Agreement, upon the request
of Borrower made in accordance herewith, and prior to the Maturity Date, Issuing
Bank agrees to issue a requested Letter of Credit for the account of Borrower.
By submitting a request to Issuing Bank for the issuance of a Letter of Credit,
Borrower shall be deemed to have requested that Issuing Bank issue the requested
Letter of Credit. Each request for the issuance of a Letter of Credit, or the
amendment, renewal, or extension of any outstanding Letter of Credit, shall be
irrevocable and shall be made in writing by an Authorized Person and delivered
to Issuing Bank via telefacsimile or other electronic method of transmission
reasonably acceptable to Issuing Bank and reasonably in advance of the requested
date of issuance, amendment, renewal, or extension. Each such request shall be
in form and substance reasonably satisfactory to Issuing Bank and (i) shall
specify (A) the amount of such Letter of Credit, (B) the date of issuance,
amendment, renewal, or extension of such Letter of Credit, (C) the proposed
expiration date of such Letter of Credit, (D) the name and address of the
beneficiary of the Letter of Credit and (E) such other information (including,
the conditions to drawing, and, in the case of an amendment, renewal, or
extension, identification of the Letter of Credit to be so amended, renewed, or
extended) as shall be necessary to prepare, amend, renew, or extend such Letter
of Credit, and (ii) shall be accompanied by such Issuer Documents as Agent or
Issuing Bank may request or require, to the extent that such requests or
requirements are consistent with the Issuer Documents that Issuing Bank
generally requests for Letters of Credit in similar circumstances. Issuing
Bank’s records of the content of any such request will be conclusive. Anything
contained herein to the contrary notwithstanding, Issuing Bank may, but shall
not be obligated to, issue a Letter of Credit that supports the obligations of
Borrower or its Subsidiaries in respect of (x) a lease of real property, or (y)
an employment contract.
(b)    Issuing Bank shall have no obligation to issue a Letter of Credit if any
of the following would result after giving effect to the requested issuance:
(i)    the Letter of Credit Usage would exceed $10,000,000, or
(ii)    the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Revolving Loans (including Swing Loans), or
(iii)    the Letter of Credit Usage would exceed the Borrowing Base at such time
less the outstanding principal balance of the Revolving Loans (inclusive of
Swing Loans) at such time.
(c)    In the event there is a Defaulting Lender as of the date of any request
for the issuance of a Letter of Credit, the Issuing Bank shall not be required
to issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender’s Letter of Credit Exposure with respect to such Letter of Credit may not
be reallocated pursuant to Section 2.3(g)(ii), or (ii) the Issuing Bank has not
otherwise entered into arrangements reasonably satisfactory to it and Borrower
to eliminate the Issuing Bank’s risk with respect to the participation in such
Letter of Credit of the Defaulting Lender, which arrangements may include
Borrower cash collateralizing such Defaulting Lender’s Letter of Credit Exposure
in accordance with Section 2.3(g)(ii). Additionally, Issuing Bank shall have no
obligation to issue a Letter of Credit if (A) any order, judgment, or decree of
any Governmental Authority or arbitrator shall, by its terms, purport to enjoin
or restrain Issuing Bank from issuing such Letter of Credit, or any law
applicable to Issuing Bank or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over Issuing
Bank shall prohibit or request that Issuing Bank refrain from the issuance of
letters of credit generally or such Letter of Credit in particular, or (B) the
issuance of such Letter of Credit would violate one or more

19



--------------------------------------------------------------------------------






policies of Issuing Bank applicable to letters of credit generally, or (C)
amounts demanded to be paid under any Letter of Credit will or may not be in
United States Dollars.
(d)    Any Issuing Bank (other than Wells Fargo or any of its Affiliates) shall
notify Agent in writing no later than the Business Day immediately following the
Business Day on which such Issuing Bank issued any Letter of Credit; provided
that (i) until Agent advises any such Issuing Bank that the provisions of
Section 3.2 are not satisfied, or (ii) unless the aggregate amount of the
Letters of Credit issued in any such week exceeds such amount as shall be agreed
by Agent and such Issuing Bank, such Issuing Bank shall be required to so notify
Agent in writing only once each week of the Letters of Credit issued by such
Issuing Bank during the immediately preceding week as well as the daily amounts
outstanding for the prior week, such notice to be furnished on such day of the
week as Agent and such Issuing Bank may agree. Each Letter of Credit shall be in
form and substance reasonably acceptable to Issuing Bank, including the
requirement that the amounts payable thereunder must be payable in Dollars. If
Issuing Bank makes a payment under a Letter of Credit, Borrower shall pay to
Agent an amount equal to the applicable Letter of Credit Disbursement on the
Business Day such Letter of Credit Disbursement is made and, in the absence of
such payment, the amount of the Letter of Credit Disbursement immediately and
automatically shall be deemed to be a Revolving Loan hereunder (notwithstanding
any failure to satisfy any condition precedent set forth in Section 3) and,
initially, shall bear interest at the rate then applicable to Revolving Loans
that are Base Rate Loans. If a Letter of Credit Disbursement is deemed to be a
Revolving Loan hereunder, Borrower’s obligation to pay the amount of such Letter
of Credit Disbursement to Issuing Bank shall be automatically converted into an
obligation to pay the resulting Revolving Loan. Promptly following receipt by
Agent of any payment from Borrower pursuant to this paragraph, Agent shall
distribute such payment to Issuing Bank or, to the extent that Revolving Lenders
have made payments pursuant to Section 2.11(e) to reimburse Issuing Bank, then
to such Revolving Lenders and Issuing Bank as their interests may appear.
(e)    Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(d), each Revolving Lender agrees to fund its Pro Rata
Share of any Revolving Loan deemed made pursuant to Section 2.11(d) on the same
terms and conditions as if Borrower had requested the amount thereof as a
Revolving Loan and Agent shall promptly pay to Issuing Bank the amounts so
received by it from the Revolving Lenders. By the issuance of a Letter of Credit
(or an amendment, renewal, or extension of a Letter of Credit) and without any
further action on the part of Issuing Bank or the Revolving Lenders, Issuing
Bank shall be deemed to have granted to each Revolving Lender, and each
Revolving Lender shall be deemed to have purchased, a participation in each
Letter of Credit issued by Issuing Bank, in an amount equal to its Pro Rata
Share of such Letter of Credit, and each such Revolving Lender agrees to pay to
Agent, for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share
of any Letter of Credit Disbursement made by Issuing Bank under the applicable
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to Agent,
for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share of each
Letter of Credit Disbursement made by Issuing Bank and not reimbursed by
Borrower on the date due as provided in Section 2.11(d), or of any reimbursement
payment that is required to be refunded (or that Agent or Issuing Bank elects,
based upon the advice of counsel, to refund) to Borrower for any reason. Each
Revolving Lender acknowledges and agrees that its obligation to deliver to
Agent, for the account of Issuing Bank, an amount equal to its respective Pro
Rata Share of each Letter of Credit Disbursement pursuant to this Section
2.11(e) shall be absolute and unconditional and such remittance shall be made
notwithstanding the occurrence or continuation of an Event of Default or Default
or the failure to satisfy any condition set forth in Section 3. If any such
Revolving Lender fails to make available to Agent the amount of such Revolving
Lender’s Pro Rata Share of a Letter of Credit Disbursement as provided in this
Section, such Revolving Lender shall be deemed to be a Defaulting Lender and
Agent (for the account of Issuing Bank) shall be entitled to recover such amount

20



--------------------------------------------------------------------------------






on demand from such Revolving Lender together with interest thereon at the
Defaulting Lender Rate until paid in full.
(f)    Borrower agrees to indemnify, defend and hold harmless each member of the
Lender Group (including Issuing Bank and its branches, Affiliates, and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including Issuing Bank, a “Letter of
Credit Related Person”) (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Section 16) (the “Letter of Credit Indemnified
Costs”), and which arise out of or in connection with, or as a result of:
(i)    any Letter of Credit or any pre-advice of its issuance;
(ii)    any transfer, sale, delivery, surrender or endorsement of any Drawing
Document at any time(s) held by any such Letter of Credit Related Person in
connection with any Letter of Credit;
(iii)    any action or proceeding arising out of, or in connection with, any
Letter of Credit (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Letter of Credit, or for the wrongful dishonor
of, or honoring a presentation under, any Letter of Credit;
(iv)    any independent undertakings issued by the beneficiary of any Letter of
Credit;
(v)    any unauthorized instruction or request made to Issuing Bank in
connection with any Letter of Credit or requested Letter of Credit or error in
computer or electronic transmission;
(vi)    an adviser, confirmer or other nominated person seeking to be
reimbursed, indemnified or compensated;
(vii)    any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;
(viii)    the fraud, forgery or illegal action of parties other than the Letter
of Credit Related Person;
(ix)    Issuing Bank’s performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation; or
(x)    the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;
in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided, however, that such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification under
clauses (i) through (x) above to the extent that such Letter of Credit
Indemnified Costs

21



--------------------------------------------------------------------------------






may be finally determined in a final, non-appealable judgment of a court of
competent jurisdiction to have resulted directly from the gross negligence or
willful misconduct of the Letter of Credit Related Person claiming indemnity.
Borrower hereby agrees to pay the Letter of Credit Related Person claiming
indemnity on demand from time to time all amounts owing under this Section
2.11(f). If and to the extent that the obligations of Borrower under this
Section 2.11(f) are unenforceable for any reason, Borrower agrees to make the
maximum contribution to the Letter of Credit Indemnified Costs permissible under
applicable law. This indemnification provision shall survive termination of this
Agreement and all Letters of Credit.
(g)    The liability of Issuing Bank (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrower that are
caused directly by Issuing Bank’s gross negligence or willful misconduct in (i)
honoring a presentation under a Letter of Credit that on its face does not at
least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining Drawing Documents presented under a Letter of Credit. Issuing
Bank shall be deemed to have acted with due diligence and reasonable care if
Issuing Bank’s conduct is in accordance with Standard Letter of Credit Practice
or in accordance with this Agreement. Borrower’s aggregate remedies against
Issuing Bank and any Letter of Credit Related Person for wrongfully honoring a
presentation under any Letter of Credit or wrongfully retaining honored Drawing
Documents shall in no event exceed the aggregate amount paid by Borrower to
Issuing Bank in respect of the honored presentation in connection with such
Letter of Credit under Section 2.11(d), plus interest at the rate then
applicable to Base Rate Loans hereunder. Borrower shall take action to avoid and
mitigate the amount of any damages claimed against Issuing Bank or any other
Letter of Credit Related Person, including by enforcing its rights against the
beneficiaries of the Letters of Credit. Any claim by Borrower under or in
connection with any Letter of Credit shall be reduced by an amount equal to the
sum of (x) the amount (if any) saved by Borrower as a result of the breach or
alleged wrongful conduct complained of; and (y) the amount (if any) of the loss
that would have been avoided had Borrower taken all reasonable steps to mitigate
any loss, and in case of a claim of wrongful dishonor, by specifically and
timely authorizing Issuing Bank to effect a cure.
(h)    Borrower is responsible for preparing or approving the final text of the
Letter of Credit as issued by Issuing Bank, irrespective of any assistance
Issuing Bank may provide such as drafting or recommending text or by Issuing
Bank’s use or refusal to use text submitted by Borrower. Borrower is solely
responsible for the suitability of the Letter of Credit for Borrower’s purposes.
With respect to any Letter of Credit containing an “automatic amendment” to
extend the expiration date of such Letter of Credit, Issuing Bank, in its sole
and absolute discretion, may give notice of nonrenewal of such Letter of Credit
and, if Borrower does not at any time want such Letter of Credit to be renewed,
Borrower will so notify Agent and Issuing Bank at least 15 calendar days before
Issuing Bank is required to notify the beneficiary of such Letter of Credit or
any advising bank of such nonrenewal pursuant to the terms of such Letter of
Credit.
(i)    Borrower’s reimbursement and payment obligations under this Section 2.11
are absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:
(i)    any lack of validity, enforceability or legal effect of any Letter of
Credit or this Agreement or any term or provision therein or herein;
(ii)    payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable

22



--------------------------------------------------------------------------------






Letter of Credit or which proves to be fraudulent, forged or invalid in any
respect or any statement therein being untrue or inaccurate in any respect, or
which is signed, issued or presented by a Person or a transferee of such Person
purporting to be a successor or transferee of the beneficiary of such Letter of
Credit;
(iii)    Issuing Bank or any of its branches or Affiliates being the beneficiary
of any Letter of Credit;
(iv)    Issuing Bank or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit;
(v)    the existence of any claim, set-off, defense or other right that Borrower
or any other Person may have at any time against any beneficiary, any assignee
of proceeds, Issuing Bank or any other Person;
(vi)    any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section 2.11(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, Borrower’s reimbursement and other payment obligations and
liabilities, arising under, or in connection with, any Letter of Credit, whether
against Issuing Bank, the beneficiary or any other Person; or
(vii)    the fact that any Default or Event of Default shall have occurred and
be continuing;
provided, however, that subject to Section 2.11(g) above, the foregoing shall
not release Issuing Bank from such liability to Borrower as may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction against Issuing Bank following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of Borrower to Issuing Bank arising under, or in connection with,
this Section 2.11 or any Letter of Credit.
(j)    Without limiting any other provision of this Agreement, Issuing Bank and
each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrower for, and Issuing Bank’s rights and remedies against
Borrower and the obligation of Borrower to reimburse Issuing Bank for each
drawing under each Letter of Credit shall not be impaired by:
(i)    honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;
(ii)    honor of a presentation of any Drawing Document that appears on its face
to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;
(iii)    acceptance as a draft of any written or electronic demand or request
for payment under a Letter of Credit, even if nonnegotiable or not in the form
of a draft or notwithstanding any requirement that such draft, demand or request
bear any or adequate reference to the Letter of Credit;
(iv)    the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Issuing Bank’s

23



--------------------------------------------------------------------------------






determination that such Drawing Document appears on its face substantially to
comply with the terms and conditions of the Letter of Credit);
(v)    acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that Issuing Bank in good faith believes to have been
given by a Person authorized to give such instruction or request;
(vi)    any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to Borrower;
(vii)    any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between the beneficiary and Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;
(viii)    assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;
(ix)    payment to any paying or negotiating bank (designated or permitted by
the terms of the applicable Letter of Credit) claiming that it rightfully
honored or is entitled to reimbursement or indemnity under Standard Letter of
Credit Practice applicable to it;
(x)    acting or failing to act as required or permitted under Standard Letter
of Credit Practice applicable to where Issuing Bank has issued, confirmed,
advised or negotiated such Letter of Credit, as the case may be;
(xi)    honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by Issuing Bank if subsequently Issuing Bank or any court or
other finder of fact determines such presentation should have been honored;
(xii)    dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or
(xiii)    honor of a presentation that is subsequently determined by Issuing
Bank to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.
(k)    Borrower shall pay immediately upon demand to Agent for the account of
Issuing Bank as non-refundable fees, commissions, and charges (it being
acknowledged and agreed that any charging of such fees, commissions and charges
to the Loan Account pursuant to the provisions of Section 2.6(d) shall be deemed
to constitute a demand for payment thereof for the purposes of this Section
2.11(k)): (i) a fronting fee which shall be imposed by Issuing Bank upon the
issuance of each Letter of Credit of .250% per annum of the face amount thereof,
plus (ii) any and all other customary commissions, fees and charges then in
effect imposed by, and any and all expenses incurred by, Issuing Bank, or by any
adviser, confirming institution or entity or other nominated person, relating to
Letters of Credit, at the time of issuance of any Letter of Credit and upon the
occurrence of any other activity with respect to any Letter of Credit (including
transfers, assignments of proceeds, amendments, drawings, renewals or
cancellations).

24



--------------------------------------------------------------------------------






(l)    If by reason of (x) any Change in Law, or (y) compliance by Issuing Bank
or any other member of the Lender Group with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Board of Governors as from time to time in effect (and any successor thereto):
(i)    any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or
(ii)    there shall be imposed on Issuing Bank or any other member of the Lender
Group any other condition regarding any Letter of Credit,
and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Agent may, at any
time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Borrower, and Borrower shall pay within 30
days after demand therefor, such amounts as Agent may specify to be necessary to
compensate Issuing Bank or any other member of the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, that (A) Borrower shall not
be required to provide any compensation pursuant to this Section 2.11(l) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to Borrower, and (B) if an event or
circumstance giving rise to such amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. The determination by Agent of any amount due pursuant to this Section
2.11(l), as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall, in the absence of manifest or demonstrable error, be
final and conclusive and binding on all of the parties hereto.
(m)    Unless otherwise expressly agreed by Issuing Bank and Borrower when a
Letter of Credit is issued, (i) the rules of the ISP and the UCP shall apply to
each standby Letter of Credit, and (ii) the rules of the UCP shall apply to each
commercial Letter of Credit.
(n)    In the event of a direct conflict between the provisions of this Section
2.11 and any provision contained in any Issuer Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.11 shall control and govern.
2.12    Interest Rate Election.
(a)    Each Borrowing of Loans initially shall be of the Type specified in the
applicable request for Borrowing made in accordance with Section 2.3(c) and, if
applicable, shall have an initial Interest Period as specified in such Borrowing
request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Borrowing of
European Denominated Loans or LIBOR Rate Loans, may elect Interest Periods
therefor, all as provided herein. Borrower may elect different options with
respect to different portions of the affected Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Swingline Loans or Extraordinary Advances, which may
not be so converted or continued.

25



--------------------------------------------------------------------------------






(b)    To make an election pursuant to this Section, Borrower shall notify Agent
in writing of such election by the time that a Borrowing request would be
required under Section 2.3 if Borrower was requesting a Borrowing of Loans of
the Type resulting from such election to be made on the effective date of such
election. Each such Interest Election Request shall be irrevocable. At Agent’s
election, in lieu of giving an Interest Election Request in writing, any
Authorized Person may give Agent telephonic notice of such Interest Election
Request. In such circumstance, Borrower agrees that any such telephonic notice
will be confirmed in writing within 24 hours of the giving of such telephonic
notice, but the failure to provide such written confirmation shall not affect
the validity of such request
(c)    Each telephonic and written Interest Election Request shall specify the
following information:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be a Borrowing of a Dollar
Denominated Loan, a Euro Denominated Loan or a Sterling Denominated Loan; and
(iv)    if the resulting Borrowing is a Borrowing of a LIBOR Rate Loan or a
European Denominated Loan, the Interest Period to be applicable thereto after
giving effect to such election, which shall be a period contemplated by the
definition of the term “Interest Period”.
If any such Interest Election Request requests a Borrowing of a LIBOR Rate Loan
or a European Denominated Loan, but does not specify an Interest Period, then
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.
(d)    Promptly following receipt of an Interest Election Request, the Agent
shall advise each Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.
(e)    If Borrower fails to deliver a timely Interest Election Request with
respect to a LIBOR Rate Loan or a European Denominated Loan prior to the end of
the Interest Period applicable thereto, then, unless, such Borrowing is repaid
as provided herein, at the end of such Interest Period, (i) if such Loan is a
LIBOR Rate Loan, such Loan shall be converted to a Base Rate Loan, (ii) if such
Loan is a Euro Denominated Loan, such Loan shall be continued as a Euro
Denominated Loan with an Interest Period of one month and (iii) if such Loan is
a Sterling Denominated Loan, such Loan shall be continued as a Sterling
Denominated Loan with an Interest Period of one month. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
(unless Borrower has received a notice from Agent (which notice Agent may elect
to give or not give in its discretion) then (A) no outstanding Borrowing of
Dollar Denominated Loans may be converted to or continued as a LIBOR Rate Loan
or a European Denominated Loan, (B) no Borrowing of a Dollar Denominated Loan
may be made as a LIBOR Rate Loan and (C) unless repaid, (1) each LIBOR Rate Loan
shall be converted to Base Rate Loan at the end of the Interest Period
applicable thereto, (2) each Euro Denominated Loan shall be continued as a Euro
Denominated Loan with an Interest Period of one month and (3) each Sterling
Denominated Loan shall be continued as a Sterling Denominated Loan with an
Interest Period of one month.

26



--------------------------------------------------------------------------------






(f)    In connection with each LIBOR Rate Loan or European Denominated Loan,
Borrower shall indemnify, defend, and hold Agent and the Lenders harmless
against any loss, cost, or expense actually incurred by Agent or any Lender as a
result of (A) the payment of any principal of any LIBOR Rate Loan or European
Denominated Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (B) the conversion of
any LIBOR Rate Loan other than on the last day of the Interest Period applicable
thereto, or (C) the failure to borrow, convert, continue or prepay any LIBOR
Rate Loan or European Denominated Loan on the date specified in any LIBOR Notice
delivered pursuant hereto (such losses, costs, or expenses, “Funding Losses”). A
certificate of Agent or a Lender delivered to Borrower setting forth in
reasonable detail any amount or amounts that Agent or such Lender is entitled to
receive pursuant to this Section 2.12 shall be conclusive absent manifest error.
Borrower shall pay such amount to Agent or the Lender, as applicable, within 30
days of the date of its receipt of such certificate. If a payment of a LIBOR
Rate Loan or European Denominated Loan on a day other than the last day of the
applicable Interest Period would result in a Funding Loss, Agent may, in its
sole discretion at the request of Borrower, hold the amount of such payment as
cash collateral in support of the Obligations until the last day of such
Interest Period and apply such amounts to the payment of the applicable LIBOR
Rate Loan or European Denominated Loan on such last day, it being agreed that
Agent has no obligation to so defer the application of payments to any LIBOR
Rate Loan or European Denominated Loan and that, in the event that Agent does
not defer such application, Borrower shall be obligated to pay any resulting
Funding Losses.
(i)    Unless Agent, in its sole discretion, agrees otherwise, Borrower shall
have not more than 5 LIBOR Rate Loans and European Denominated Loans in effect
at any given time. Borrower only may elect to borrow proposed LIBOR Rate Loans
or European Denominated Loans of at least $1,000,000.
(g)    Conversion. Borrower may convert LIBOR Rate Loans and European
Denominated Loans to Base Rate Loans at any time; provided, that in the event
that LIBOR Rate Loans or European Denominated Loans are converted or prepaid on
any date that is not the last day of the Interest Period applicable thereto,
including as a result of any prepayment through the required application by
Agent of any payments or proceeds of Collateral in accordance with Section
2.4(b) or for any other reason, including early termination of the term of this
Agreement or acceleration of all or any portion of the Obligations pursuant to
the terms hereof, Borrower shall indemnify, defend, and hold Agent and the
Lenders and their Participants harmless against any and all Funding Losses in
accordance with Section 2.12(f).
(h)    Special Provisions Applicable to LIBOR Rate and Eurocurrency Base Rates.
(i)The LIBOR Rate and Eurocurrency Base Rate may be adjusted by Agent with
respect to any Lender on a prospective basis to take into account any additional
or increased costs to such Lender of maintaining or obtaining any eurodollar
deposits or increased costs, in each case, due to changes in applicable law
occurring subsequent to the commencement of the then applicable Interest Period,
including any Changes in Law (including any changes in tax laws (except changes
of general applicability in corporate income tax laws)) and changes in the
reserve requirements imposed by the Board of Governors, which additional or
increased costs would increase the cost of funding or maintaining loans bearing
interest at the LIBOR Rate or Eurocurrency Base Rate. In any such event, the
affected Lender shall give Borrower and Agent notice of such a determination and
adjustment and Agent promptly shall transmit the notice to each other Lender
and, upon its receipt of the notice from the affected Lender, Borrower may, by
notice to such affected Lender (A) require such Lender to furnish to Borrower a
statement setting forth in reasonable detail the basis for adjusting such LIBOR
Rate or Eurocurrency Base Rate and the method for determining

27



--------------------------------------------------------------------------------






the amount of such adjustment, or (B) repay the LIBOR Rate Loans or European
Denominated Loans of such Lender with respect to which such adjustment is made
(together with any amounts due under Section 2.12(f)).
(ii)In the event that any change in market conditions or any Change in Law shall
at any time after the date hereof, in the reasonable opinion of any Lender, make
it unlawful or impractical for such Lender to fund or maintain LIBOR Rate Loans
or European Denominated Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate or Eurocurrency Base Rate,
such Lender shall give notice of such changed circumstances to Agent and
Borrower and Agent promptly shall transmit the notice to each other Lender and
(y) in the case of any LIBOR Rate Loans or European Denominated Loans of such
Lender that are outstanding, the date specified in such Lender’s notice shall be
deemed to be the last day of the Interest Period of such LIBOR Rate Loans or
European Denominated Loans, and interest upon the LIBOR Rate Loans or European
Denominated Loans of such Lender thereafter shall accrue interest at the rate
then applicable to Base Rate Loans, and (z) Borrower shall not be entitled to
elect to Borrow LIBOR Rate Loans or European Denominated Loans until such Lender
determines that it would no longer be unlawful or impractical to do so.
(i)    No Requirement of Matched Funding. Anything to the contrary contained
herein notwithstanding, neither Agent, nor any Lender, nor any of their
Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.
2.13    Capital Requirements.
(a)    If, after the date hereof, Issuing Bank or any Lender determines that (i)
any Change in Law regarding capital or reserve requirements for banks or bank
holding companies, or (ii) compliance by Issuing Bank or such Lender, or their
respective parent bank holding companies, with any guideline, request or
directive of any Governmental Authority regarding capital adequacy (whether or
not having the force of law), has the effect of reducing the return on Issuing
Bank’s, such Lender’s, or such holding companies’ capital as a consequence of
Issuing Bank’s or such Lender’s commitments hereunder to a level below that
which Issuing Bank, such Lender, or such holding companies could have achieved
but for such Change in Law or compliance (taking into consideration Issuing
Bank’s, such Lender’s, or such holding companies’ then existing policies with
respect to capital adequacy and assuming the full utilization of such entity’s
capital) by any amount deemed by Issuing Bank or such Lender to be material,
then Issuing Bank or such Lender may notify Borrower and Agent thereof.
Following receipt of such notice, Borrower agrees to pay Issuing Bank or such
Lender on demand the amount of such reduction of return of capital as and when
such reduction is determined, payable within 30 days after presentation by
Issuing Bank or such Lender of a statement in the amount and setting forth in
reasonable detail Issuing Bank’s or such Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error). In determining such amount,
Issuing Bank or such Lender may use any reasonable averaging and attribution
methods. Failure or delay on the part of Issuing Bank or any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of Issuing
Bank’s or such Lender’s right to demand such compensation; provided that
Borrower shall not be required to compensate Issuing Bank or a Lender pursuant
to this Section for any reductions in return incurred more than 180 days prior
to the date that Issuing Bank or such Lender notifies Borrower of such Change in
Law giving rise to such reductions and of such Lender’s intention to claim
compensation therefor; provided further that if such claim arises by reason of
the Change in Law that is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

28



--------------------------------------------------------------------------------






(b)    If Issuing Bank or any Lender requests additional or increased costs
referred to in Section 2.11(l) or Section 2.12(h)(i) or amounts under Section
2.13(a) or sends a notice under Section 2.12(h)(ii) relative to changed
circumstances (such Issuing Bank or Lender, an “Affected Lender”), then such
Affected Lender shall use reasonable efforts to promptly designate a different
one of its lending offices or to assign its rights and obligations hereunder to
another of its offices or branches, if (i) in the reasonable judgment of such
Affected Lender, such designation or assignment would eliminate or reduce
amounts payable pursuant to Section 2.11(l), Section 2.12(h)(i) or Section
2.13(a), as applicable, or would eliminate the illegality or impracticality of
funding or maintaining LIBOR Rate Loans or European Denominated Loans and (ii)
in the reasonable judgment of such Affected Lender, such designation or
assignment would not subject it to any material unreimbursed cost or expense and
would not otherwise be materially disadvantageous to it. Borrower agrees to pay
all reasonable out-of-pocket costs and expenses incurred by such Affected Lender
in connection with any such designation or assignment. If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate Borrower’s obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.11(l), Section 2.12(h)(i) or Section 2.13(a), as
applicable, or to enable Borrower to obtain LIBOR Rate Loans or European
Denominated Loans, then Borrower (without prejudice to any amounts then due to
such Affected Lender under Section 2.11(l), Section 2.12(h)(i) or Section
2.13(a), as applicable) may, unless prior to the effective date of any such
assignment the Affected Lender withdraws its request for such additional amounts
under Section 2.11(l), Section 2.12(h)(i) or Section 2.13(a), as applicable, or
indicates that it is no longer unlawful or impractical to fund or maintain LIBOR
Rate Loans or European Denominated Loans, may designate a different Issuing Bank
or substitute a Lender, in each case, reasonably acceptable to Agent to purchase
the Obligations owed to such Affected Lender and such Affected Lender’s
commitments hereunder (a “Replacement Lender”), and if such Replacement Lender
agrees to such purchase, such Affected Lender shall assign to the Replacement
Lender its Obligations and commitments, and upon such purchase by the
Replacement Lender, which such Replacement Lender shall be deemed to be “Issuing
Bank” or a “Lender” (as the case may be) for purposes of this Agreement and such
Affected Lender shall cease to be “Issuing Bank” or a “Lender” (as the case may
be) for purposes of this Agreement.
(c)    Notwithstanding anything herein to the contrary, the protection of
Sections 2.11(l), 2.12(h), and 2.13 shall be available to Issuing Bank and each
Lender (as applicable) regardless of any possible contention of the invalidity
or inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for issuing banks or lenders affected
thereby to comply therewith. Notwithstanding any other provision herein, neither
Issuing Bank nor any Lender shall demand compensation pursuant to this Section
2.13 if it shall not at the time be the general policy or practice of Issuing
Bank or such Lender (as the case may be) to demand such compensation in similar
circumstances under comparable provisions of other credit agreements, if any.
2.14    Change of Lending Office. Each Lender may at any time or from time to
time designate, by written notice to Agent to the extent not already reflected
in this Section 2.14, one or more lending offices (which, for this purpose, may
include Affiliates or branches of the respective Lender) for the various Loans
made, and Letters of Credit issued or participated in, by such Lender (including
by designating a separate lending office (or branch or Affiliate) to act as such
with respect to European Denominated Loans; provided that, for designations made
after the Restatement Closing Date, to the extent such designation shall result
in increased costs under Section 2.13 in excess of those which would be charged
in the absence of the designation of a different lending office (including a
different Affiliate of the respective Lender), then Borrower shall not be
obligated to pay such excess increased costs (although the Borrower, in
accordance with and pursuant to the other provisions of this Agreement, shall be
obligated to pay the costs which would

29



--------------------------------------------------------------------------------






apply in the absence of such designation and any subsequent increased costs of
the type described above resulting from changes after the date of the respective
designation). Each lending office and branch or Affiliate of any Lender
designated as provided above shall, for all purposes of this Agreement, be
treated in the same manner as the respective Lender (and shall be entitled to
all indemnities and similar provisions in respect of its acting as such, subject
to all of the requirements and limitations herein). Wells Fargo hereby
designates Wells Fargo Bank, National Association (London Branch) as its lending
office for the European Denominated Loans made by Wells Fargo.
2.15    Accordion.
(a)    At any time during the period from and after the Restatement Closing Date
through but excluding the date that is the 2 year anniversary of the Restatement
Closing Date, at the option of Borrower (but subject to the conditions set forth
in clause (b) below), the Revolver Commitments and the Maximum Revolver Amount
may be increased by an amount in the aggregate for all such increases of the
Revolver Commitments and the Maximum Revolver Amount not to exceed the Available
Increase Amount (each such increase, an “Increase”). Agent shall invite each
Lender to increase its Revolver Commitments (it being understood that no Lender
shall be obligated to increase its Revolver Commitments in connection with a
proposed Increase at the interest margin proposed by Borrower, and if sufficient
Lenders do not agree to increase their Revolver Commitments (as the case may be)
in connection with such proposed Increase, then Agent or Borrower may invite any
prospective lender who is reasonably satisfactory to Agent and Borrower to
become a Lender in connection with a proposed Increase. Any Increase shall be in
an amount of at least $10,000,000 and integral multiples of $5,000,000 in excess
thereof. In no event may the Revolver Commitments and the Maximum Revolver
Amount be increased pursuant to this Section 2.15 on more than 2 occasions in
the aggregate for all such Increases. Additionally, for the avoidance of doubt,
it is understood and agreed that in no event shall the aggregate amount of the
Increases to the Revolver Commitments exceed $25,000,000.
(b)    Each of the following shall be conditions precedent to any Increase of
the Revolver Commitments and the Maximum Revolver Amount:
(i)    Agent or Borrower have obtained the commitment of one or more Lenders (or
other prospective lenders) reasonably satisfactory to Agent and Borrower to
provide the applicable Increase and any such Lenders (or prospective lenders),
Borrower, and Agent have signed a joinder agreement to this Agreement (an
“Increase Joinder”), in form and substance reasonably satisfactory to Agent, to
which such Lenders (or prospective lenders), Borrower, and Agent are party,
(ii)    each of the conditions precedent set forth in Section 3.2 is satisfied,
(iii)    Borrower has delivered to Agent updated pro forma Projections (after
giving effect to the applicable Increase) for Borrower and its Subsidiaries
evidencing compliance on a pro forma basis with Section 7 for the 4 fiscal
quarters (on a quarter-by-quarter basis) immediately following the proposed date
of the applicable Increase, and
(iv)    Borrower shall have reached agreement with the Lenders (or prospective
lenders) agreeing to the increased Revolver Commitments with respect to the
interest margins applicable to Revolving Loans to be made pursuant to the
increased Revolver Commitments which interest margins may be higher than or
equal to the interest margins applicable to Revolving Loans set forth in this
Agreement immediately prior to the date of the increased Revolver Commitments
(the date of the effectiveness of the increased Revolver Commitments and the
Maximum Revolver Amount, the “Increase Date”)) and shall have communicated the
amount of such interest margins to Agent. Any Increase Joinder may, with the
consent

30



--------------------------------------------------------------------------------






of Agent, Borrower and the Lenders or prospective lenders agreeing to the
proposed Increase, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate to effectuate the provisions of
this Section 2.15 (including any amendment necessary to effectuate the interest
margins for the Revolving Loans to be made pursuant to the increased Revolver
Commitments). Anything to the contrary contained herein notwithstanding, if the
interest margin that is to be applicable to the Revolving Loans to be made
pursuant to the increased Revolver Commitments are higher than the interest
margin applicable to the Revolving Loans immediately prior to the applicable
Increase Date (the amount by which the interest margin is higher, the “Excess”),
then the interest margin applicable to the Revolving Loans immediately prior to
the Increase Date shall be increased by the amount of the Excess, effective on
the applicable Increase Date, and without the necessity of any action by any
party hereto.
(c)    Unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to Revolving Loans shall be deemed, unless
the context otherwise requires, to include Revolving Loans made pursuant to the
increased Revolver Commitments and Maximum Revolver Amount pursuant to this
Section 2.15.
(d)    Each of the Lenders having a Revolver Commitment prior to the Increase
Date (the “Pre-Increase Revolver Lenders”) shall assign to any Lender which is
acquiring a new or additional Revolver Commitment on the Increase Date (the
“Post-Increase Revolver Lenders”), and such Post-Increase Revolver Lenders shall
purchase from each Pre-Increase Revolver Lender, at the principal amount
thereof, such interests in the Revolving Loans and participation interests in
Letters of Credit on such Increase Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
and participation interests in Letters of Credit will be held by Pre-Increase
Revolver Lenders and Post-Increase Revolver Lenders ratably in accordance with
their Pro Rata Share after giving effect to such increased Revolver Commitments.
(e)    The Revolving Loans, Revolver Commitments, and Maximum Revolver Amount
established pursuant to this Section 2.15 shall constitute Revolving Loans,
Revolver Commitments, and Maximum Revolver Amount under, and shall be entitled
to all the benefits afforded by, this Agreement and the other Loan Documents,
and shall, without limiting the foregoing, benefit equally and ratably from any
guarantees and the security interests created by the Loan Documents. Borrower
shall take any actions reasonably required by Agent to ensure and demonstrate
that the Liens and security interests granted by the Loan Documents continue to
be perfected under the Code or otherwise after giving effect to the
establishment of any such new Revolver Commitments and Maximum Revolver Amount.
3.
CONDITIONS; TERM OF AGREEMENT.

3.1    Conditions Precedent to the Initial Extension of Credit. The obligation
of each Lender to make the initial extensions of credit on or after the
Restatement Closing Date provided for hereunder is subject to the fulfillment,
to the satisfaction of Agent and each Lender, of each of the conditions
precedent set forth on Schedule 3.1 (the making of such initial extensions of
credit by a Lender being conclusively deemed to be its satisfaction or waiver of
the conditions precedent).
3.2    Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Revolving Loans hereunder (or
to extend any other credit hereunder) at any time shall be subject to the
following conditions precedent:
(a)    the representations and warranties of Borrower or its Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified

31



--------------------------------------------------------------------------------






or modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date); and
(b)    no Default or Event of Default shall have occurred and be continuing on
the date of such extension of credit, nor shall either result from the making
thereof.
Notwithstanding anything to the contrary contained in this Agreement and without
limiting any other conditions contained in this Agreement (a) the obligation of
the Lender Group (or any member thereof) to make any Euro Denominated Loan or
issue or cause to be issued any Euro Denominated Letter of Credit at any time
shall be subject to the condition that Borrower shall designate and maintain a
Designated Account denominated in Euros with Wells Fargo Bank, National
Association (London Branch) in London, England, which Designated Account shall
be in the name of Borrower, and (b) the obligation of the Lender Group (or any
member thereof) to make any Sterling Denominated Loan or issue or cause to be
issued any Sterling Denominated Letter of Credit at any time shall be subject to
the condition that Borrower shall designate and maintain a Designated Account
denominated in Sterling with Wells Fargo Bank, National Association (London
Branch) in London, England, which Designated Account shall be in the name of
Borrower.
3.3    Maturity. This Agreement shall continue in full force and effect for a
term ending on the Maturity Date.
3.4    Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations immediately shall become due and payable without
notice or demand and Borrower shall be required to repay all of the Obligations
in full. No termination of the obligations of the Lender Group (other than
payment in full of the Obligations and termination of the Commitments) shall
relieve or discharge any Loan Party of its duties, obligations, or covenants
hereunder or under any other Loan Document and Agent’s Liens in the Collateral
shall continue to secure the Obligations and shall remain in effect until all
Obligations have been paid in full and the Commitments have been terminated.
When all of the Obligations have been paid in full and the Lender Group’s
obligations to provide additional credit under the Loan Documents have been
terminated irrevocably, Agent will, at Borrower’s sole expense, execute and
deliver any termination statements, lien releases, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record,
Agent’s Liens and all notices of security interests and liens previously filed
by Agent.
3.5    Early Termination by Borrower. Borrower has the option, at any time upon
10 Business Days prior written notice to Agent, to terminate this Agreement and
terminate the Commitments hereunder by repaying to Agent all of the Obligations
in full. The foregoing notwithstanding, (a) Borrower may rescind termination
notices relative to proposed payments in full of the Obligations with the
proceeds of third party Indebtedness if the closing for such issuance or
incurrence does not happen on or before the date of the proposed termination (in
which case, a new notice shall be required to be sent in connection with any
subsequent termination), and (b) Borrower may extend the date of termination at
any time with the consent of Agent (which consent shall not be unreasonably
withheld or delayed).
3.6    Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to continue to make Revolving Loans (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of the conditions subsequent set forth on Schedule 3.6 (the failure by

32



--------------------------------------------------------------------------------






Borrower to so perform or cause to be performed such conditions subsequent as
and when required by the terms thereof (unless such date is extended, in
writing, by Agent, which Agent may do without obtaining the consent of the other
members of the Lender Group), shall constitute an Event of Default).
4.
REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Restatement Closing Date, and shall be true, correct, and
complete, in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof), as of the date of the
making of each Revolving Loan (or other extension of credit) made thereafter, as
though made on and as of the date of such Revolving Loan (or other extension of
credit) (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) as of such
earlier date) and such representations and warranties shall survive the
execution and delivery of this Agreement:
4.1    Due Organization and Qualification; Subsidiaries.
(a)Each Loan Party (i) is duly organized and existing and in good standing under
the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Effect, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby.
(b)Set forth on Schedule 4.1(b) of the Disclosure Letter (as such Schedule may
be updated from time to time to reflect changes resulting from transactions
permitted under this Agreement) is a complete and accurate description of the
authorized Equity Interests of Borrower, by class, and, as of the Restatement
Closing Date, a description of the number of shares of each such class that are
issued and outstanding. Borrower is not subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of its Equity
Interests or any security convertible into or exchangeable for any of its Equity
Interests.
(c)Set forth on Schedule 4.1(c) of the Disclosure Letter (as such Schedule may
be updated from time to time to reflect changes resulting from transactions
permitted under this Agreement), is a complete and accurate list of the Loan
Parties’ direct and indirect Subsidiaries, showing: (i) the number of shares of
each class of common and preferred Equity Interests authorized for each of such
Subsidiaries, and (ii) the number and the percentage of the outstanding shares
of each such class owned directly or indirectly by Borrower. All of the
outstanding Equity Interests of each such Subsidiary has been validly issued and
is fully paid and non-assessable.
(d)Except as set forth on Schedule 4.1(d) of the Disclosure Letter, there are no
subscriptions, options, warrants, or calls relating to any shares of Borrower’s
or its Subsidiaries’ Equity Interests, including any right of conversion or
exchange under any outstanding security or other instrument.
4.2    Due Authorization; No Conflict.

33



--------------------------------------------------------------------------------






(a)As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.
(b)As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not (i)
violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material agreement of any Loan Party
or its Subsidiaries where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any holder of Equity Interests
of a Loan Party or any approval or consent of any Person under any material
agreement of any Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
material agreements, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.
4.3    Governmental Consents. The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, (a) other than
registrations, consents, approvals, notices, or other actions that (i) have been
obtained and that are still in force and effect, or (ii) the failure of which to
obtain or perform could not reasonably be expected to result in a Material
Adverse Effect, and (b) except for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to Agent for filing or
recordation, as of the Restatement Closing Date.
4.4    Binding Obligations; Perfected Liens.
(a)Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.
(b)Agent’s Liens are validly created, perfected (other than (i) in respect of
motor vehicles that are subject to a certificate of title, (ii) money, (iii)
letter-of-credit rights (other than supporting obligations), (iv) commercial
tort claims (other than those that, by the terms of the Guaranty and Security
Agreement, are required to be perfected), and (v) any Deposit Accounts and
Securities Accounts not subject to a Control Agreement as permitted by Section
7(k)(iv) of the Guaranty and Security Agreement, and subject only to the filing
of financing statements in the appropriate filing offices), and first priority
Liens, subject only to Permitted Liens which are non-consensual Permitted Liens,
permitted purchase money Liens, or the interests of lessors under Capital
Leases.
4.5    Title to Assets; No Encumbrances. Each of the Loan Parties has (a) good
title to (in the case of fee interests in Real Property), (b) valid leasehold
interests in (in the case of leasehold interests in real or personal property),
and (c) good title to (in the case of all other personal property), all of their
respective

34



--------------------------------------------------------------------------------






assets reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements to the extent permitted hereby. All of such assets are free
and clear of Liens except for Permitted Liens.
4.6    Litigation.
(a)    There are no actions, suits, or proceedings pending or, to the knowledge
of Borrower, after due inquiry, threatened in writing against a Loan Party or
any of its Subsidiaries that either individually or in the aggregate could
reasonably be expected to result in a Material Adverse Effect.
(b)    Schedule 4.6(b) of the Disclosure Letter sets forth a complete and
accurate description, with respect to each of the actions, suits, or proceedings
that could reasonably be expected to result in liabilities in excess of,
$500,000 that, as of the Restatement Closing Date, is pending or, to the
knowledge of Borrower, after due inquiry, threatened in writing against a Loan
Party or any of its Subsidiaries, of (i) the parties to such actions, suits, or
proceedings, (ii) the nature of the dispute that is the subject of such actions,
suits, or proceedings, (iii) the procedural status, as of the Restatement
Closing Date, with respect to such actions, suits, or proceedings, and (iv)
whether any liability of the Loan Parties’ and their Subsidiaries in connection
with such actions, suits, or proceedings is covered by insurance.
4.7    Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.
4.8    No Material Adverse Effect. All historical financial statements relating
to the Loan Parties and their Subsidiaries that have been delivered by Borrower
to Agent have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
Loan Parties’ and their Subsidiaries’ consolidated financial condition as of the
date thereof and results of operations for the period then ended. Since
September 30, 2015, no event, circumstance, or change has occurred that has or
could reasonably be expected to result in a Material Adverse Effect with respect
to the Loan Parties and their Subsidiaries.
4.9    Solvency.
(a)    Borrower is, and Borrower and its Subsidiaries, on a consolidated basis,
are, Solvent.
(b)    No transfer of property is being made by any Loan Party and no obligation
is being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.
4.10    Employee Benefits.
(a)    Except as set forth on Schedule 4.10 of the Disclosure Letter (as such
Schedule may be updated from time to time, without the consent of any Lender or
Agent, to include retirement and severance plans that are required by a
Governmental Authority outside of the United States so long as such updated

35



--------------------------------------------------------------------------------






Schedule is delivered together with written notice thereof to Agent), no Loan
Party, none of its Subsidiaries, nor any of their respective ERISA Affiliates
maintains or contributes to any Benefit Plan.
(b)    Each Loan Party and each of the ERISA Affiliates has complied in all
material respects with ERISA, the IRC and all applicable laws regarding each
Employee Benefit Plan.
(c)    Each Employee Benefit Plan is, and has been, maintained in substantial
compliance with ERISA, the IRC, all applicable laws and the terms of each such
Employee Benefit Plan.
(d)    Each Employee Benefit Plan that is intended to qualify under Section
401(a) of the IRC has received a favorable determination letter from the
Internal Revenue Service or an application for such letter is currently being
processed by the Internal Revenue Service. To the best knowledge of each Loan
Party and the ERISA Affiliates, nothing has occurred which would prevent, or
cause the loss of, such qualification.
(e)    No material liability to the PBGC (other than for the payment of current
premiums which are not past due) by any Loan Party or ERISA Affiliate has been
incurred or is expected by any Loan Party or ERISA Affiliate to be incurred with
respect to any Pension Plan.
(f)    No Notification Event exists or has occurred in the past six (6) years.
(g)    No Loan Party or ERISA Affiliate sponsors, maintains, or contributes to
any Employee Benefit Plan, including, without limitation, any such plan
maintained to provide benefits to former employees of such entities that may not
be terminated by any Loan Party or ERISA Affiliate in its sole discretion at any
time without material liability.
(h)    No Loan Party or ERISA Affiliate has provided any security under Section
436 of the IRC.
4.11    Environmental Condition. Except as set forth on Schedule 4.11 of the
Disclosure Letter, (a) to Borrower’s knowledge, no Loan Party’s nor any of its
Subsidiaries’ properties or assets has ever been used by a Loan Party, its
Subsidiaries, or by previous owners or operators in the disposal of, or to
produce, store, handle, treat, release, or transport, any Hazardous Materials,
where such disposal, production, storage, handling, treatment, release or
transport was in violation, in any material respect, of any applicable
Environmental Law, (b) to Borrower’s knowledge no Loan Party’s nor any of its
Subsidiaries’ properties or assets has ever been designated or identified in any
manner pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) no Loan Party nor any of its Subsidiaries has received
written notice that a Lien arising under any Environmental Law has attached to
any revenues or to any Real Property owned or operated by a Loan Party or its
Subsidiaries, and (d) no Loan Party nor any of its Subsidiaries nor any of their
respective facilities or operations is subject to any outstanding written order,
consent decree, or settlement agreement with any Person relating to any
Environmental Law or Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
4.12    Complete Disclosure. All factual information taken as a whole (other
than forward-looking information and projections and information of a general
economic nature and general information about Borrower’s industry) furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules to the Disclosure
Letter or in the other Loan Documents) for purposes of or in connection with
this Agreement or the other Loan Documents, and all other such factual
information taken as a whole (other than forward-looking information and
projections and information of a general economic nature and general information
about Borrower’s industry) hereafter

36



--------------------------------------------------------------------------------






furnished by or on behalf of a Loan Party or its Subsidiaries in writing to
Agent or any Lender for purposes of or in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby will be,
true and accurate, in all material respects, on the date as of which such
information is dated or certified and not incomplete by omitting to state any
fact necessary to make such information (taken as a whole) not misleading in any
material respect at such time in light of the circumstances under which such
information was provided. The Projections delivered to Agent on October 26, 2015
represent, and as of the date on which any other Projections are delivered to
Agent, such additional Projections represent, Borrower’s good faith estimate, on
the date such Projections are delivered, of the Loan Parties’ and their
Subsidiaries’ future performance for the periods covered thereby based upon
assumptions believed by Borrower to be reasonable at the time of the delivery
thereof to Agent (it being understood that such Projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Loan Parties and their Subsidiaries, and no assurances can be
given that such Projections will be realized, and although reflecting Borrower’s
good faith estimate, projections or forecasts based on methods and assumptions
which Borrower believed to be reasonable at the time such Projections were
prepared, are not to be viewed as facts, and that actual results during the
period or periods covered by the Projections may differ materially from
projected or estimated results).
4.13    Patriot Act. To the extent applicable, each Loan Party is in compliance,
in all material respects, with the (a) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of the loans made hereunder will be used by any Loan Party or any of
their Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
4.14    Indebtedness. Set forth on Schedule 4.14 of the Disclosure Letter is a
true and complete list of all Indebtedness of each Loan Party and each of its
Subsidiaries outstanding immediately prior to the Restatement Closing Date that
is to remain outstanding immediately after giving effect to the closing
hereunder on the Restatement Closing Date and such Schedule accurately sets
forth the aggregate principal amount of such Indebtedness as of the Restatement
Closing Date.
4.15    Payment of Taxes. Except as otherwise permitted under Section 5.5, all
tax returns and reports of each Loan Party and its Subsidiaries required to be
filed by any of them have been timely filed (after giving effect to any duly
filed extension), and all taxes shown on such tax returns to be due and payable
and all material assessments, fees and other governmental charges upon a Loan
Party and its Subsidiaries and upon their respective assets, income, businesses
and franchises that are due and payable have been paid when due and payable.
Each Loan Party and each of its Subsidiaries have made adequate provision in
accordance with GAAP for all taxes not yet due and payable. Borrower knows of no
proposed tax assessment against a Loan Party or any of its Subsidiaries that is
material to the business of the Loan Parties and their Subsidiaries (taken as a
whole) and that is not being actively contested by such Loan Party or such
Subsidiary diligently, in good faith, and by appropriate proceedings; provided
such reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.
4.16    Margin Stock. No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrower will be used to purchase or carry any

37



--------------------------------------------------------------------------------






Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors.
4.17    Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.
4.18    OFAC. No Loan Party nor any of its Subsidiaries is in violation of any
of the country or list based economic and trade sanctions administered and
enforced by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned
Person or a Sanctioned Entity, (b) has its assets located in Sanctioned
Entities, or (c) derives revenues from investments in, or transactions with
Sanctioned Persons or Sanctioned Entities. No proceeds of any loan made
hereunder will be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.
4.19    Employee and Labor Matters. There is (i) no material unfair labor
practice complaint pending or, to the knowledge of Borrower, threatened against
Borrower or its Subsidiaries before any Governmental Authority and no material
grievance or arbitration proceeding pending or threatened in writing against
Borrower or its Subsidiaries which arises out of or under any collective
bargaining agreement and that could reasonably be expected to result in a
material liability, (ii) no strike, labor dispute, slowdown, stoppage or similar
action or grievance pending or threatened in writing against Borrower or its
Subsidiaries that could reasonably be expected to result in a material
liability, or (iii) to the knowledge of Borrower no union representation
question existing with respect to the employees of Borrower or its Subsidiaries
and no union organizing activity taking place with respect to any of the
employees of Borrower or its Subsidiaries. None of Borrower or its Subsidiaries
has incurred any material liability or obligation under the Worker Adjustment
and Retraining Notification Act or similar state law, which remains unpaid or
unsatisfied. The hours worked and payments made to employees of Borrower or its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable legal requirements, except to the extent such violations could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. All material payments due from Borrower or its
Subsidiaries on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of
Borrower, except where the failure to do so could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
4.20    [Reserved].
4.21    Leases. Each Loan Party and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the applicable Loan Party or its Subsidiaries exists under any of
them.
4.22    Eligible Accounts. As to each Account that is identified by Borrower as
an Eligible Account in a Borrowing Base Certificate submitted to Agent, such
Account is (a) a bona fide existing payment obligation of the applicable Account
Debtor created by the sale and delivery of Inventory or the rendition of
services to such Account Debtor in the ordinary course of the Borrower’s
business, (b) owed to the Borrower without any known defenses, disputes,
offsets, counterclaims, or rights of return or cancellation,

38



--------------------------------------------------------------------------------






and (c) not excluded as ineligible by virtue of one or more of the excluding
criteria (other than any Agent-discretionary criteria) set forth in the
definition of Eligible Accounts.
4.23    Eligible Inventory. As to each item of Inventory that is identified by
the Borrower as Eligible Finished Goods Inventory in a Borrowing Base
Certificate submitted to Agent, such Inventory is (a) of good and merchantable
quality, free from known defects (other than defects that do not prevent
satisfaction of the standard requirements for delivery and acceptance of such
Inventory), and (b) not excluded as ineligible by virtue of one or more of the
excluding criteria (other than any Agent-discretionary criteria) set forth in
the definition of Eligible Inventory.
4.24    Location of Inventory. Other than the Inventory stored with Flextronics
at the Flextronics Facility or the Flextronics location in Hawaii, the Inventory
of the Loan Parties located within the United States is not stored with a
bailee, warehouseman, or similar party and is located only at, or in-transit
between, the locations identified on Schedule 4.24 of the Disclosure Letter (as
such Schedule may be updated pursuant to Section 5.15).
4.25    Inventory Records. Each Loan Party keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its Inventory and
the book value thereof.
5.
AFFIRMATIVE COVENANTS.

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations:
5.1    Financial Statements, Reports, Certificates. Borrower (a) will deliver to
Agent, with copies to each Lender, each of the financial statements, reports,
and other items set forth on Schedule 5.1 no later than the times specified
therein, (b) agrees that no Subsidiary of a Loan Party will have a fiscal year
different from that of Borrower, (c) agrees to maintain a system of accounting
that enables Borrower to produce financial statements in accordance with GAAP,
and (d) agrees that it will, and will cause each other Loan Party to, (i) keep a
reporting system that shows all additions, sales, claims, returns, and
allowances with respect to its and its Subsidiaries’ sales, and (ii) maintain
its billing systems and practices substantially as in effect as of the
Restatement Closing Date and shall only make material modifications thereto with
notice to, and with the consent of, Agent; provided that, in the case of clause
(d)(ii) modifications that do not result in adverse effects on the Collateral or
the ability of Borrower to make payments under this Agreement shall not require
the prior consent of Agent.
5.2    Reporting. Borrower (a) will deliver to Agent (and if so requested by
Agent, with copies for each Lender) each of the reports set forth on Schedule
5.2 at the times specified therein, and (b) agrees to use commercially
reasonable efforts in cooperation with Agent to facilitate and implement a
system of electronic collateral reporting in order to provide electronic
reporting of each of the items set forth on such Schedule.
5.3    Existence. Except as otherwise permitted under Section 6.3 or Section
6.4, Borrower will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect such Person’s (a) valid existence and
good standing in its jurisdiction of organization and (b) good standing with
respect to all other jurisdictions in which it is qualified to do business and
any rights, franchises, permits, licenses, accreditations, authorizations, or
other approvals material to their businesses except, in the case of this clause
(b), where the failure to maintain such good standing, right, franchise, permit,
license, accreditation, authorization or other approval could not reasonably be
expected to result in a Material Adverse Effect.

39



--------------------------------------------------------------------------------






5.4    Maintenance of Properties. Borrower will, and will cause each of its
Subsidiaries to, maintain and preserve all of its assets that are necessary or
useful in the proper conduct of its business in good working order and
condition, ordinary wear, tear, casualty, and condemnation and Permitted
Dispositions excepted.
5.5    Taxes. Borrower will, and will cause each of its Subsidiaries to, pay in
full before delinquency or before the expiration of any extension period all
material governmental assessments and taxes imposed, levied, or assessed against
it, or any of its assets or in respect of any of its income, businesses, or
franchises, except to the extent that the validity of such governmental
assessment or tax is the subject of a Permitted Protest.
5.6    Insurance. Borrower will, and will cause each of its Subsidiaries to, at
Borrower’s expense, (a) maintain insurance respecting each of Borrower’s and its
Subsidiaries’ assets wherever located, covering liabilities, losses or damages
as are customarily insured against by other Persons engaged in same or similar
businesses and similarly situated and located. All such policies of insurance
shall be with financially sound and reputable insurance companies and in such
amounts as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated and located and, in any
event, in amount, adequacy, and scope reasonably satisfactory to Agent (it being
agreed that the amount, adequacy, and scope of the policies of insurance of
Borrower in effect as of the Restatement Closing Date are acceptable to Agent).
All property insurance policies covering the Collateral are to be made payable
to Agent for the benefit of Agent and the Lenders, as their interests may
appear, in case of loss, pursuant to a standard loss payable endorsement with a
standard non contributory “lender” or “secured party” clause and are to contain
such other provisions as Agent may reasonably require to fully protect the
Lenders’ interest in the Collateral and to any payments to be made under such
policies. All certificates of property and general liability insurance are to be
delivered to Agent, with the loss payable (but only in respect of Collateral)
and additional insured endorsements in favor of Agent. If Borrower or its
Subsidiaries fail to maintain such insurance, Agent may arrange for such
insurance, but at Borrower’s expense and without any responsibility on Agent’s
part for obtaining the insurance, the solvency of the insurance companies, the
adequacy of the coverage, or the collection of claims. Borrower shall give Agent
prompt notice of any loss exceeding $750,000 covered by its or its Subsidiaries’
casualty or business interruption insurance. Upon the occurrence and during the
continuance of an Event of Default, Agent shall have the sole right to file
claims under any property and general liability insurance policies in respect of
the Collateral, to receive, receipt and give acquittance for any payments that
may be payable thereunder, and to execute any and all endorsements, receipts,
releases, assignments, reassignments or other documents that may be necessary to
effect the collection, compromise or settlement of any claims under any such
insurance policies.
5.7    Inspection.
(a)Borrower will, and will cause each of its Subsidiaries to, permit Agent, any
Lender, and each of their respective duly authorized representatives or agents
to visit any of its properties and inspect any of its assets or books and
records, to examine and make copies of its books and records, and to discuss its
affairs, finances, and accounts with, and to be advised as to the same by, its
officers and employees (provided an authorized representative of Borrower shall
be allowed to be present) at such reasonable times and intervals as Agent or any
Lender, as applicable, may designate and, so long as no Default or Event of
Default has occurred and is continuing, with reasonable prior notice to Borrower
and during regular business hours.

40



--------------------------------------------------------------------------------






(b)Borrower will, and will cause each of its Subsidiaries to, permit Agent and
each of its duly authorized representatives or agents to conduct appraisals and
valuations at such reasonable times and intervals as Agent may designate.
5.8    Compliance with Laws. Borrower will, and will cause each of its
Subsidiaries to, comply with the requirements of all applicable laws, rules,
regulations, and orders of any Governmental Authority, other than laws, rules,
regulations, and orders the non-compliance with which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
5.9    Environmental. Borrower will, and will cause each of its Subsidiaries to,
(a)    Keep any property either owned or operated by Borrower or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,
(b)    Comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,
(c)    Promptly notify Agent of any release of which Borrower has knowledge of a
Hazardous Material in any reportable quantity from or onto property owned or
operated by Borrower or its Subsidiaries and take any Remedial Actions required
to abate said release or otherwise to come into compliance, in all material
respects, with applicable Environmental Law, and
(d)    Promptly, but in any event within 5 Business Days of its receipt thereof,
provide Agent with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of Borrower or its Subsidiaries, (ii) commencement of any Environmental Action
or written notice that an Environmental Action will be filed against Borrower or
its Subsidiaries, and (iii) written notice of a material violation, citation, or
other administrative order from a Governmental Authority.
5.10    Disclosure Updates. Borrower will promptly, and in no event later than 5
Business Days after obtaining knowledge thereof, notify Agent if any written
information, exhibit, or report furnished to Agent or the Lenders contained, at
the time it was furnished, any untrue statement of a material fact or omitted to
state any material fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made. The foregoing to the
contrary notwithstanding, any notification pursuant to the foregoing provision
will not cure or remedy the effect of the prior untrue statement of a material
fact or omission of any material fact nor shall any such notification have the
effect of amending or modifying this Agreement or any of the Schedules hereto.
5.11    Formation of Subsidiaries. Borrower will, at the time that any Loan
Party forms any direct or indirect Subsidiary or acquires any direct or indirect
Subsidiary after the Restatement Closing Date, within 15 days of such formation
or acquisition (or such later date as permitted by Agent in its sole discretion)
(a) cause such new Subsidiary to provide to Agent a joinder to the Guaranty and
Security Agreement, together with such other security agreements (including
mortgages with respect to any Real Property owned in fee of such new Subsidiary
with a fair market value greater than $1,000,000), as well as appropriate
financing statements (and with respect to all property subject to a mortgage,
fixture filings), all in form and substance reasonably satisfactory to Agent
(including being sufficient to grant Agent a first priority Lien (subject to
Permitted Liens) in and to the assets of such newly formed or acquired
Subsidiary); provided, that the joinder to the Guaranty and Security Agreement,
and such other security agreements shall not be required to be provided to Agent
with respect to any Foreign Subsidiary or Excluded Domestic Subsidiary, (b)
provide, or

41



--------------------------------------------------------------------------------






cause the applicable Loan Party to provide, to Agent a pledge agreement (or an
addendum to the Guaranty and Security Agreement) and appropriate certificates
and powers or financing statements, pledging all of the direct or beneficial
ownership interest in such new Subsidiary in form and substance reasonably
satisfactory to Agent; provided, that only 65% of the total outstanding voting
Equity Interests of any first tier Foreign Subsidiary or Excluded Domestic
Subsidiary (and none of the Equity Interests of any Subsidiary of such Foreign
Subsidiary or Excluded Domestic Subsidiary) shall be required to be pledged, and
(c) provide to Agent all other documentation, including, if requested, one or
more opinions of counsel reasonably satisfactory to Agent, which, in its
opinion, is appropriate with respect to the execution and delivery of the
applicable documentation referred to above (including policies of title
insurance or other documentation with respect to all Real Property owned in fee
and subject to a mortgage). Any document, agreement, or instrument executed or
issued pursuant to this Section 5.11 shall constitute a Loan Document.
5.12    Further Assurances. Borrower will, and will cause each of the other Loan
Parties to, at any time upon the reasonable request of Agent, execute or deliver
to Agent any and all financing statements, fixture filings, security agreements,
pledges, assignments (other than intellectual property assignments), mortgages,
deeds of trust, opinions of counsel, and all other documents (the “Additional
Documents”) that Agent may reasonably request in form and substance reasonably
satisfactory to Agent, to create, perfect, and continue perfected or to better
perfect Agent’s Liens in all of the assets of Loan Parties (whether now owned or
hereafter arising or acquired, tangible or intangible, real or personal) to the
extent that such assets constitute Collateral, to create and perfect Liens in
favor of Agent in any Real Property acquired by Borrower or any other Loan Party
with a fair market value in excess of $1,000,000, and in order to fully
consummate all of the transactions contemplated hereby and under the other Loan
Documents; provided that the foregoing shall not apply to any Foreign
Subsidiary. To the maximum extent permitted by applicable law, if Borrower or
any other Loan Party refuses or fails to execute or deliver any reasonably
requested Additional Documents within a reasonable period of time following the
request to do so, Borrower and each other Loan Party hereby authorizes Agent to
execute any such Additional Documents in the applicable Loan Party’s name and
authorizes Agent to file such executed Additional Documents in any appropriate
filing office. In furtherance of, and not in limitation of, the foregoing, each
Loan Party shall take such actions as Agent may reasonably request from time to
time to ensure that the Obligations are guaranteed by the Guarantors and are
secured by substantially all of the assets of each Loan Party, including all of
the outstanding capital Equity Interests of Borrower’s Subsidiaries (subject to
exceptions and limitations contained in the Loan Documents with respect to
Foreign Subsidiaries).
5.13    Lender Meetings. Borrower will, within 90 days after the close of each
fiscal year of Borrower, at the request of Agent or of the Required Lenders and
upon reasonable prior notice, hold a meeting (at a mutually agreeable location
and time or, at the option of Agent in its reasonable discretion, by conference
call) with all Lenders who choose to attend such meeting at which meeting shall
be reviewed the financial results of the previous fiscal year and the financial
condition of Borrower and its Subsidiaries and the projections presented for the
current fiscal year of Borrower.
5.14    Compliance with ERISA and the IRC. In addition to and without limiting
the generality of Section 5.8, Borrower will, and will cause each of its
Subsidiaries to (a) comply in all material respects with applicable provisions
of ERISA and the IRC with respect to all Employee Benefit Plans, (b) without the
prior written consent of Agent and the Required Lenders, not take any action or
fail to take action the result of which could result in a Loan Party or ERISA
Affiliate incurring a material liability to the PBGC or to a Multiemployer Plan
(other than to pay contributions or premiums payable in the ordinary course),
(c) not allow any facts or circumstances to exist with respect to one or more
Employee Benefit Plans that, in the aggregate, reasonably could be expected to
result in a Material Adverse Effect, (d) not participate in any prohibited
transaction that could result in other than a de minimis civil penalty excise
tax, fiduciary liability

42



--------------------------------------------------------------------------------






or correction obligation under ERISA or the IRC, (e) operate each Employee
Benefit Plan in such a manner that will not incur any material tax liability
under the IRC (including Section 4980B of the IRC), and (e) furnish to Agent
upon Agent’s written request such additional information about any Employee
Benefit Plan for which any Loan Party or ERISA Affiliate could reasonably expect
to incur any material liability. With respect to each Pension Plan (other than a
Multiemployer Plan) except as could not reasonably be expected to result in
liability to the Loan Parties, the Loan Parties and the ERISA Affiliates shall
(i) satisfy in full and in a timely manner, without incurring any late payment
or underpayment charge or penalty and without giving rise to any Lien, all of
the contribution and funding requirements of the IRC and of ERISA, and (ii) pay,
or cause to be paid, to the PBGC in a timely manner, without incurring any late
payment or underpayment charge or penalty, all premiums required pursuant to
ERISA.
5.15    Location of Inventory. Borrower will, and will cause each of the other
Loan Parties to keep (i) its and their Inventory, to the extent located within
the United States, only at the Flextronics Facility and the locations identified
on Schedule 4.24 of the Disclosure Letter, in each case subject to a bailee
agreement in form and substance satisfactory to Agent; provided that Borrower
and the other Loan Parties may keep up to $50,000 of Inventory in the aggregate
at any time at other locations located within the United States; provided
further that up to $3,000,000 of Inventory may be transferred by Borrower to an
international Flextronics location or to an Expeditors International Pty Ltd.
location for the sale of such Inventory by a Subsidiary of Borrower organized
outside of the United States in the ordinary course of business and (ii) its and
their chief executive offices only at the locations identified on Schedule 7 of
the Guaranty and Security Agreement; provided, that Borrower may amend Schedule
4.24 of the Disclosure Letter or Schedule 7 of the Guaranty and Security
Agreement so long as such amendment occurs by written notice to Agent not less
than 15 days prior to the date on which such Inventory is moved to such new
location or such chief executive office is relocated and so long as such new
location is within the continental United States and such chief executive office
is relocated within the continental United States; provided further that
Borrower may maintain (A) (i) test equipment, (ii) up to $3,000,000 at any one
time of raw materials and (iii) other Equipment, in each case in transit from
Borrower’s suppliers to the Flextronics Facility and (B) test equipment and
other Equipment disposed of in accordance with clause (p) of the definition of
Permitted Dispositions and re-acquired in accordance with clause (s) of the
definition of “Permitted Investments”, at any Flextronics facility in the
People’s Republic of China.
5.16    Cash Dominion. Borrower shall cause or direct all cash and other amounts
deposited into any Deposit Account (other than the Excluded Accounts) of
Borrower or any other Loan Party to be transferred no less frequently than once
per each Business Day to an account of Agent maintained with Wells Fargo that
complies with the requirements of Section 7(k) of the Guaranty and Security
Agreement (the “Collection Account”), and shall continue to cause any such cash
or other amounts to be so transferred on at least a daily basis. If, at any
time, Availability is less than or equal to the greater of (x) $12,500,000 and
(y) 16.67% of the Maximum Revolver Amount (a “Dominion Triggering Event”), Agent
shall have sole dominion and control of the Collection Account and shall be
entitled pursuant to Section 2.4(e)(ii) at its option to apply all amounts
received into the Collection Account against the Obligations on a daily basis in
accordance with the applicable provisions of Section 2.4(b). Such sole dominion
and control and such right of Agent to elect to apply amounts received into the
Collection Account against the Obligations shall continue until such time as (x)
Borrower has maintained Availability of more than the greater of (i) $12,500,000
and (ii) 16.67% of the Maximum Revolver Amount, for 30 consecutive days, (y) no
Default or Event of Default has occurred and is continuing, and (z) no
additional Dominion Triggering Event is reasonably expected to occur on or
immediately after such time.
6.
NEGATIVE COVENANTS.


43



--------------------------------------------------------------------------------






Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations:
6.1    Indebtedness. Borrower will not, and will not permit any of its
Subsidiaries to create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.
6.2    Liens. Borrower will not, and will not permit any of its Subsidiaries to
create, incur, assume, or suffer to exist, directly or indirectly, any Lien on
or with respect to any of its assets, of any kind, including, without
limitation, intellectual property, whether now owned or hereafter acquired, or
any income or profits therefrom, except for Permitted Liens.
6.3    Restrictions on Fundamental Changes. Borrower will not, and will not
permit any of its Subsidiaries to,
(a)    Other than in order to consummate a Permitted Acquisition, enter into any
merger, consolidation, reorganization, or recapitalization, or reclassify its
Equity Interests, except for (i) any merger between Loan Parties, provided, that
Borrower must be the surviving entity of any such merger to which it is a party,
(ii) any merger between a Loan Party and a Subsidiary of such Loan Party that is
not a Loan Party so long as such Loan Party is the surviving entity of any such
merger, and (iii) any merger between Subsidiaries of Borrower that are not Loan
Parties,
(b)    liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Borrower with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of a Loan Party (other than Borrower) or any of its
wholly-owned Subsidiaries so long as all of the assets (including any interest
in any Equity Interests) of such liquidating or dissolving Loan Party or
Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of Borrower
that is not a Loan Party (other than any such Subsidiary the Equity Interests of
which (or any portion thereof) is subject to a Lien in favor of Agent) so long
as all of the assets of such liquidating or dissolving Subsidiary are
transferred to a Subsidiary of Borrower that is not liquidating or dissolving,
or
(c)    suspend or cease operating a substantial portion of its or their
business, except as permitted pursuant to clauses (a) or (b) above or in
connection with a transaction permitted under Section 6.4.
6.4    Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3, 6.7 or 6.9, Borrower will not, and will not
permit any of its Subsidiaries to convey, sell, lease, license, assign,
transfer, or otherwise dispose of (or enter into an agreement to convey, sell,
lease, license, assign, transfer, or otherwise dispose of) any of its or their
assets.
6.5    Nature of Business. Borrower will not, and will not permit any of its
Subsidiaries to make any change in the nature of its or their business as
described in Schedule 6.5 of the Disclosure Letter or acquire any properties or
assets that are not reasonably related to the conduct of such business
activities; provided, that the foregoing shall not prevent Borrower and its
Subsidiaries from (a) engaging in any business that is reasonably related or
ancillary to its or their business or (b) discontinuing any line of business if
in the reasonable business and commercial judgment of the officers of Borrower,
it is no longer desirable to be engaged in such business, and if such
discontinuation does not adversely affect the Lenders in any material respect.

44



--------------------------------------------------------------------------------






6.6    Prepayments and Amendments. Borrower will not, and will not permit any of
its Subsidiaries to,
(a)    Except in connection with Refinancing Indebtedness permitted by Section
6.1,
(i)    optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Borrower or its Subsidiaries, other than (A) the Obligations in
accordance with this Agreement, and (B) Permitted Intercompany Advances, or
(ii)    make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, or
(b)    Directly or indirectly, amend, modify, or change any of the terms or
provisions of
(i)    any agreement, instrument, document, indenture, or other writing
evidencing or concerning Permitted Indebtedness other than (A) the Obligations
in accordance with this Agreement, (B) Permitted Intercompany Advances, and (C)
Indebtedness permitted under clauses (c), (h), (j) and (k) of the definition of
Permitted Indebtedness, if the effect thereof, either individually or in the
aggregate, could reasonably be expected to be materially adverse to the
interests of the Lenders, or
(ii)    the Governing Documents of any Loan Party or any of its Subsidiaries if
the effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders.
6.7    Restricted Payments. Borrower will not, and will not permit any of its
Subsidiaries to make any Restricted Payment; provided, that, so long as it is
permitted by law, and so long as no Default or Event of Default shall have
occurred and be continuing or would result therefrom,
(a)    Borrower may make distributions to employees, former employees, officers,
former officers, directors, or former directors of Borrower (or any spouses,
ex-spouses, or estates of any of the foregoing) on account of redemptions of
Equity Interests of Borrower held by such Persons, provided, that the aggregate
amount of such redemptions made by Borrower during the term of this Agreement
plus the amount of Indebtedness outstanding under clause (l) of the definition
of Permitted Indebtedness, does not exceed $250,000 in any fiscal year,
(b)    Borrower may make distributions to former employees, officers, or
directors of Borrower (or any spouses, ex-spouses, or estates of any of the
foregoing), solely in the form of forgiveness of Indebtedness of such Persons
owing to Borrower on account of repurchases of the Equity Interests of Borrower
held by such Persons; provided that such Indebtedness was incurred by such
Persons solely to acquire Equity Interests of Borrower,
(c)    (i) each Loan Party and each Subsidiary may make Restricted Payments to
any Loan Party, (ii) any Subsidiary that is not a Loan Party may make any
Restricted Payment to any other Subsidiary that is not a Loan Party, and (iii)
any non-wholly owned Subsidiary may make a Restricted Payment ratably to all
Persons that own an Equity Interest in such non-wholly owned Subsidiary,
(d)    Borrower and any of its Subsidiaries may make payment of cash in lieu of
the issuance of fractional shares upon (x) exercise of options or warrants, or
(y) the conversion or exchange of such Person’s Equity Interests,

45



--------------------------------------------------------------------------------






(d)    each Loan Party and each Subsidiary may declare and make Restricted
Payments payable in the Equity Interests of such Person; provided, that the
issuance of such Equity Interests does not result in a Change of Control,
(f)    so long as it constitutes a non-cash transaction, Borrower may make
repurchases of Equity Interests deemed to occur (i) upon the exercise of stock
options to the extent such Equity Interests represent a portion of the exercise
price of those stock options, and (ii) upon the withholding of a portion of the
Equity Interests granted or awarded to an employee, former employee, officer,
former officer, consultant, director, or former director of Borrower (or any
spouse, ex-spouse, or estate of any of the foregoing) payable by such Person
upon such grant or award (or vesting thereof), and
(g)    Borrower and its Subsidiaries may make scheduled payments with respect to
Subordinated Indebtedness to the extent permitted by the subordination or
intercreditor agreement relating to such Subordinated Indebtedness.
6.8    Accounting Methods. Borrower will not, and will not permit any Loan Party
to modify or change its fiscal year or its method of accounting (other than as
may be required to conform to GAAP).
6.9    Investments. Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, make or acquire any Investment or incur
any liabilities (including contingent obligations) for or in connection with any
Investment except for Permitted Investments.
6.10    Transactions with Affiliates. Borrower will not, and will not permit any
of its Subsidiaries to, directly or indirectly, enter into or permit to exist
any transaction with any Affiliate of Borrower or any of its Subsidiaries except
for:
(a)    transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between Borrower or its Subsidiaries, on the one
hand, and any Affiliate of Borrower or its Subsidiaries, on the other hand, so
long as such transactions (i) are fully disclosed to Agent prior to the
consummation thereof, if they involve one or more payments by Borrower or its
Subsidiaries in excess of $500,000 for any single transaction or series of
related transactions, and (ii) are no less favorable, taken as a whole, to
Borrower or its Subsidiaries, as applicable, than would be obtained in an arm’s
length transaction with a non-Affiliate,
(b)    so long as it has been approved by Borrower’s or its applicable
Subsidiary’s board of directors (or comparable governing body) in accordance
with applicable law, any indemnity provided for the benefit of directors (or
comparable managers) of Borrower or its applicable Subsidiary,
(c)    so long as it has been approved by Borrower’s or its applicable
Subsidiary’s board of directors (or comparable governing body) in accordance
with applicable law, the payment of reasonable compensation, severance, or
employee benefit arrangements to employees, officers, and outside directors of
Borrower and its Subsidiaries in the ordinary course of business and consistent
with industry practice,
(d)    transactions permitted by Section 6.3, 6.7 or 6.9, or any Permitted
Intercompany Advance,
(e)    employment agreements, employee benefit plans, officer or director
indemnification agreements or any similar arrangements entered into by any Loan
Party or any of its Subsidiaries in the ordinary course of business,

46



--------------------------------------------------------------------------------






(f)    the payment of reasonable and customary fees and the reimbursement of
expenses (pursuant to indemnity arrangements or otherwise) or other compensation
(in cash or otherwise) of officers, directors, employees or consultants of any
Loan Party or any of its Subsidiaries, and
(g)    the payment of accounts payable, receipt of accounts receivable and the
resulting transfer of goods and services in connection therewith among the
Borrower and its Foreign Subsidiaries in the ordinary course of business.
6.11    Use of Proceeds. Borrower will not, and will not permit any of its
Subsidiaries to use the proceeds of any loan made hereunder for any purpose
other than (a) on the Restatement Closing Date, to pay the fees, costs, and
expenses incurred in connection with this Agreement, the other Loan Documents,
and the transactions contemplated hereby and thereby, and (b) thereafter,
consistent with the terms and conditions hereof, for their lawful and permitted
purposes (including that no part of the proceeds of the loans made to Borrower
will be used to purchase or carry any such Margin Stock or to extend credit to
others for the purpose of purchasing or carrying any such Margin Stock or for
any purpose that violates the provisions of Regulation T, U or X of the Board of
Governors).
6.12    Limitation on Issuance of Equity Interests. Except for the issuance or
sale of Qualified Equity Interests by Borrower, Borrower will not, and will not
permit any of its Subsidiaries to issue or sell or enter into any agreement or
arrangement for the issuance or sale of any of its Equity Interests.
6.13    [Reserved].
6.14    Employee Benefits. Borrower shall not maintain, contribute to or permit
to exist any “defined benefit plan” (as defined under ERISA).
7.
FINANCIAL COVENANTS.

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, Borrower will cause the Loan Parties, on
a consolidated basis, to maintain Liquidity in an amount equal to at least
$15,000,000, which shall include Availability in an amount equal to at least 10%
of the Maximum Revolver Amount. Borrower may, at its option upon 10 Business
Days prior written notice to Agent, elect to convert its financial covenant test
to maintaining a minimum Fixed Charge Coverage Ratio equal to or greater than
1.1:1.0 tested on the last calendar day of each month (commencing with the last
day of the most recent monthly period for which financial statements have been
delivered hereunder prior to such notice (for purposes of this Section 7, the
“Measurement Date”)) so long as: (a) Borrower has demonstrated to Agent in a
Compliance Certificate (which shall be a supplemental Compliance Certificate if
Borrower was not previously required to report its Fixed Charge Coverage Ratio
in the Compliance Certificate for the Measurement Date) that it has maintained a
Fixed Charge Coverage Ratio, measured as of the Measurement Date for the
trailing 12 months, greater than or equal to 1.1:1.0, and (b) no Event of
Default has occurred and is continuing. After Borrower so elects, Borrower will
be subject to the minimum Fixed Charge Coverage Ratio for the remainder of the
term of this Agreement and cannot elect to switch back to the minimum Liquidity
covenant in lieu thereof.
8.
EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

47



--------------------------------------------------------------------------------






8.1    Payments. If Borrower fails to pay when due and payable, or when declared
due and payable, (a) all or any portion of the Obligations consisting of
interest, fees, or charges due the Lender Group, reimbursement of Lender Group
Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of 3 Business Days, (b) all
or any portion of the principal of the Loans, or (c) any amount payable to
Issuing Bank in reimbursement of any drawing under a Letter of Credit;
8.2    Covenants. If any Loan Party or any of its Subsidiaries:
(a)    fails to perform or observe any covenant or other agreement contained in
any of (i) Sections 3.6, 5.1, 5.2, 5.3 (solely if Borrower is not in good
standing in its jurisdiction of organization), 5.6, 5.7 (solely if Borrower
refuses to allow Agent or its representatives or agents to visit Borrower’s
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss Borrower’s affairs, finances, and accounts
with officers and employees of Borrower), 5.15 or 5.16 of this Agreement, (ii)
Section 6 of this Agreement, (iii) Section 7 of this Agreement, or (iv) Section
7 of the Guaranty and Security Agreement;
(b)    fails to perform or observe any covenant or other agreement contained in
any of Sections 5.3 (other than if Borrower is not in good standing in its
jurisdiction of organization), 5.4, 5.5, 5.8, 5.10, 5.11, 5.12, and 5.13 of this
Agreement and such failure continues for a period of 10 days after the earlier
of (i) the date on which such failure shall first become known to any officer of
Borrower or (ii) the date on which written notice thereof is given to Borrower
by Agent; or
(c)    fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of Borrower
or (ii) the date on which written notice thereof is given to Borrower by Agent;
8.3    Judgments. If one or more judgments, orders, or awards for the payment of
money involving an aggregate amount of $500,000, or more (except to the extent
fully covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against a Loan Party or any of its Subsidiaries, or with respect to any of their
respective assets, and either (a) there is a period of 15 consecutive days at
any time after the entry of any such judgment, order, or award during which (1)
the same is not discharged, satisfied, vacated, or bonded pending appeal, or (2)
a stay of enforcement thereof is not in effect, or (b) enforcement proceedings
are commenced upon such judgment, order, or award;
8.4    Voluntary Bankruptcy, etc. If an Insolvency Proceeding is commenced by a
Loan Party or any of its Subsidiaries;
8.5    Involuntary Bankruptcy, etc. If an Insolvency Proceeding is commenced
against a Loan Party or any of its Subsidiaries and any of the following events
occur: (a) such Loan Party or such Subsidiary consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within 60 calendar days of the date
of the filing thereof, (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any

48



--------------------------------------------------------------------------------






substantial portion of the business of, such Loan Party or its Subsidiary, or
(e) an order for relief shall have been issued or entered therein;
8.6    Default Under Other Agreements. If (a) a default occurs in one or more
agreements to which a Loan Party or any of its Subsidiaries is a party with one
or more third Persons relative to a Loan Party’s or any of its Subsidiaries’
Indebtedness involving an aggregate amount of $750,000 or more, and such default
results in a right by such third Person, irrespective of whether exercised, to
accelerate the maturity of such Loan Party’s or its Subsidiary’s obligations
thereunder, or (b) a default occurs, or an involuntary early termination of, one
or more Hedge Agreements to which a Loan Party or any of its Subsidiaries is a
party, that would result in an aggregate amount of $750,000 or more of
Indebtedness becoming due and payable;
8.7    Representations, etc. If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;
8.8    Guaranty. If the obligation of any Guarantor under the guaranty contained
in the Guaranty and Security Agreement is limited or terminated by operation of
law or by such Guarantor (other than in accordance with the terms of this
Agreement);
8.9    Security Documents. If the Guaranty and Security Agreement or any other
Loan Document that purports to create a Lien, shall, for any reason, fail or
cease to create a valid and perfected and, except to the extent of Permitted
Liens which are non-consensual Permitted Liens, permitted purchase money Liens
or the interests of lessors under Capital Leases, first priority Lien on the
Collateral covered thereby, except (a) as a result of a disposition of the
applicable Collateral in a transaction permitted under this Agreement or (b) as
the result of an action or failure to act on the part of Agent;
8.10    Loan Documents. The validity or enforceability of any Loan Document
shall at any time for any reason (other than solely as the result of an action
or failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document; or
8.11    Change of Control. A Change of Control shall occur, whether directly or
indirectly.
9.
RIGHTS AND REMEDIES.

9.1    Rights and Remedies. Upon the occurrence and during the continuation of
an Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Borrower), in
addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable law, do any one or more of the following:
(a)    (i) declare the principal of, and any and all accrued and unpaid interest
and fees in respect of, the Loans and all other Obligations (other than the Bank
Product Obligations), whether evidenced by this Agreement or by any of the other
Loan Documents to be immediately due and payable, whereupon the same shall
become and be immediately due and payable and Borrower shall be obligated to
repay all of

49



--------------------------------------------------------------------------------






such Obligations in full, without presentment, demand, protest, or further
notice or other requirements of any kind, all of which are hereby expressly
waived by Borrower, and (ii) direct Borrower to provide (and Borrower agrees
that upon receipt of such notice it will provide) Letter of Credit
Collateralization to Agent to be held as security for Borrower’s reimbursement
obligations for drawings that may subsequently occur under issued and
outstanding Letters of Credit;
(b)    declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Revolving
Lender to make Revolving Loans, (ii) the obligation of the Swing Lender to make
Swing Loans, and (iii) the obligation of Issuing Bank to issue Letters of
Credit; and
(c)    exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrower shall automatically be obligated to repay all of such Obligations in
full (including Borrower being obligated to provide (and Borrower agrees that it
will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrower’s reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit and (2)
Bank Product Collateralization to be held as security for Borrower’s or its
Subsidiaries’ obligations in respect of outstanding Bank Products), without
presentment, demand, protest, or notice or other requirements of any kind, all
of are expressly waived by Borrower.
9.2    Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.
10.
WAIVERS; INDEMNIFICATION.

10.1    Demand; Protest; etc. Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which Borrower may in any way be liable.
10.2    The Lender Group’s Liability for Collateral. Borrower hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrower.

50



--------------------------------------------------------------------------------






10.3    Indemnification. Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided that Borrower shall
not be liable for costs and expenses (including attorneys’ fees) of any Lender
(other than Wells Fargo) incurred in advising, structuring, drafting, reviewing,
administering or syndicating the Loan Documents), enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Borrower’s and its
Subsidiaries’ compliance with the terms of the Loan Documents (provided, that
the indemnification in this clause (a) shall not extend to (i) disputes solely
between or among the Lenders that do not involve any acts or omissions of any
Loan Party, or (ii) disputes solely between or among the Lenders and their
respective Affiliates that do not involve any acts or omissions of any Loan
Party; it being understood and agreed that the indemnification in this clause
(a) shall extend to Agent (but not the Lenders) relative to disputes between or
among Agent on the one hand, and one or more Lenders, or one or more of their
Affiliates, on the other hand, or (iii) any Taxes or any costs attributable to
Taxes, which shall be governed by Section 16), (b) with respect to any actual or
prospective investigation, litigation, or proceeding related to this Agreement,
any other Loan Document, the making of any Loans or issuance of any Letters of
Credit hereunder, or the use of the proceeds of the Loans or the Letters of
Credit provided hereunder (irrespective of whether any Indemnified Person is a
party thereto), or any act, omission, event, or circumstance in any manner
related thereto, and (c) in connection with or arising out of any presence or
release of Hazardous Materials at, on, under, to or from any assets or
properties owned, leased or operated by Borrower or any of its Subsidiaries or
any Environmental Actions, Environmental Liabilities or Remedial Actions related
in any way to any such assets or properties of Borrower or any of its
Subsidiaries (each and all of the foregoing, the “Indemnified Liabilities”). The
foregoing to the contrary notwithstanding, Borrower shall have no obligation to
any Indemnified Person under this Section 10.3 with respect to any Indemnified
Liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of such Indemnified
Person or its officers, directors, employees, attorneys, or agents. This
provision shall survive the termination of this Agreement and the repayment in
full of the Obligations. If any Indemnified Person makes any payment to any
other Indemnified Person with respect to an Indemnified Liability as to which
Borrower was required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrower with respect thereto. WITHOUT LIMITATION,
THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO
INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF
ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.
11.
NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:

51



--------------------------------------------------------------------------------






If to Borrower:
ENPHASE ENERGY, INC.
 
1420 N. McDowell Blvd.
 
Petaluma, California 94954
 
Attn: Chief Financial Officer,
Senior Corporate Counsel
 
Fax No. 707-763-0748 (same for both)
 
 
If to Agent:
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
2450 Colorado Avenue, Suite 3000 West
 
Santa Monica, California 90404
 
Attn: Business Finance Division Manager
 
Fax No.: (310) 453-7413
 
 
with copies to:
BUCHALTER NEMER
 
1000 Wilshire Boulevard, Suite 1500.
 
Los Angeles, California 90017
 
Attn: Robert J. Davidson, Esq.
 
Fax No.: (213) 896-0400



Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received, (b)
notices by facsimile shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient) and (c) notices by electronic mail shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment).
12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(a)    THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS,

52



--------------------------------------------------------------------------------






CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF CALIFORNIA.
(b)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA; PROVIDED, THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS
TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).
(c)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A
JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
“CLAIM”). BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
(d)    BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF LOS
ANGELES AND THE STATE OF CALIFORNIA, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(e)    NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, THE SWING
LENDER, ANY OTHER LENDER, ISSUING BANK, OR ANY AFFILIATE, DIRECTOR, OFFICER,
EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR
ANY SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR

53



--------------------------------------------------------------------------------






RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH, AND
EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM
FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED
TO EXIST IN ITS FAVOR.
(f)    IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:
(i)    WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.
THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.
(ii)    THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.
(iii)    UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A
SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT
AGREE UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY
SHALL HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE
APPOINTED TO SIT WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF
THE REFEREE, THE COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL
REMEDIES.
(iv)    EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE

54



--------------------------------------------------------------------------------






USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE’S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.
(v)    THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.
(vi)    THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS
AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE
WITH CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED
TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE’S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER
FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE FULLY
APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.
(vii)    THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.
13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1    Assignments and Participations.
(a)    (1) Subject to the conditions set forth in clause (a)(ii) below, any
Lender may assign and delegate all or any portion of its rights and duties under
the Loan Documents (including the Obligations owed to it and its Commitments) to
one or more assignees (each, an “Assignee”), with the prior written consent
(such consent not be unreasonably withheld, delayed or conditioned) of:
(A)    Borrower; provided, that no consent of Borrower shall be required (1) if
an Event of Default has occurred and is continuing or (2) in connection with an
assignment to a Person that is a Lender or an Affiliate (other than natural
persons) or Related Fund of a Lender; provided further, that Borrower shall be
deemed to have consented to a proposed assignment unless it objects thereto by
written notice to Agent within 5 Business Days after having received notice
thereof; and

55



--------------------------------------------------------------------------------






(B)    Agent, Swing Lender, and Issuing Bank.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    no assignment may be made to a natural person,
(B)    no assignment may be made to a Loan Party or an Affiliate of a Loan
Party,
(C)    the amount of the Commitments and the other rights and obligations of the
assigning Lender hereunder and under the other Loan Documents subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Agent) shall be in a minimum amount
(unless waived by Agent) of $5,000,000 (except such minimum amount shall not
apply to (I) an assignment or delegation by any Lender to any other Lender, an
Affiliate of any Lender, or a Related Fund of such Lender or (II) a group of new
Lenders, each of which is an Affiliate of each other or a Related Fund of such
new Lender to the extent that the aggregate amount to be assigned to all such
new Lenders is at least $5,000,000),
(D)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
(E)    the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrower and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrower and Agent by such Lender
and the Assignee,
(F)    unless waived by Agent, the assigning Lender or Assignee has paid to
Agent, for Agent’s separate account, a processing fee in the amount of $3,500,
and
(G)    the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the “Administrative
Questionnaire”).
(b)    From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Section 15 and Section 17.9(a).
(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or

56



--------------------------------------------------------------------------------






representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Loan Document furnished pursuant hereto, (ii) such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.
(d)    Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to Section
13.1(b), this Agreement shall be deemed to be amended to the extent, but only to
the extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom. The Commitment allocated to
each Assignee shall reduce such Commitments of the assigning Lender pro tanto.
(e)    Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, that (i) the Originating Lender
shall remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrower,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decreases the amount or postpones the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, (v) no participation shall be sold to a
natural person, (vi) no participation shall be sold to a Loan Party or an
Affiliate of a Loan Party, and (vii) all amounts payable by Borrower hereunder
shall be determined as if such Lender had not sold such participation, except
that, if amounts outstanding under this Agreement are due and unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall be deemed to have the right of set
off in respect of its participating interest in amounts owing under this
Agreement to the same extent

57



--------------------------------------------------------------------------------






as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement. The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrower, the Collateral, or otherwise in respect of the Obligations. No
Participant shall have the right to participate directly in the making of
decisions by the Lenders among themselves.
(f)    In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Borrower and its Subsidiaries and their
respective businesses.
(g)    Any other provision in this Agreement notwithstanding, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.
(h)    Agent (as a non-fiduciary agent on behalf of Borrower) shall maintain, or
cause to be maintained, a register (the “Register”) on which it enters the name
and address of each Lender as the registered owner of its Commitments (and the
principal amount thereof and stated interest thereon) held by such Lender (each,
a “Registered Loan”). Other than in connection with an assignment by a Lender of
all or any portion of its portion of its Commitments to an Affiliate of such
Lender or a Related Fund of such Lender (i) a Registered Loan (and the
registered note, if any, evidencing the same) may be assigned or sold in whole
or in part only by registration of such assignment or sale on the Register (and
each registered note shall expressly so provide) and (ii) any assignment or sale
of all or part of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by registration of such assignment or
sale on the Register, together with the surrender of the registered note, if
any, evidencing the same duly endorsed by (or accompanied by a written
instrument of assignment or sale duly executed by) the holder of such registered
note, whereupon, at the request of the designated assignee(s) or transferee(s),
one or more new registered notes in the same aggregate principal amount shall be
issued to the designated assignee(s) or transferee(s). Prior to the registration
of assignment or sale of any Registered Loan (and the registered note, if any
evidencing the same), Borrower shall treat the Person in whose name such
Registered Loan (and the registered note, if any, evidencing the same) is
registered as the owner thereof for the purpose of receiving all payments
thereon and for all other purposes, notwithstanding notice to the contrary. In
the case of any assignment by a Lender of all or any portion of its Commitments
to an Affiliate of such Lender or a Related Fund of such Lender, and which
assignment is not recorded in the Register, the assigning Lender, on behalf of
Borrower, shall maintain a register comparable to the Register.
(i)    In the event that a Lender sells participations in the Registered Loan,
such Lender, as a non-fiduciary agent on behalf of Borrower, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the “Participant Register”). A Registered Loan (and the
registered note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register.

58



--------------------------------------------------------------------------------






(j)    Agent shall make a copy of the Register (and each Lender shall make a
copy of its Participant Register in the extent it has one) available for review
by Borrower from time to time as Borrower may reasonably request.
13.2    Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that
Borrower may not assign this Agreement or any rights or duties hereunder without
the Lenders’ prior written consent and any prohibited assignment shall be
absolutely void ab initio. No consent to assignment by the Lenders shall release
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by Borrower is required in connection with any such
assignment.
14.
AMENDMENTS; WAIVERS.

14.1    Amendments and Waivers.
(a)    No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by Borrower therefrom,
shall be effective unless the same shall be in writing and signed by the
Required Lenders (or by Agent at the written request of the Required Lenders)
and the Loan Parties that are party thereto and then any such waiver or consent
shall be effective, but only in the specific instance and for the specific
purpose for which given; provided, that no such waiver, amendment, or consent
shall, unless in writing and signed by all of the Lenders directly affected
thereby and all of the Loan Parties that are party thereto, do any of the
following:
(i)    increase the amount of or extend the expiration date of any Commitment of
any Lender or amend, modify, or eliminate the last sentence of Section 2.4(c),
(ii)    postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,
(iii)    reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except in connection with the waiver
of applicability of Section 2.6(c) (which waiver shall be effective with the
written consent of the Required Lenders)),
(iv)    amend, modify, or eliminate this Section or any provision of this
Agreement providing for consent or other action by all Lenders,
(v)    amend, modify, or eliminate Section 3.1 or 3.2,
(vi)    amend, modify, or eliminate Section 15.11,
(vii)    other than as permitted by Section 15.11, release Agent’s Lien in and
to any of the Collateral,
(viii)    amend, modify, or eliminate the definitions of “Required Lenders” or
“Pro Rata Share”,

59



--------------------------------------------------------------------------------






(ix)    contractually subordinate any of Agent’s Liens,
(x)    other than in connection with a merger, liquidation, dissolution or sale
of such Person expressly permitted by the terms hereof or the other Loan
Documents, release Borrower or any Guarantor from any obligation for the payment
of money or consent to the assignment or transfer by Borrower or any Guarantor
of any of its rights or duties under this Agreement or the other Loan Documents,
or
(xi)    amend, modify, or eliminate any of the provisions of Section 2.4(b)(i)
or (ii) or Section 2.4(e) or (f), or
(xii)    amend, modify, or eliminate any of the provisions of Section 13.1 to
permit a Loan Party or an Affiliate of a Loan Party to become an Assignee or a
Participant.
(b)    No amendment, waiver, modification, or consent shall amend, modify,
waive, or eliminate,
(i)    the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrower (and shall not require the
written consent of any of the Lenders),
(ii)    any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrower, and the Required Lenders;
(c)    No amendment, waiver, modification, elimination, or consent shall amend,
without written consent of Agent, Borrower and the Supermajority Lenders,
modify, or eliminate the definition of Borrowing Base or any of the defined
terms (including the definitions of Eligible Accounts, Eligible Finished Goods
Inventory and Eligible Inventory) that are used in such definition to the extent
that any such change results in more credit being made available to Borrower
based upon the Borrowing Base, but not otherwise, or the definition of Maximum
Revolver Amount (except as provided in Section 2.15);
(d)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Bank, or any other rights or duties of Issuing Bank under
this Agreement or the other Loan Documents, without the written consent of
Issuing Bank, Agent, Borrower, and the Required Lenders;
(e)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrower, and the Required Lenders; and
(f)    Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Loan
Party, shall not require consent by or the agreement of any Loan Party, and (ii)
any amendment, waiver, modification, elimination, or consent of or with respect
to any provision of this Agreement or any other Loan Document may be entered
into without the consent of, or over the objection of, any Defaulting Lender.
14.2    Replacement of Certain Lenders.

60



--------------------------------------------------------------------------------






(a)    If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrower or Agent, upon at least 5 Business Days prior irrevocable notice,
may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a “Non-Consenting Lender”) or any Lender that made
a claim for compensation (a “Tax Lender”) with one or more Replacement Lenders,
and the Non-Consenting Lender or Tax Lender, as applicable, shall have no right
to refuse to be replaced hereunder. Such notice to replace the Non-Consenting
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.
(b)    Prior to the effective date of such replacement, the Non-Consenting
Lender or Tax Lender, as applicable, and each Replacement Lender shall execute
and deliver an Assignment and Acceptance, subject only to the Non-Consenting
Lender or Tax Lender, as applicable, being repaid in full its share of the
outstanding Obligations (without any premium or penalty of any kind whatsoever,
but including (i) all interest, fees and other amounts that may be due in
payable in respect thereof, and (ii) an assumption of its Pro Rata Share of
participations in the Letters of Credit). If the Non-Consenting Lender or Tax
Lender, as applicable, shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, Agent
may, but shall not be required to, execute and deliver such Assignment and
Acceptance in the name or and on behalf of the Non-Consenting Lender or Tax
Lender, as applicable, and irrespective of whether Agent executes and delivers
such Assignment and Acceptance, the Non-Consenting Lender or Tax Lender, as
applicable, shall be deemed to have executed and delivered such Assignment and
Acceptance. The replacement of any Non-Consenting Lender or Tax Lender, as
applicable, shall be made in accordance with the terms of Section 13.1. Until
such time as one or more Replacement Lenders shall have acquired all of the
Obligations, the Commitments, and the other rights and obligations of the
Non-Consenting Lender or Tax Lender, as applicable, hereunder and under the
other Loan Documents, the Non-Consenting Lender or Tax Lender, as applicable,
shall remain obligated to make the Non-Consenting Lender’s or Tax Lender’s, as
applicable, Pro Rata Share of Revolving Loans and to purchase a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of
participations in such Letters of Credit.
14.3    No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrower of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.
15.
AGENT; THE LENDER GROUP.

15.1    Appointment and Authorization of Agent. Each Lender hereby designates
and appoints Wells Fargo as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to designate,
appoint, and authorize) Agent to execute and deliver each of the other Loan
Documents on its behalf and to take such other action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent by the terms
of this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Agent agrees to act as agent for and on behalf of
the Lenders (and the Bank

61



--------------------------------------------------------------------------------






Product Providers) on the conditions contained in this Section 15. Any provision
to the contrary contained elsewhere in this Agreement or in any other Loan
Document notwithstanding, Agent shall not have any duties or responsibilities,
except those expressly set forth herein or in the other Loan Documents, nor
shall Agent have or be deemed to have any fiduciary relationship with any Lender
(or Bank Product Provider), and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent. Without
limiting the generality of the foregoing, the use of the term “agent” in this
Agreement or the other Loan Documents with reference to Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only a
representative relationship between independent contracting parties. Each Lender
hereby further authorizes (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to authorize) Agent to act as the secured
party under each of the Loan Documents that create a Lien on any item of
Collateral. Except as expressly otherwise provided in this Agreement, Agent
shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that Agent expressly is entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents. Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to Agent, Lenders agree that Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect: (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
payments and proceeds of Collateral, and related matters, (b) execute or file
any and all financing or similar statements or notices, amendments, renewals,
supplements, documents, instruments, proofs of claim, notices and other written
agreements with respect to the Loan Documents, (c) make Revolving Loans, for
itself or on behalf of Lenders, as provided in the Loan Documents, (d)
exclusively receive, apply, and distribute payments and proceeds of the
Collateral as provided in the Loan Documents, (e) open and maintain such bank
accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes,
(f) perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to Borrower or its Subsidiaries, the Obligations, the
Collateral, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.
15.2    Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.
15.3    Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by
Borrower or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrower or its Subsidiaries or any other party to any Loan Document to perform
its obligations hereunder or thereunder. No Agent-Related Person shall be under
any obligation to any Lenders (or Bank Product Providers) to

62



--------------------------------------------------------------------------------






ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the books and records or properties of Borrower or its
Subsidiaries.
15.4    Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, if it so elects, the Bank Product Providers)
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders (and Bank Product Providers).
15.5    Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, that unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.
15.6    Credit Decision. Each Lender (and Bank Product Provider) acknowledges
that none of the Agent-Related Persons has made any representation or warranty
to it, and that no act by Agent hereinafter taken, including any review of the
affairs of Borrower and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender (or Bank Product Provider). Each Lender represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such due diligence, documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower. Each Lender also represents (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to represent) that
it will, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals

63



--------------------------------------------------------------------------------






and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of Borrower or any other Person party to a Loan
Document. Except for notices, reports, and other documents expressly herein
required to be furnished to the Lenders by Agent, Agent shall not have any duty
or responsibility to provide any Lender (or Bank Product Provider) with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of Borrower or any
other Person party to a Loan Document that may come into the possession of any
of the Agent-Related Persons. Each Lender acknowledges (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that Agent does not have any duty or responsibility, either
initially or on a continuing basis (except to the extent, if any, that is
expressly specified herein) to provide such Lender (or Bank Product Provider)
with any credit or other information with respect to Borrower, its Affiliates or
any of their respective business, legal, financial or other affairs, and
irrespective of whether such information came into Agent's or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement (or such Bank Product Provider entered into a Bank
Product Agreement).
15.7    Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrower is obligated to reimburse Agent
or Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from payments or
proceeds of the Collateral received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders (or Bank Product Providers). In the event Agent is not reimbursed for
such costs and expenses by Borrower or its Subsidiaries, each Lender hereby
agrees that it is and shall be obligated to pay to Agent such Lender’s ratable
share thereof. Whether or not the transactions contemplated hereby are
consummated, each of the Lenders, on a ratable basis, shall indemnify and defend
the Agent-Related Persons (to the extent not reimbursed by or on behalf of
Borrower and without limiting the obligation of Borrower to do so) from and
against any and all Indemnified Liabilities; provided, that no Lender shall be
liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities resulting solely from such Person’s gross negligence or
willful misconduct nor shall any Lender be liable for the obligations of any
Defaulting Lender in failing to make a Revolving Loan or other extension of
credit hereunder. Without limitation of the foregoing, each Lender shall
reimburse Agent upon demand for such Lender’s ratable share of any costs or out
of pocket expenses (including attorneys, accountants, advisors, and consultants
fees and expenses) incurred by Agent in connection with the preparation,
execution, delivery, administration, modification, amendment, or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement or any
other Loan Document to the extent that Agent is not reimbursed for such expenses
by or on behalf of Borrower. The undertaking in this Section shall survive the
payment of all Obligations hereunder and the resignation or replacement of
Agent.
15.8    Agent in Individual Capacity. Wells Fargo and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire Equity Interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with Borrower and its Subsidiaries and Affiliates and any other Person party to
any Loan Document as though Wells Fargo were not Agent hereunder, and, in each
case, without notice to or consent of the other members of the Lender Group. The
other members of the Lender Group acknowledge (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that, pursuant to such

64



--------------------------------------------------------------------------------






activities, Wells Fargo or its Affiliates may receive information regarding
Borrower or its Affiliates or any other Person party to any Loan Documents that
is subject to confidentiality obligations in favor of Borrower or such other
Person and that prohibit the disclosure of such information to the Lenders (or
Bank Product Providers), and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them. The terms “Lender” and “Lenders” include Wells Fargo in its
individual capacity.
15.9    Successor Agent. Agent may resign as Agent upon 30 days (10 days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrower
(unless such notice is waived by Borrower) and without any notice to the Bank
Product Providers. If Agent resigns under this Agreement, the Required Lenders
shall be entitled, with (so long as no Event of Default has occurred and is
continuing) the consent of Borrower (such consent not to be unreasonably
withheld, delayed, or conditioned), appoint a successor Agent for the Lenders
(and the Bank Product Providers). If, at the time that Agent’s resignation is
effective, it is acting as Issuing Bank or the Swing Lender, such resignation
shall also operate to effectuate its resignation as Issuing Bank or the Swing
Lender, as applicable, and it shall automatically be relieved of any further
obligation to issue Letters of Credit, or to make Swing Loans. If no successor
Agent is appointed prior to the effective date of the resignation of Agent,
Agent may appoint, after consulting with the Lenders and Borrower, a successor
Agent. If Agent has materially breached or failed to perform any material
provision of this Agreement or of applicable law, the Required Lenders may agree
in writing to remove and replace Agent with a successor Agent from among the
Lenders with (so long as no Event of Default has occurred and is continuing) the
consent of Borrower (such consent not to be unreasonably withheld, delayed, or
conditioned). In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor Agent has accepted appointment as Agent by the date
which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.
15.10    Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire Equity Interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with Borrower and its Subsidiaries and Affiliates and any other Person
party to any Loan Documents as though such Lender were not a Lender hereunder
without notice to or consent of the other members of the Lender Group (or the
Bank Product Providers). The other members of the Lender Group acknowledge (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding Borrower or its
Affiliates or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrower or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver such
Lender will use its reasonable best efforts to obtain), such Lender shall not be
under any obligation to provide such information to them.

65



--------------------------------------------------------------------------------






15.11    Collateral Matters.
(a)    The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by Borrower of all of the
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Borrower certifies to
Agent that the sale or disposition is permitted under Section 6.4 (and Agent may
rely conclusively on any such certificate, without further inquiry), (iii)
constituting property in which Borrower or its Subsidiaries owned no interest at
the time Agent’s Lien was granted nor at any time thereafter, (iv) constituting
property leased or licensed to Borrower or its Subsidiaries under a lease or
license that has expired or is terminated in a transaction permitted under this
Agreement, or (v) in connection with a credit bid or purchase authorized under
this Section 15.11. The Loan Parties and the Lenders hereby irrevocably
authorize (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to authorize) Agent, based upon the instruction of the
Required Lenders, to (a) consent to, credit bid or purchase (either directly or
indirectly through one or more entities) all or any portion of the Collateral at
any sale thereof conducted under the provisions of the Bankruptcy Code,
including Section 363 of the Bankruptcy Code, (b) credit bid or purchase (either
directly or indirectly through one or more entities) all or any portion of the
Collateral at any sale or other disposition thereof conducted under the
provisions of the Code, including pursuant to Sections 9-610 or 9-620 of the
Code, or (c) credit bid or purchase (either directly or indirectly through one
or more entities) all or any portion of the Collateral at any other sale or
foreclosure conducted or consented to by Agent in accordance with applicable law
in any judicial action or proceeding or by the exercise of any legal or
equitable remedy. In connection with any such credit bid or purchase, (i) the
Obligations owed to the Lenders and the Bank Product Providers shall be entitled
to be, and shall be, credit bid on a ratable basis (with Obligations with
respect to contingent or unliquidated claims being estimated for such purpose if
the fixing or liquidation thereof would not impair or unduly delay the ability
of Agent to credit bid or purchase at such sale or other disposition of the
Collateral and, if such contingent or unliquidated claims cannot be estimated
without impairing or unduly delaying the ability of Agent to credit bid at such
sale or other disposition, then such claims shall be disregarded, not credit
bid, and not entitled to any interest in the Collateral that is the subject of
such credit bid or purchase) and the Lenders and the Bank Product Providers
whose Obligations are credit bid shall be entitled to receive interests (ratably
based upon the proportion of their Obligations credit bid in relation to the
aggregate amount of Obligations so credit bid) in the Collateral that is the
subject of such credit bid or purchase (or in the Equity Interests of the any
entities that are used to consummate such credit bid or purchase), and (ii)
Agent, based upon the instruction of the Required Lenders, may accept non-cash
consideration, including debt and equity securities issued by any entities used
to consummate such credit bid or purchase and in connection therewith Agent may
reduce the Obligations owed to the Lenders and the Bank Product Providers
(ratably based upon the proportion of their Obligations credit bid in relation
to the aggregate amount of Obligations so credit bid) based upon the value of
such non-cash consideration. Except as provided above, Agent will not execute
and deliver a release of any Lien on any Collateral without the prior written
authorization of (y) if the release is of all or substantially all of the
Collateral, all of the Lenders (without requiring the authorization of the Bank
Product Providers), or (z) otherwise, the Required Lenders (without requiring
the authorization of the Bank Product Providers). Upon request by Agent or
Borrower at any time, the Lenders will (and if so requested, the Bank Product
Providers will) confirm in writing Agent’s authority to release any such Liens
on particular types or items of Collateral pursuant to this Section 15.11;
provided, that (1) anything to the contrary contained in any of the Loan
Documents notwithstanding, Agent shall not be required to execute any document
or take any action necessary to evidence such release on terms that, in Agent’s
opinion, could expose Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly released) upon (or obligations of

66



--------------------------------------------------------------------------------






Borrower in respect of) any and all interests retained by Borrower, including,
the proceeds of any sale, all of which shall continue to constitute part of the
Collateral. Each Lender further hereby irrevocably authorize (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
irrevocably authorize) Agent, at its option and in its sole discretion, to
subordinate any Lien granted to or held by Agent under any Loan Document to the
holder of any Permitted Lien on such property if such Permitted Lien secures
Permitted Purchase Money Indebtedness.
(b)    Agent shall have no obligation whatsoever to any of the Lenders (or the
Bank Product Providers) (i) to verify or assure that the Collateral exists or is
owned by Borrower or its Subsidiaries or is cared for, protected, or insured or
has been encumbered, (ii) to verify or assure that Agent’s Liens have been
properly or sufficiently or lawfully created, perfected, protected, or enforced
or are entitled to any particular priority, (iii) to impose, maintain, increase,
reduce, implement, or eliminate any particular reserve hereunder or to determine
whether the amount of any reserve is appropriate or not, or (iv) to exercise at
all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to Agent pursuant to any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission,
or event related thereto, subject to the terms and conditions contained herein,
Agent may act in any manner it may deem appropriate, in its sole discretion
given Agent’s own interest in the Collateral in its capacity as one of the
Lenders and that Agent shall have no other duty or liability whatsoever to any
Lender (or Bank Product Provider) as to any of the foregoing, except as
otherwise expressly provided herein.
15.12    Restrictions on Actions by Lenders; Sharing of Payments.
(a)    Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Borrower or its Subsidiaries or any deposit
accounts of Borrower or its Subsidiaries now or hereafter maintained with such
Lender. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against Borrower or any Guarantor or to foreclose any
Lien on, or otherwise enforce any security interest in, any of the Collateral.
(b)    If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
15.13    Agency for Perfection. Agent hereby appoints each other Lender (and
each Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement,

67



--------------------------------------------------------------------------------






each Bank Product Provider shall be deemed to accept) such appointment) for the
purpose of perfecting Agent’s Liens in assets which, in accordance with Article
8 or Article 9, as applicable, of the Code can be perfected by possession or
control. Should any Lender obtain possession or control of any such Collateral,
such Lender shall notify Agent thereof, and, promptly upon Agent’s request
therefor shall deliver possession or control of such Collateral to Agent or in
accordance with Agent’s instructions.
15.14    Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.
15.15    Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to agree) that any action taken by Agent in accordance with the terms of
this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).
15.16    Field Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information. By becoming a party to this Agreement, each
Lender:
(a)    is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each field examination report respecting
Borrower or its Subsidiaries (each, a “Report”) prepared by or at the request of
Agent, and Agent shall so furnish each Lender with such Reports,
(b)    expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
(c)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any field
examination will inspect only specific information regarding Borrower and its
Subsidiaries and will rely significantly upon Borrower’s and its Subsidiaries’
books and records, as well as on representations of Borrower’s personnel,
(d)    agrees to keep all Reports and other material, non-public information
regarding Borrower and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 17.9, and
(e)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

68



--------------------------------------------------------------------------------






(f)    In addition to the foregoing, (x) any Lender may from time to time
request of Agent in writing that Agent provide to such Lender a copy of any
report or document provided by Borrower or its Subsidiaries to Agent that has
not been contemporaneously provided by Borrower or such Subsidiary to such
Lender, and, upon receipt of such request, Agent promptly shall provide a copy
of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from Borrower or its Subsidiaries, any Lender may, from time to time, reasonably
request Agent to exercise such right as specified in such Lender’s notice to
Agent, whereupon Agent promptly shall request of Borrower the additional reports
or information reasonably specified by such Lender, and, upon receipt thereof
from Borrower or such Subsidiary, Agent promptly shall provide a copy of same to
such Lender, and (z) any time that Agent renders to Borrower a statement
regarding the Loan Account, Agent shall send a copy of such statement to each
Lender.
15.17    Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to Borrower or any other Person for any failure by any other
Lender (or Bank Product Provider) to fulfill its obligations to make credit
available hereunder, nor to advance for such Lender (or Bank Product Provider)
or on its behalf, nor to take any other action on behalf of such Lender (or Bank
Product Provider) hereunder or in connection with the financing contemplated
herein.
16.
WITHHOLDING TAXES.

16.1    Payments. All payments made by Borrower hereunder or under any note or
other Loan Document will be made without setoff, counterclaim, or other defense.
In addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Indemnified Taxes, and in
the event any deduction or withholding of Indemnified Taxes is required,
Borrower shall comply with the next sentence of this Section 16.1. If any
Indemnified Taxes are so levied or imposed, Borrower agrees to pay the full
amount of such Indemnified Taxes and such additional amounts as may be necessary
so that every payment of all amounts due under this Agreement, any note, or Loan
Document, including any amount paid pursuant to this Section 16.1 after
withholding or deduction for or on account of any Indemnified Taxes, will not be
less than the amount provided for herein; provided, that Borrower shall not be
required to increase any such amounts to the extent that the increase in such
amount payable results from Agent’s or such Lender’s own willful misconduct or
gross negligence (as finally determined by a court of competent jurisdiction).
Borrower will furnish to Agent as promptly as possible after the date the
payment of any Indemnified Tax is due pursuant to applicable law, certified
copies of tax receipts evidencing such payment by Borrower. Borrower agrees to
pay any present or future stamp, value added or documentary taxes or any other
excise or property taxes, charges, or similar levies that arise from any payment
made hereunder or from the execution, delivery, performance, recordation, or
filing of, or otherwise with respect to this Agreement or any other Loan
Document.

69



--------------------------------------------------------------------------------






16.2    Exemptions.
(a)    If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first payment under this Agreement:
(i)    if such Lender or Participant is entitled to claim an exemption from
United States withholding tax pursuant to the portfolio interest exception, (A)
a statement of the Lender or Participant, signed under penalty of perjury, that
it is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Borrower (within the meaning of Section 871(h)(3)(B) of the
IRC), or (III) a controlled foreign corporation related to Borrower within the
meaning of Section 864(d)(4) of the IRC, and (B) a properly completed and
executed IRS Form W-8BEN or Form W-8IMY (with proper attachments);
(ii)    if such Lender or Participant is entitled to claim an exemption from, or
a reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;
(iii)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;
(iv)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because such
Lender or Participant serves as an intermediary, a properly completed and
executed copy of IRS Form W-8IMY (with proper attachments); or
(v)    a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.
(b)    Each Lender or Participant shall provide new forms (or successor forms)
upon the expiration or obsolescence of any previously delivered forms and to
promptly notify Agent (or, in the case of a Participant, to the Lender granting
the participation only) of any change in circumstances which would modify or
render invalid any claimed exemption or reduction.
(c)    If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, provided, that
nothing in this Section 16.2(c) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and to promptly notify Agent (or, in the case of a Participant,
to the Lender granting the participation only) of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.
(d)    If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower to such Lender or Participant, such Lender or Participant agrees to
notify Agent

70



--------------------------------------------------------------------------------






(or, in the case of a sale of a participation interest, to the Lender granting
the participation only) of the percentage amount in which it is no longer the
beneficial owner of Obligations of Borrower to such Lender or Participant. To
the extent of such percentage amount, Agent will treat such Lender’s or such
Participant’s documentation provided pursuant to Section 16.2(a) or 16.2(c) as
no longer valid. With respect to such percentage amount, such Participant or
Assignee may provide new documentation, pursuant to Section 16.2(a) or 16.2(c),
if applicable. Borrower agrees that each Participant shall be entitled to the
benefits of this Section 16 with respect to its participation in any portion of
the Commitments and the Obligations so long as such Participant complies with
the obligations set forth in this Section 16 with respect thereto.
16.3    Reductions.
(a)    If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax after taking
into account such reduction. If the forms or other documentation required by
Section 16.2(a) or 16.2(c) are not delivered to Agent (or, in the case of a
Participant, to the Lender granting the participation), then Agent (or, in the
case of a Participant, to the Lender granting the participation) may withhold
from any interest payment to such Lender or such Participant not providing such
forms or other documentation an amount equivalent to the applicable withholding
tax.
(b)    If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that Agent (or, in the case of a Participant,
to the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this Section
16, together with all costs and expenses (including attorneys fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.
16.4    Refunds. If Agent or a Lender determines, in its sole discretion, that
it has received a refund of any Indemnified Taxes to which Borrower has paid
additional amounts pursuant to this Section 16, so long as no Default or Event
of Default has occurred and is continuing, it shall pay over such refund to
Borrower (but only to the extent of payments made, or additional amounts paid,
by Borrower under this Section 16 with respect to Indemnified Taxes giving rise
to such a refund), net of all out-of-pocket expenses of Agent or such Lender and
without interest (other than any interest paid by the applicable Governmental
Authority with respect to such a refund); provided, that Borrower, upon the
request of Agent or such Lender, agrees to repay the amount paid over to
Borrower (plus any penalties, interest or other charges, imposed by the
applicable Governmental Authority, other than such penalties, interest or other
charges imposed as a result of the willful misconduct or gross negligence of
Agent hereunder) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything in this Agreement to the contrary, this Section 16 shall not be
construed to require Agent or any Lender to make available its tax returns (or
any other information which it deems confidential) to Borrower or any other
Person.

71



--------------------------------------------------------------------------------






17.
GENERAL PROVISIONS.

17.1    Effectiveness. This Agreement shall be binding and deemed effective when
executed by Borrower, Agent, and each Lender whose signature is provided for on
the signature pages hereof.
17.2    Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
17.3    Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Borrower, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.
17.4    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
17.5    Bank Product Providers. Each Bank Product Provider in its capacity as
such shall be deemed a third party beneficiary hereof and of the provisions of
the other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Agent is acting. Agent hereby agrees to act as agent for such
Bank Product Providers and, by virtue of entering into a Bank Product Agreement,
the applicable Bank Product Provider shall be automatically deemed to have
appointed Agent as its agent and to have accepted the benefits of the Loan
Documents. It is understood and agreed that the rights and benefits of each Bank
Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider’s being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not. In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the applicable Bank Product Provider
is the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof). Borrower may obtain Bank Products from any Bank Product
Provider, although Borrower is not required to do so. Borrower acknowledges and
agrees that no Bank Product Provider has committed to provide any Bank Products
and that the providing of Bank Products by any Bank Product Provider is in the
sole and absolute discretion of such Bank Product Provider. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, no
provider or holder of any Bank Product shall have any voting or approval rights
hereunder (or be deemed a Lender) solely by virtue of its status as the provider
or holder of such agreements or products or the Obligations owing thereunder,
nor shall the consent of any such provider or holder be required (other

72



--------------------------------------------------------------------------------






than in their capacities as Lenders, to the extent applicable) for any matter
hereunder or under any of the other Loan Documents, including as to any matter
relating to the Collateral or the release of Collateral or Guarantors.
17.6    Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.
17.7    Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.
17.8    Revival and Reinstatement of Obligations; Certain Waivers.
(a)    If any member of the Lender Group or any Bank Product Provider repays,
refunds, restores, or returns in whole or in part, any payment or property
(including any proceeds of Collateral) previously paid or transferred to such
member of the Lender Group or such Bank Product Provider in full or partial
satisfaction of any Obligation or on account of any other obligation of any Loan
Party under any Loan Document or any Bank Product Agreement, because the
payment, transfer, or the incurrence of the obligation so satisfied is asserted
or declared to be void, voidable, or otherwise recoverable under any law
relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to fraudulent transfers, preferences, or other voidable or recoverable
obligations or transfers (each, a “Voidable Transfer”), or because such member
of the Lender Group or Bank Product Provider elects to do so on the reasonable
advice of its counsel in connection with a claim that the payment, transfer, or
incurrence is or may be a Voidable Transfer, then, as to any such Voidable
Transfer, or the amount thereof that such member of the Lender Group or Bank
Product Provider elects to repay, restore, or return (including pursuant to a
settlement of any claim in respect thereof), and as to all reasonable costs,
expenses, and attorneys fees of such member of the Lender Group or Bank Product
Provider related thereto, (i) the liability of the Loan Parties with respect to
the amount or property paid, refunded, restored, or returned will automatically
and immediately be revived, reinstated, and restored and will exist and (ii)
Agent’s Liens securing such liability shall be effective, revived, and remain in
full force and effect, in each case, as fully as if such Voidable Transfer had
never been made. If, prior to any of the foregoing, (A) Agent’s Liens shall have
been released or terminated or (B) any provision of this Agreement shall have
been terminated or cancelled, Agent's Liens, or such provision of this
Agreement, shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligation of any Loan Party in respect of such
liability or any Collateral securing such liability.
(b)    Anything to the contrary contained herein notwithstanding, if Agent or
any Lender accepts a guaranty of only a portion of the Obligations pursuant to
any guaranty, Borrower hereby waives

73



--------------------------------------------------------------------------------






its right under Section 2822(a) of the California Civil Code or any similar laws
of any other applicable jurisdiction to designate the portion of the Obligations
satisfied by the applicable guarantor’s partial payment.
17.9    Confidentiality.
(a)    Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Borrower and
its Subsidiaries, their operations, assets, and existing and contemplated
business plans (“Confidential Information”) shall be treated by Agent and the
Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except: (i) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group and to employees, directors and officers of any
member of the Lender Group (the Persons in this clause (i), the “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrower with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrower pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrower, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrower with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrower pursuant to the terms of the subpoena or other legal process and (y)
any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information either
subject to the terms of this Section 17.9 or pursuant to confidentiality
requirements substantially similar to those contained in this Section 17.9 (and
such Person may disclose such Confidential Information to Persons employed or
engaged by them as described in clause (i) above), (ix) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents;
provided, that, prior to any disclosure to any Person (other than any Loan
Party, Agent, any Lender, any of their respective Affiliates, or their
respective counsel) under this clause (ix) with respect to litigation involving
any Person (other than Borrower, Agent, any Lender, any of their respective
Affiliates, or their respective counsel), the disclosing party agrees to provide
Borrower with prior written notice thereof, and (x) in connection with, and to
the extent reasonably necessary for, the exercise of any secured creditor remedy
under this Agreement or under any other Loan Document.
(b)    Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan

74



--------------------------------------------------------------------------------






syndication and pricing reporting services or in its marketing or promotional
materials, with such information to consist of deal terms and other information
customarily found in such publications or marketing or promotional materials and
may otherwise use the name, logos, and other insignia of Borrower or the other
Loan Parties and the Commitments provided hereunder in any “tombstone” or other
advertisements, on its website or in other marketing materials of the Agent.
(c)    The Loan Parties hereby acknowledge that Agent or its Affiliates may make
available to the Lenders materials or information provided by or on behalf of
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, SyndTrak or another similar electronic system (the
“Platform”) and certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a “Public Lender”). The Loan
Parties shall be deemed to have authorized Agent and its Affiliates and the
Lenders to treat Borrower Materials marked “PUBLIC” or otherwise at any time
filed with the SEC as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
federal and state securities laws. All Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor” (or another similar term). Agent and its Affiliates and the
Lenders shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” or that are not at any time filed with the SEC as being suitable only
for posting on a portion of the Platform not marked as “Public Investor” (or
such other similar term).
17.10    Survival. All representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
Issuing Bank, or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of, or any accrued interest on, any Loan or any fee or any other
amount payable under this Agreement is outstanding or unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or been
terminated.
17.11    Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrower that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender to identify Borrower in
accordance with the Patriot Act. In addition, if Agent is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for the Loan Parties and (b) OFAC/PEP searches and
customary individual background checks for the Loan Parties’ senior management
and key principals, and Borrower agrees to cooperate in respect of the conduct
of such searches and further agrees that the reasonable costs and charges for
such searches shall constitute Lender Group Expenses hereunder and be for the
account of Borrower.
17.12    Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any

75



--------------------------------------------------------------------------------






repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.
17.13    Currency Indemnity. If, for the purposes of obtaining judgment in any
court in any jurisdiction with respect to this Agreement or any of the other
Loan Documents, it becomes necessary to convert into the currency of such
jurisdiction (the “Judgment Currency”) any amount due under this Agreement or
under any of the other Loan Documents in any currency other than the Judgment
Currency (the “Currency Due”), then conversion shall be made at the exchange
rate at which Agent is able, on the relevant date, to purchase the Currency Due
with the Judgment Currency prevailing on the Business Day before the day on
which judgment is given. In the event that there is a change in the rate of
exchange rate prevailing between the Business Day before the day on which the
judgment is given and the date of receipt by Agent of the amount due, Loan
Parties will, on the date of receipt by Agent, pay such additional amounts, if
any, as may be necessary to ensure that the amount received by Agent on such
date is the amount in the Judgment Currency which when converted at the rate of
exchange prevailing on the date of receipt by Agent is the amount then due under
this Agreement or such other of the Loan Documents in the Currency Due. If the
amount of the Currency Due which Agent is able to purchase is less than the
amount of the Currency Due originally due to it, Loan Parties shall indemnify
and save Agent harmless from and against loss or damage arising as a result of
such deficiency. The indemnity contained herein shall constitute an obligation
separate and independent from the other obligations contained in this Agreement
and the other Loan Documents, shall give rise to a separate and independent
cause of action, shall apply irrespective of any indulgence granted by any Agent
from time to time and shall continue in full force and effect notwithstanding
any judgment or order for a liquidated sum in respect of an amount due under
this Agreement or any of the other Loan Documents or under any judgment or
order.
17.14    Amendment and Restatement of Existing Credit Agreement. This Agreement
constitutes an amendment and restatement of the Existing Credit Agreement
effective from and after the Restatement Closing Date. The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby and by the other Loan Documents are not intended by the parties to be,
and shall not constitute, a novation or an accord and satisfaction of the
Obligations or any other obligations owing to Agent or the Lenders under the
Existing Credit Agreement or any other Loan Document existing immediately prior
to the Restatement Closing Date. On the Restatement Closing Date, the credit
facilities and the terms and conditions thereof described in the Existing Credit
Agreement shall be amended and replaced in their entirety by the credit
facilities and the terms and conditions described herein, and all Loans, Letters
of Credit, and other Obligations of Borrower outstanding as of such date under
the Existing Credit Agreement shall be deemed to be Revolving Loans (or Swing
Loans), Letters of Credit, and other Obligations outstanding under the
corresponding facilities described herein (such that all Obligations which are
outstanding on the Restatement Closing Date under the Existing Credit Agreement
shall become Obligations under this Agreement), without further action by any
Person. Each of the parties hereto hereby acknowledges and agrees that the grant
of the security interests in the Collateral pursuant to the Guaranty and
Security Agreement and in any other Loan Document is not intended to, nor shall
it be construed, as constituting a release of any prior security interests
granted by Borrower in favor of Agent for the benefit of itself, the Lenders,
and the Bank Product Providers in or to any Collateral or any other Property of
Borrower, but is intended to constitute a restatement and reconfirmation of the
prior security interests granted by Borrower in favor of Agent for the benefit
of itself, the Lenders, and the Bank Product Providers in and to the Collateral
and a grant of a new security interest in any Collateral that is not included in
the prior security grants by Borrower and in favor of Agent for the benefit of
itself, the Lenders, and the Bank Product Providers to the extent such grant was
not included in the prior security grants.
[Signature pages to follow.]

76



--------------------------------------------------------------------------------











77



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
 
 
BORROWER:
ENPHASE ENERGY, INC.  
a Delaware corporation
 
 
 
 
 
By:
/s/ Kris Sennesael
 
Name:
Kris Sennesael
 
Title:
Vice President and Chief Financial Officer
 
 
 
 
AGENT AND LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION, 
a national banking association, as Agent and as a Lender
 
 
 
 
 
By:
/s/ Sylvia S. Tran
 
Name:
Sylvia S. Tran
 
Title:
Vice President
 
 
 
 
 
 







--------------------------------------------------------------------------------






Schedule 1.1
As used in the Agreement, the following terms shall have the following
definitions:
“Account” means an account (as that term is defined in the Code).
“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.
“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).
“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired by Borrower or any of its Subsidiaries in a Permitted
Acquisition; provided, that such Indebtedness (a) is either purchase money
Indebtedness or a Capital Lease with respect to Equipment or mortgage financing
with respect to Real Property, (b) was in existence prior to the date of such
Permitted Acquisition, and (c) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition.
“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Equity Interests of any other
Person.
“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.
“Administrative Questionnaire” has the meaning specified therefor in Section
13.1(a) of the Agreement.
“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.
“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that, for purposes of the definition of Eligible Accounts
and Section 6.10 of the Agreement: (a) any Person which owns directly or
indirectly 10% or more of the Equity Interests having ordinary voting power for
the election of directors or other members of the governing body of a Person or
10% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.
“Agent” has the meaning specified therefor in the preamble to the Agreement.
“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.




--------------------------------------------------------------------------------






“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1
to the Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrower and the Lenders).
“Agent’s Liens” means the Liens granted by Borrower or its Subsidiaries to Agent
under the Loan Documents and securing the Obligations.
“Agreement” means the Amended and Restated Credit Agreement to which this
Schedule 1.1 is attached.
“Applicable Margin” means, as of any date of determination and with respect to
each Type of Loan, as applicable, the applicable margin set forth in the
following table that corresponds to the Average Availability of Borrower for the
most recently completed month; provided, that for the period from the
Restatement Closing Date through and including December 31, 2015, the Applicable
Margin shall be set at the margin in the row styled “Level I”; provided further,
that any time an Event of Default has occurred and is continuing and at the
election of Agent or the Required Lenders, the Applicable Margin shall be set at
the margin in the row styled “Level I”:
Level
Average Availability
Applicable Margin Relative to Dollar Denominated Loans that are Base Rate Loans
(the “Base Rate Margin”)
Applicable Margin Relative to Dollar Denominated Loans that are LIBOR Rate Loans
(the “LIBOR Rate Margin”)
Applicable Margin for Euro Denominated Loans
Applicable Margin for Sterling Denominated Loans
I
< 33.33% of the Maximum Revolver Amount
2.00%
3.00%
3.75%
3.75%
II
< 66.67% of the Maximum Revolver Amount
and
≥ 33.33% of the Maximum Revolver Amount
1.50%
2.50%
3.25%
3.25%
III
> 66.67% of the Maximum Revolver Amount
1.00%
2.00%
2.75%
2.75%



The Applicable Margin shall be re-determined as of the first day of each fiscal
month of Borrower.

    

--------------------------------------------------------------------------------






“Application Event” means the occurrence of (a) a failure by Borrower to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(ii) of the
Agreement.
“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.
“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.
“Authorized Person” means any one of the individuals identified on Schedule A-2
to the Agreement, as such schedule is updated from time to time by written
notice from Borrower to Agent.
“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Revolving Loans under Section 2.1 of the Agreement
(after giving effect to the then outstanding Revolver Usage).
“Available Increase Amount” means, as of any date of determination, an amount
equal to the result of (a) $25,000,000 minus (b) the aggregate principal amount
of Increases to the Revolver Commitments previously made pursuant to Section
2.15 of the Agreement.
“Average Availability” means, with respect to any period, the sum of the
aggregate amount of Availability for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.
“Average Revolver Usage” means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.
“Bank Product” means any one or more of the following financial products or
accommodations extended to Borrower or its Subsidiaries by a Bank Product
Provider: (a) credit cards (including commercial cards (including so-called
“purchase cards”, “procurement cards” or “p-cards”)), (b) credit card processing
services, (c) debit cards, (d) stored value cards, (e) Cash Management Services,
or (f) transactions under Hedge Agreements.
“Bank Product Agreements” means those agreements entered into from time to time
by Borrower or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.
“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).
“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Borrower or its Subsidiaries to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
(b) all Hedge Obligations, and (c) all amounts that Agent or any Lender is
obligated to pay to a Bank Product Provider as a result of Agent or such Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to Borrower or its Subsidiaries;
provided, in order for any item described in clauses

    

--------------------------------------------------------------------------------






(a) (b), or (c) above, as applicable, to constitute “Bank Product Obligations”,
if the applicable Bank Product Provider is any Person other than Wells Fargo or
its Affiliates, then the applicable Bank Product must have been provided on or
after the Restatement Closing Date and Agent shall have received a Bank Product
Provider Agreement within 10 days (or such later date as permitted by Agent in
its sole discretion) after the date of the provision of the applicable Bank
Product to Borrower or its Subsidiaries.
“Bank Product Provider” means any Lender or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Hedge Provider;
provided, that no such Person (other than Wells Fargo or its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product unless and
until Agent receives a Bank Product Provider Agreement from such Person and with
respect to the applicable Bank Product within 10 days (or such later date as
permitted by Agent in its sole discretion) after the provision of such Bank
Product to Borrower or its Subsidiaries; provided further, that if, at any time,
a Lender ceases to be a Lender under the Agreement, then, from and after the
date on which it ceases to be a Lender thereunder, neither it nor any of its
Affiliates shall constitute Bank Product Providers and the obligations with
respect to Bank Products provided by such former Lender or any of its Affiliates
shall no longer constitute Bank Product Obligations.
“Bank Product Provider Agreement” means an agreement in substantially the form
attached hereto as Exhibit B-2 to the Agreement, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
Borrower, and Agent.
“Bank Product Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate to establish (based upon the Bank
Product Providers’ determination of the liabilities and obligations of Borrower
and its Subsidiaries in respect of Bank Product Obligations) in respect of Bank
Products then provided or outstanding.
“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.
“Base Rate” means the greatest of (a) zero percent per annum, (b) the Federal
Funds Rate plus ½%, (c) the LIBOR Rate (which rate shall be calculated based
upon an Interest Period of 1 month and shall be determined on a daily basis),
plus 1 percentage point, and (d) the rate of interest announced, from time to
time, within Wells Fargo at its principal office in San Francisco as its “prime
rate”, with the understanding that the “prime rate” is one of Wells Fargo’s base
rates (not necessarily the lowest of such rates) and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo may designate.
“Base Rate Loan” means each portion of a Dollar Denominated Loan that bears
interest at a rate determined by reference to the Base Rate.
“Base Rate Margin” has the meaning set forth in the definition of Applicable
Margin.
“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any of its Subsidiaries or ERISA Affiliates has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.
“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

    

--------------------------------------------------------------------------------






“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).
“Borrower” has the meaning specified therefor in the preamble to the Agreement.
“Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
the Agreement.
“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of an Extraordinary Advance.
“Borrowing Base” means, as of any date of determination, the result of:
(a)    the sum of (i) 85% of the amount of Eligible Accounts (excluding any
Eligible Envoy Accounts covered in clause (ii) hereof) plus (ii) the lower of
(x) 70% of the amount of Borrower’s Eligible Envoy Accounts and (y) $5,000,000,
less (iii) the amount, if any, of the Dilution Reserve, plus
(b)    the lowest of: (i) 65% of the value (calculated at the lower of cost or
market on a basis consistent with Borrower’s historical accounting practices) of
Eligible Micro-Inverters Inventory plus Eligible Cables Inventory plus Eligible
Excess Cables Inventory at such time, (ii) 85% of the Net Recovery Percentage
identified in the most recent inventory appraisal ordered and obtained by Agent
multiplied by the value (calculated at the lower of cost or market on a basis
consistent with the Borrower’s historical accounting practices) of Eligible
Micro-Inverters Inventory plus Eligible Cables Inventory plus Eligible Excess
Cables Inventory (such determination may be made as to different categories of
Eligible Finished Goods Inventory based upon the Net Recovery Percentage
applicable to such categories) at such time, (iii) 1.0 times the amount in
clause (a) hereof, and (iv) $25,000,000, less
(c)    the aggregate amount of reserves, if any, established by Agent under
Section 2.1(c) of the Agreement.
“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of California;
provided that (i) when used in connection with a Eurocurrency Base Rate Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in which interest on such
Eurocurrency Base Rate Loan is calculated based on LIBOR, (ii) when used in
connection with a Eurocurrency Base Rate Loan denominated in Euros, the term
“Business Day” shall also exclude any day which is not a TARGET Day (as
determined by the Agent in good faith) and (iii) when used in connection with
any LIBOR Rate Loan, the term “Business Day” shall also exclude any day on which
banks are closed for dealings in Dollar deposits in the London interbank market.
“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) with respect to the purchase price of assets that are purchased
substantially contemporaneously with the trade-in of existing assets during such
period, the amount that the gross amount of such purchase price is reduced by
the credit granted by the seller of such assets for the assets being traded in
at such time, (b) expenditures made during such period to consummate one or more
Permitted Acquisitions,

    

--------------------------------------------------------------------------------






and (c) expenditures during such period that, pursuant to a written agreement,
are reimbursed by a third Person (excluding Borrower or any of its Affiliates).
“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $1,000,000,000, (e) Deposit
Accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is insured by the Federal Deposit Insurance Corporation, (f)
repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined
capital and surplus of not less than $1,000,000,000, having a term of not more
than seven days, with respect to securities satisfying the criteria in clauses
(a) or (d) above, (g) debt securities with maturities of six months or less from
the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the criteria described in clause (d) above, and (h)
Investments in money market funds substantially all of whose assets are invested
in the types of assets described in clauses (a) through (g) above.
“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other customary cash
management arrangements.
“Change in Control” means that:
(a)    any Person or two or more Persons acting in concert, shall have acquired
beneficial ownership, directly or indirectly, of Equity Interests of Borrower
(or other securities convertible into such Equity Interests) representing 40% or
more of the combined voting power of all Equity Interests of Borrower entitled
(without regard to the occurrence of any contingency) to vote for the election
of members of the Board of Directors of Borrower; or
(b)    Borrower fails to own and control, directly or indirectly, 100% of the
Equity Interests of each other Loan Party, other than as a result of (i) a
Permitted Disposition or (ii) Permitted Acquisitions

    

--------------------------------------------------------------------------------






or Permitted Investments resulting in Borrower owning more than 50% of the
Equity Interests of an entity, but less than 100% of the Equity Interests of
such entity.
“Change in Law” means the occurrence after the date of the Agreement of: (a) the
adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided that notwithstanding anything in the
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“Code” means the California Uniform Commercial Code, as in effect from time to
time.
“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrower or any Loan Party in or upon which a
Lien is granted by such Person in favor of Agent or the Lenders under any of the
Loan Documents.
“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Borrower’s or any Loan Party’s books and records, Equipment, or Inventory, in
each case, in form and substance reasonably satisfactory to Agent.
“Collection Account” has the meaning specified therefor in Section 5.16 of the
Agreement.
“Commitment” means, with respect to each Lender, its Revolver Commitment and,
with respect to all Lenders, their Revolver Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 to the Agreement or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer of
Borrower to Agent.
“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.
“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Borrower or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).
“Currency Due” has the meaning specified in Section 17.13 of the Agreement.
“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

    

--------------------------------------------------------------------------------






“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement on the date that it is required
to do so under the Agreement (including the failure to make available to Agent
amounts required pursuant to a Settlement or to make a required payment in
connection with a Letter of Credit Disbursement), (b) notified the Borrower,
Agent, or any Lender in writing that it does not intend to comply with all or
any portion of its funding obligations under the Agreement, (c) has made a
public statement to the effect that it does not intend to comply with its
funding obligations under the Agreement or under other agreements generally (as
reasonably determined by Agent) under which it has committed to extend credit,
(d) failed, within 1 Business Day after written request by Agent, to confirm
that it will comply with the terms of the Agreement relating to its obligations
to fund any amounts required to be funded by it under the Agreement, (e)
otherwise failed to pay over to Agent or any other Lender any other amount
required to be paid by it under the Agreement on the date that it is required to
do so under the Agreement, or (f) (i) becomes or is insolvent or has a parent
company that has become or is insolvent or (ii) becomes the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, or custodian or appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.
“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Revolving Loans that are Base Rate Loans (inclusive of
the Base Rate Margin applicable thereto).
“Deposit Account” means any deposit account (as that term is defined in the
Code).
“Designated Account” means the Deposit Account of Borrower identified on
Schedule D-1 to the Disclosure Letter (or such other Deposit Account of Borrower
located at Designated Account Bank that has been designated as such, in writing,
by Borrower to Agent).
“Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
the Disclosure Letter (or such other bank that is located within the United
States that has been designated as such, in writing, by Borrower to Agent).
“Dilution” means, as of any date of determination, a percentage, based upon
experience of the highest of the immediately prior 3, 6, 9 or 12 months, that is
the result of dividing the Dollar amount of (a) bad debt write-downs, discounts,
advertising allowances, credits, or other dilutive items with respect to
Borrower’s Accounts during such period, by (b) Borrower’s billings with respect
to Accounts during such period.
“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5%.
“Disclosure Letter” means the letter dated as of the Restatement Closing Date
delivered to Agent containing information with respect to the Loan Parties and
their Subsidiaries.
“Disqualified Equity Interests” shall mean any Equity Interest that, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control

    

--------------------------------------------------------------------------------






or asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) is redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provides
for the scheduled payments of dividends in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 180 days after the Maturity Date.
“Dollar Denominated Loan” means a Loan denominated in Dollars.
“Dollars” or “$” means United States dollars.
“Domestic Subsidiary” means any Subsidiary of Borrower that was formed under the
laws of the United States or any state of the United States or the District of
Columbia.
“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.
“Earn-Outs” shall mean unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the Purchase Price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the target of such Permitted Acquisition.
“EBITDA” means, with respect to any fiscal period and with respect to any
Person,
(a)    such Person’s consolidated net earnings (or loss),
minus,
(b)    without duplication, the sum of the following amounts of such Person for
such period to the extent included in determining consolidated net earnings (or
loss) for such period:
(i)    non-recurring gains,
(ii)    interest income, and
(iii)    exchange, translation or performance gains relating to any hedging
transactions or foreign currency fluctuations,
plus,
(c)    without duplication, the sum of the following amounts of such Person for
such period to the extent included in determining consolidated net earnings (or
loss) for such period:
(i)    non-cash non-recurring losses,
(ii)    the aggregate of the interest expense of such Person,
(iii)    income taxes,
(iv)    depreciation and amortization for such period,

    

--------------------------------------------------------------------------------






(v)    non-cash compensation expense (including deferred non-cash compensation
expense), or other non-cash expenses or charges, arising from the sale or
issuance of Equity Interests, the granting of stock options, and the granting of
stock appreciation rights and similar arrangements (including any repricing,
amendment, modification, substitution, or change or any such Equity Interests,
stock option, stock appreciation rights, or similar arrangements) minus the
amount of any such expenses or charges when paid in cash to the extent not
deducted in the computation of net earnings (or loss), and
(vi)    non-cash exchange, translation, or performance losses relating to any
hedging transactions or foreign currency fluctuations, in each case, determined
on a consolidated basis in accordance with GAAP.
“Eligible Accounts” means those Accounts created by Borrower in the ordinary
course of its business, that arise out of Borrower’s sale of goods or rendition
of services, that comply with each of the representations and warranties
respecting Eligible Accounts made in the Loan Documents, and that are not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth below; provided, that such criteria may be revised from time to time by
Agent in Agent’s Permitted Discretion to address the results of any field
examination performed by (or on behalf of) Agent from time to time after the
Restatement Closing Date. In determining the amount to be included, Eligible
Accounts shall be calculated net of customer deposits, unapplied cash, taxes,
discounts, credits, allowances, and rebates. Eligible Accounts shall not include
the following:
(a)    Accounts that the Account Debtor has failed to pay within the earlier of
(i) 90 days of original invoice date and (ii) 60 days of due date, or Accounts
with selling terms of more than 90 days,
(b)    Accounts owed by an Account Debtor (or its Affiliates) where 50% or more
of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,
(c)    Accounts with respect to which the Account Debtor is an Affiliate of
Borrower or an employee or agent of Borrower or any Affiliate of Borrower,
(d)    Accounts arising in a transaction wherein goods are placed on consignment
or are sold pursuant to a guaranteed sale, a sale or return, a sale on approval,
a bill and hold, or any other terms by reason of which the payment by the
Account Debtor may be conditional,
(e)    Accounts that are not payable in Dollars,
(f)    Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States or Canada, or (ii) is
not organized under the laws of the United States, Canada or any state or
province thereof, or (iii) is the government of any foreign country or sovereign
state, or of any state, province, municipality, or other political subdivision
thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless (A) the Account is supported by an irrevocable
letter of credit reasonably satisfactory to Agent (as to form, substance, and
issuer or domestic confirming bank) that has been delivered to Agent and is
directly drawable by Agent, or (B) the Account is covered by credit insurance in
form, substance, and amount, and by an insurer, reasonably satisfactory to
Agent; provided that, any Accounts with respect to which the Account Debtor
either maintains its chief executive office in Canada or is organized under the
laws of Canada or any province thereof must be governed by United States law.

    

--------------------------------------------------------------------------------






(g)    Accounts with respect to which the Account Debtor is either (i) the
United States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Borrower has complied, to
the reasonable satisfaction of Agent, with the Assignment of Claims Act, 31 USC
§3727), or (ii) any state or local government of the United States,
(h)    Accounts with respect to which the Account Debtor is a creditor of
Borrower, has or has asserted a right of recoupment or setoff (unless, in each
case, non-offset letters reasonably satisfactory to Agent are provided), or has
disputed its obligation to pay all or any portion of the Account, to the extent
of such claim, right of recoupment or setoff, or dispute,
(i)    Accounts with respect to (x) those Account Debtors disclosed in writing
to Agent by Borrower on or prior to the Restatement Closing Date, whose total
obligations exceed 15%, as so disclosed (in each case, such percentage, as
applied to a particular such Account Debtor, being subject to reduction by Agent
in its Permitted Discretion if the creditworthiness of such Account Debtor
deteriorates) of all Eligible Accounts (but the portion of the Accounts not in
excess of the foregoing applicable percentages may be deemed Eligible Accounts),
to the extent of the obligations owing by such Account Debtor in excess of such
percentage, and (y) all other Account Debtors, whose total obligations to
Borrower exceed 10% (such percentage, as applied to a particular such Account
Debtor, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts
(but the portion of the Accounts not in excess of the foregoing applicable
percentages may be deemed Eligible Accounts), to the extent of the obligations
owing by such Account Debtor in excess of such percentage; provided, that, in
each case, the amount of Eligible Accounts that are excluded because they exceed
the foregoing percentage shall be determined by Agent based on all of the
otherwise Eligible Accounts prior to giving effect to any eliminations based
upon the foregoing concentration limit,
(j)    Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
Borrower has received notice of an imminent Insolvency Proceeding or a material
impairment of the financial condition of such Account Debtor,
(k)    Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful, including by reason of the Account Debtor’s financial
condition,
(l)    Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,
(m)    Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,
(n)    Accounts with respect to which the Account Debtor is a Sanctioned Person
or Sanctioned Entity,
(o)    Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by Borrower
of the subject contract for goods or services,
(p)    Accounts owned by a target acquired in connection with a Permitted
Acquisition, until the completion of an appraisal and field examination with
respect to such Accounts, in each case, reasonably satisfactory to Agent (which
appraisal and field examination may be conducted prior to the closing of such
Permitted Acquisition), or

    

--------------------------------------------------------------------------------






(r)    Accounts with respect to which the Account Debtor is Paramit Corporation
or Flextronics.
“Eligible Cables Inventory” means Eligible Finished Goods Inventory consisting
of cables.
“Eligible Envoy Accounts” means those Eligible Accounts constituting Envoy
receivables, which reflect specified products or SKU numbers, in accordance with
the form of Borrowing Base Certificate.
“Eligible Excess Cables Inventory” means Eligible Finished Goods Inventory
consisting of excess cables in accordance with the form of Borrowing Base
Certificate.
“Eligible Finished Goods Inventory” shall mean Inventory that qualifies as
Eligible Inventory and consists of first quality finished goods held for sale in
the ordinary course of Borrower’s business.
“Eligible Inventory” means Inventory of Borrower, that complies with each of the
representations and warranties respecting Eligible Inventory made in the Loan
Documents, and that is not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below; provided, that such criteria may be
revised from time to time by Agent in Agent’s Permitted Discretion to address
the results of any field examination or appraisal performed by Agent from time
to time after the Restatement Closing Date. In determining the amount to be so
included, Inventory shall be valued at the lower of cost or market on a basis
consistent with Borrower’s historical accounting practices. An item of Inventory
shall not be included in Eligible Inventory if:
(a)    Borrower does not have good, valid, and marketable title thereto,
(b)    Borrower does not have actual and exclusive possession thereof (either
directly or through a bailee or agent of Borrower),
(c)    it is not located at one of the locations in the continental United
States or Canada set forth on Schedule E-1 to the Disclosure Letter or the
Flextronics Facility (or in-transit from one such location to another such
location); provided that, with respect to Inventory located at the Flextronics
Facility or in-transit from one location on Schedule E-1 of the Disclosure
Letter to the Flextronics Facility, or vice versa, a Flextronics Non-Offset and
Access Agreement has been executed and delivered and is in full force and
effect,
(d)    it is in-transit to or from a location of Borrower (other than in-transit
from one location set forth on Schedule E-1 of the Disclosure Letter to another
location set forth on Schedule E-1 of the Disclosure Letter (or the Flextronics
Facility; provided that a Flextronics Non-Offset and Access Agreement has been
executed and delivered and is in full force and effect)),
(e)    it is located on real property leased by Borrower or in a contract
warehouse, in each case, unless it is subject to a Collateral Access Agreement
executed by the lessor or warehouseman, as the case may be, and unless it is
segregated or otherwise separately identifiable from goods of others, if any,
stored on the premises,
(f)    it is the subject of a bill of lading or other document of title,
(g)    it is not subject to a valid and first priority Agent’s Lien,
(h)    it consists of goods returned or rejected by Borrower’s customers,

    

--------------------------------------------------------------------------------






(i)    it consists of goods that are obsolete or slow moving, restrictive or
custom items, work-in-process, raw materials, or goods that constitute spare
parts, packaging and shipping materials, supplies used or consumed in Borrower’s
business, bill and hold goods, defective goods, “seconds,” or Inventory acquired
on consignment,
(j)    it is subject to third party trademark, licensing or other proprietary
rights, unless Agent is satisfied that such Inventory can be freely sold by
Agent on and after the occurrence of an Event of a Default despite such third
party rights, or
(k)    it was acquired in connection with a Permitted Acquisition, until the
completion of an appraisal and field examination of such Inventory, in each
case, reasonably satisfactory to Agent (which appraisal and field examination
may be conducted prior to the closing of such Permitted Acquisition).
“Eligible Micro-Inverters Inventory” means Eligible Finished Goods Inventory
consisting of micro-inverters.
“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA, (a) that is or within
the preceding six (6) years has been sponsored, maintained or contributed to by
any Loan Party or ERISA Affiliate or (b) to which any Loan Party or ERISA
Affiliate has, or has had at any time within the preceding six (6) years, any
liability, contingent or otherwise.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of a Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or (c)
from or onto any facilities which received Hazardous Materials generated by any
Borrower, any Subsidiary of a Borrower, or any of their predecessors in
interest.
“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.
“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
“Equipment” means equipment (as that term is defined in the Code).

    

--------------------------------------------------------------------------------






“Equity Interest” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statutes, and all regulations and guidance promulgated
thereunder. Any reference to a specific section of ERISA shall be deemed to be a
reference to such section of ERISA and any successor statutes, and all
regulations and guidance promulgated thereunder.
“ERISA Affiliate” means each entity, trade or business (whether or not
incorporated) that together with a Loan Party or a Subsidiary would be (or has
been) treated as a “single employer” within the meaning of section 4001(b)(1) of
ERISA or subsections (b), (c), (m) or (o) of section 414 of the IRC. ERISA
Affiliate shall include any Subsidiary of any Loan Party.
“EURIBOR” means, in relation to any Euro Denominated Loan and for the relevant
Interest Period, the percentage rate per annum determined by the Banking
Federation of the European Union for the duration of the applicable Interest
Period denominated in Euro, taken at or about 12:00 noon (Brussels time) on the
date which is 2 Business Days prior to the commencement of such Interest Period
(and, if any such rate is below zero, the EURIBOR Rate shall be deemed to be
zero). In the event that such rate is not available at such time for any reason,
then “EURIBOR” with respect to such Euro Denominated Loan for such Interest
Period shall be at the rate at which deposits in Euros of $5,000,000 (or the US
Dollar Equivalent thereof) and for a maturity comparable to such Interest Period
are offered by the principal London office of Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m. London time on
the date which is 2 Business Days prior to the commencement of such Interest
Period (and, if any such rate is below zero, the EURIBOR Rate shall be deemed to
be zero).
“Euro” or “€” refers to the single currency of the Participating Member States.
“Euro Denominated Loan” means each Loan denominated in Euros at the time of the
incurrence thereof.
“Eurocurrency Base Rate” means, in relation to Loans denominated in (a) Euros,
EURIBOR, or (b) Sterling, the LIBOR Rate.
“Eurocurrency Base Rate Loans” means European Denominated Loans which bear
interest at the applicable Eurocurrency Base Rate.
“European Denominated Loan” means each Euro Denominated Loan or Sterling
Denominated Loan.
“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.
“Excess” has the meaning specified therefor in Section 2.15 of the Agreement.
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.
“Exchange Rate” means on any date, as determined by Agent, the spot selling rate
posted by Reuters on its website for the sale of the applicable currency for
Dollars at approximately 11:00 a.m., Local Time, on such date; provided, that
if, for any reason, no such spot rate is being quoted, the spot selling rate
shall

    

--------------------------------------------------------------------------------






be determined by reference to such publicly available service for displaying
exchange rates as may be reasonably selected by Agent, or, in the event no such
service is available, such spot selling rate shall instead be the rate
reasonably determined by Agent as the spot rate of exchange in the market where
its foreign currency exchange operations in respect of the applicable currency
are then being conducted, at or about 11:00 a.m., Local Time, on the applicable
date for the purchase of the relevant currency for delivery two (2) Business
Days later.
“Excluded Accounts” means (a) any Deposit Accounts maintained with a financial
institution, other than the Agent, exclusively established to cash collateralize
letters of credit not issued under the Agreement and Hedge Obligations, in each
case, permitted by the Agreement and (b) any foreign Deposit Accounts or
Securities Accounts.
“Excluded Domestic Subsidiary” means any Domestic Subsidiary of Borrower that is
treated as a disregarded entity for United States purposes and substantially all
of the assets of which consist of equity and/or debt of one or more Foreign
Subsidiaries.
“Excluded Taxes” means (i) any tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits taxes or similar
taxes and any franchise taxes imposed in lieu of net income taxes), in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender or such Participant is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender’s or such Participant’s principal office is located in each
case as a result of a present or former connection between such Lender or such
Participant and the jurisdiction or taxing authority imposing the tax (other
than any such connection arising solely from such Lender or such Participant
having executed, delivered or performed its obligations or received payment
under, or enforced its rights or remedies under the Agreement or any other Loan
Document); (ii) taxes resulting from a Lender’s or a Participant’s failure to
comply with the requirements of Section 16.2 of the Agreement, (iii) any United
States federal withholding taxes that would be imposed on amounts payable to a
Foreign Lender based upon the applicable withholding rate in effect at the time
such Foreign Lender becomes a party to the Agreement (or designates a new
lending office), except that Taxes shall include (A) any amount that such
Foreign Lender (or its assignor, if any) was previously entitled to receive
pursuant to Section 16.1 of the Agreement, if any, with respect to such
withholding tax at the time such Foreign Lender becomes a party to the Agreement
(or designates a new lending office), and (B) additional United States federal
withholding taxes that may be imposed after the time such Foreign Lender becomes
a party to the Agreement (or designates a new lending office), as a result of a
change in law, rule, regulation, order or other decision with respect to any of
the foregoing by any Governmental Authority, and (iv) any United States federal
withholding taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning specified therefor in the recitals
to the Agreement.
“Extraordinary Advances” has the meaning specified therefor in Section
2.3(d)(iii) of the Agreement.
“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of the
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretation thereof.
“Fee Letter” means that certain amended and restated fee letter, dated as of
even date with the Agreement, between Borrower and Agent, in form and substance
reasonably satisfactory to Agent.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight federal funds transactions with

    

--------------------------------------------------------------------------------






members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for such day on such transactions received by
Agent from three federal funds brokers of recognized standing selected by it.
“Fixed Charges” means, with respect to any fiscal period and with respect to
Borrower determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense) during such period, (b) principal payments in respect of Indebtedness
that are required to be paid during such period, and (c) all federal, state, and
local income taxes accrued during such period. For purposes of this definition,
“principal payments” (a) shall be determined without giving effect to any
voluntary prepayments made during the applicable period and (b) shall be deemed
to include the Indebtedness in respect of Capital Leases.
“Fixed Charge Coverage Ratio” means, with respect to any fiscal period and with
respect to Borrower determined on a consolidated basis in accordance with GAAP,
the ratio of (a) EBITDA for such period minus Capital Expenditures made (to the
extent not already incurred in a prior period) or incurred during such period,
to (b) Fixed Charges for such period.
“Flextronics” means Flextronics International Ltd., an entity incorporated in
the Republic of Singapore.
“Flextronics Facility” means that certain facility owned and operated by
Flextronics America LLC, located at 847 Gibraltar Drive, Milpitas, California
95035.
“Flextronics Non-Offset and Access Agreement” means a Non-Offset and Access
Agreement by and among Flextronics, Agent, Borrower and any Loan Party that has
Inventory located at the Flextronics Facility, in form and substance
satisfactory to Agent.
“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).
“Foreign Subsidiary” mean any Subsidiary of Borrower that is not a Domestic
Subsidiary.
“Funding Date” means the date on which a Borrowing occurs.
“Funding Losses” has the meaning specified therefor in Section 2.12(f) of the
Agreement.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supra-national bodies such as
the European Union or the European Central Bank).

    

--------------------------------------------------------------------------------






“Guarantor” means (a) each Domestic Subsidiary of Borrower that is not an
Excluded Domestic Subsidiary, and (b) each other Person that becomes a guarantor
after the Restatement Closing Date pursuant to Section 5.11 of the Agreement.
“Guaranty and Security Agreement” means an amended and restated guaranty and
security agreement, dated as of even date with the Agreement, in form and
substance reasonably satisfactory to Agent, executed and delivered by Borrower
and each of the Guarantors to Agent.
“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
“Hedge Agreement” means a “swap agreement” as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.
“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Borrower or its Subsidiaries arising under, owing pursuant to, or existing in
respect of Hedge Agreements entered into with one or more of the Hedge
Providers.
“Hedge Provider” means any Lender or any of its Affiliates; provided, that no
such Person (other than Wells Fargo or its Affiliates) shall constitute a Hedge
Provider unless and until Agent receives a Bank Product Provider Agreement from
such Person and with respect to the applicable Hedge Agreement within 10 days
(or such later date as permitted by Agent in its sole discretion) after the
execution and delivery of such Hedge Agreement with Borrower or its
Subsidiaries; provided further, that if, at any time, a Lender ceases to be a
Lender under the Agreement, then, from and after the date on which it ceases to
be a Lender thereunder, neither it nor any of its Affiliates shall constitute
Hedge Providers and the obligations with respect to Hedge Agreements entered
into with such former Lender or any of its Affiliates shall no longer constitute
Hedge Obligations.
“Increase” has the meaning specified therefor in Section 2.15 of the Agreement.
“Increase Date” has the meaning specified therefor in Section 2.15 of the
Agreement.
“Increase Joinder” has the meaning specified therefor in Section 2.15 of the
Agreement.
“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices and, for the
avoidance of doubt, other than royalty payments payable in the ordinary course
of business in respect of non-exclusive licenses), (f) all monetary obligations
of such Person owing under Hedge

    

--------------------------------------------------------------------------------






Agreements (which amount shall be calculated based on the amount that would be
payable by such Person if the Hedge Agreement were terminated on the date of
determination), (g) any Disqualified Equity Interests of such Person, and (h)
any obligation of such Person guaranteeing or intended to guarantee (whether
directly or indirectly guaranteed, endorsed, co-made, discounted, or sold with
recourse) any obligation of any other Person that constitutes Indebtedness under
any of clauses (a) through (g) above. For purposes of this definition, (i) the
amount of any Indebtedness represented by a guaranty or other similar instrument
shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Indebtedness,
and (ii) the amount of any Indebtedness which is limited or is non-recourse to a
Person or for which recourse is limited to an identified asset shall be valued
at the lesser of (A) if applicable, the limited amount of such obligations, and
(B) if applicable, the fair market value of such assets securing such
obligation.
“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.
“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.
“Indemnified Taxes” means, any Taxes other than Excluded Taxes.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.
“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with the Agreement, executed and delivered by
Borrower, each of its Subsidiaries, and Agent, the form and substance of which
is reasonably satisfactory to Agent.
“Interest Election Request” means each request by Borrower to borrow Base Rate
Loans, LIBOR Rate Loans or European Denominated Loans, to continue Eurocurrency
Base Rate Loans or LIBOR Rate Loans or to convert Loans into LIBOR Rate Loans or
European Denominated Loans, in each case pursuant to Section 2.12 of the
Agreement, which request shall be in the form of Exhibit L-1 or otherwise as
mutually agreed upon by Borrower and Agent.
“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrower for such period, determined on a consolidated basis in accordance
with GAAP.
“Interest Period” means (a) with respect to each European Denominated Loan, a
period commencing on the date of the making of such Loan (or the continuation of
a Eurocurrency Base Rate Loan or the conversion of a Base Rate Loan to a
Eurocurrency Base Rate Loan) and ending 1, 2, 3 or 6 months thereafter and (b)
with respect to each LIBOR Rate Loan, a period commencing on the date of the
making of such LIBOR Rate Loan (or the continuation of a LIBOR Rate Loan or the
conversion of a Base Rate Loan to a LIBOR Rate Loan) and ending 1, 2, 3 or 6
months thereafter; provided, that, in each case, (i) interest shall accrue at
the applicable rate based upon the Eurocurrency Base Rate or the LIBOR Rate, as
applicable, from and including the first day of each Interest Period to, but
excluding, the day on which any Interest Period expires, (ii) any Interest
Period that would end on a day that is not a Business Day shall be extended to
the next succeeding Business Day unless such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (iii) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on

    

--------------------------------------------------------------------------------






the last Business Day of the calendar month that is 1, 2, 3 or 6 months after
the date on which the Interest Period began, as applicable, and (iv) Borrower
may not elect an Interest Period which will end after the Maturity Date.
“Inventory” means inventory (as that term is defined in the Code).
“Inventory Reserves” means, as of any date of determination, (a) Landlord
Reserves, and (b) those reserves that Agent deems necessary or appropriate, in
its Permitted Discretion and subject to Section 2.1(c), to establish and
maintain (including reserves for slow moving Inventory and Inventory shrinkage)
with respect to Eligible Inventory or the Maximum Revolver Amount.
“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustment for increases or
decreases in value, or write-ups, write-downs, or write-offs with respect to
such Investment.
“IRC” means the Internal Revenue Code of 1986, as amended, and any successor
statutes, and all regulations and guidance promulgated thereunder. Any reference
to a specific section of the IRC shall be deemed to be a reference to such
section of the IRC and any successor statutes, and all regulations and guidance
promulgated thereunder.
“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.
“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by Borrower in
favor of Issuing Bank and relating to such Letter of Credit.
“Issuing Bank” means Wells Fargo or any other Lender that, at the request of
Borrower and with the consent of Agent, agrees, in such Lender’s sole
discretion, to become an Issuing Bank for the purpose of issuing Letters of
Credit pursuant to Section 2.11 of the Agreement, and Issuing Bank shall be a
Lender.
“Judgment Currency” has the meaning specified in Section 17.13 of the Agreement.
“Landlord Reserve” means, as to each location at which Borrower has Inventory or
books and records located and as to which a Collateral Access Agreement (or with
respect to the Flextronics Facility, a Flextronics Non-Offset and Access
Agreement), has not been received by Agent, a reserve in an amount equal to the
greater of (a) the number of months rent for which the landlord will have, under
applicable law, a Lien in the Inventory of Borrower to secure the payment of
rent or other amounts under the lease relative to such location, or (b) 3 months
rent under the lease relative to such location.
“Lender” has the meaning set forth in the preamble to the Agreement, shall
include Issuing Bank and the Swing Lender, and shall also include any other
Person made a party to the Agreement pursuant to

    

--------------------------------------------------------------------------------






the provisions of Section 13.1 of the Agreement and “Lenders” means each of the
Lenders or any one or more of them.
“Lender Group” means each of the Lenders (including Issuing Bank and the Swing
Lender) and Agent, or any one or more of them.
“Lender Group Expenses” means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by Borrower or its Subsidiaries under
any of the Loan Documents that are paid, advanced, or incurred by the Lender
Group, (b) documented out-of-pocket fees or charges paid or incurred by Agent in
connection with the Lender Group’s transactions with Borrower or its
Subsidiaries under any of the Loan Documents, including, photocopying,
notarization, couriers and messengers, telecommunication, public record
searches, filing fees, recording fees, publication, real estate surveys, real
estate title policies and endorsements, and environmental audits, (c) Agent’s
customary fees and charges imposed or incurred in connection with any background
checks or OFAC/PEP searches related to Borrower or its Subsidiaries, (d) Agent’s
customary fees and charges (as adjusted from time to time) with respect to the
disbursement of funds (or the receipt of funds) to or for the account of
Borrower (whether by wire transfer or otherwise), together with any
out-of-pocket costs and expenses incurred in connection therewith, (e) customary
charges imposed or incurred by Agent resulting from the dishonor of checks
payable by or to any Loan Party, (f) reasonable documented out-of-pocket costs
and expenses paid or incurred by the Lender Group to correct any default or
enforce any provision of the Loan Documents, or during the continuance of an
Event of Default, in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (g) field examination, appraisal, and valuation fees and expenses
of Agent related to any field examinations, appraisals, or valuation to the
extent of the fees and charges (and up to the amount of any limitation) provided
in Section 2.10 of the Agreement, (h) Agent’s reasonable costs and expenses
(including reasonable documented attorneys fees and expenses) relative to third
party claims or any other lawsuit or adverse proceeding paid or incurred,
whether in enforcing or defending the Loan Documents or otherwise in connection
with the transactions contemplated by the Loan Documents, Agent’s Liens in and
to the Collateral, or the Lender Group’s relationship with Borrower or any of
its Subsidiaries, (i) Agent’s reasonable documented costs and expenses
(including reasonable documented attorneys fees and due diligence expenses)
incurred in advising, structuring, drafting, reviewing, administering (including
travel, meals, and lodging), syndicating (including reasonable costs and
expenses relative to CUSIPs, DXSyndicate™, SyndTrak or other communication costs
incurred in connection with a syndication of the loan facilities), or amending,
waiving, or modifying the Loan Documents, and (j) Agent’s and each Lender’s
reasonable documented costs and expenses (including reasonable documented
attorneys, accountants, consultants, and other advisors fees and expenses)
incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning Borrower or
any of its Subsidiaries or in exercising rights or remedies under the Loan
Documents), or defending the Loan Documents, irrespective of whether a lawsuit
or other adverse proceeding is brought, or in taking any enforcement action or
any Remedial Action with respect to the Collateral.
“Lender Group Representatives” has the meaning specified therefor in Section
17.9 of the Agreement.
“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.
“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Bank.

    

--------------------------------------------------------------------------------






“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.11(k) of the Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Revolving
Lenders in an amount equal to 105% of the then existing Letter of Credit Usage,
(b) delivering to Agent documentation executed by all beneficiaries under the
Letters of Credit, in form and substance reasonably satisfactory to Agent and
Issuing Bank, terminating all of such beneficiaries’ rights under the Letters of
Credit, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
Agent (in its sole discretion) in an amount equal to 105% of the then existing
Letter of Credit Usage (it being understood that the Letter of Credit Fee and
all fronting fees set forth in the Agreement will continue to accrue while the
Letters of Credit are outstanding and that any such fees that accrue must be an
amount that can be drawn under any such standby letter of credit).
“Letter of Credit Disbursement” means a payment made by Issuing Bank pursuant to
a Letter of Credit.
“Letter of Credit Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s Pro Rata Share of the Letter of Credit Usage on
such date.
“Letter of Credit Fee” has the meaning specified therefor in Section 2.6(b) of
the Agreement.
“Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 2.11(f) of the Agreement.
“Letter of Credit Related Person” has the meaning specified therefor in Section
2.11(f) of the Agreement.
“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.
“LIBOR Rate” means (a) when used in relation to a LIBOR Rate Loan, the rate per
annum as reported on Reuters Screen LIBOR01 page (or on any successor page) 2
Business Days prior to the commencement of the requested Interest Period, for a
term, and in an amount, comparable to the Interest Period and the amount of the
LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan or as a
continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan to a
LIBOR Rate Loan) by Borrower in accordance with the Agreement (and, if any such
rate is below zero, the LIBOR Rate shall be deemed to be zero), which
determination shall be made by Agent and shall be conclusive in the absence of
manifest error, and (b) when used in relation to a Sterling Denominated Loan,
the rate per annum equal to the British Bankers’ Association Interest Settlement
Rate for the duration of the applicable Interest Period denominated in Sterling
taken at or about 11:00 a.m. (London time) on the date which is 2 Business Days
prior to the commencement of such Interest Period as determined by the Agent,
from time to time for purposes of providing quotations of interest rates
applicable to deposits in Sterling in the London interbank market); provided,
that, in the event that such rate is not available at such time for any reason,
then the “LIBOR Rate” with respect to such Sterling Denominated Loan for such
Interest Period shall be the rate at which deposits in Sterling of $5,000,000
(or the US Dollar Equivalent thereof) and for a maturity comparable to such
Interest Period are offered by the principal London office of Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m. London time on the day which is 2 Business Days prior to the
commencement of such Interest Period (and, if any such rate is below zero, the
LIBOR Rate shall be deemed to be zero).

    

--------------------------------------------------------------------------------






“LIBOR Rate Loan” means each portion of a Dollar Denominated Loan that bears
interest at a rate determined by reference to the LIBOR Rate.
“LIBOR Rate Margin” has the meaning set forth in the definition of Applicable
Margin.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.
“Liquidity” means the sum of Availability and Qualified Cash.
“Loan” shall mean any Revolving Loan, Swing Loan or Extraordinary Advance made
(or to be made) hereunder.
“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.
“Loan Documents” means the Agreement, the Control Agreements, any Borrowing Base
Certificate, the Fee Letter, the Guaranty and Security Agreement, the
Intercompany Subordination Agreement, any Issuer Documents, the Letters of
Credit, any Mortgages, any note or notes executed by Borrower in connection with
the Agreement and payable to any member of the Lender Group, and any other
instrument or agreement entered into, now or in the future, by Borrower or any
of its Subsidiaries and any member of the Lender Group in connection with the
Agreement.
“Loan Party” means Borrower or any Guarantor.
“Local Time” means (a) local time in London, with respect to the terms for the
receipt of a request to borrow European Denominated Loans, the payment by Loan
Parties in respect of European Denominated Loans, and (b) California time, with
respect to all other matters.
“Mandatory Cost” shall mean the cost imputed to each Lender in compliance with
any reserve asset requirements of the European Central Bank.
“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.
“Material Adverse Effect” means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
Borrower and its Subsidiaries, taken as a whole, (b) a material impairment of
Borrower’s and its Subsidiaries ability to perform their obligations under the
Loan Documents to which they are parties or of the Lender Group’s ability to
enforce the Obligations or realize upon the Collateral (other than as a result
of an action taken or not taken that is solely in the control of Agent), or (c)
a material impairment of the enforceability or priority of Agent’s Liens with
respect to all or a material portion of the Collateral.
“Maturity Date” means November 7, 2019.
“Maximum Revolver Amount” means $50,000,000, as may be decreased by the amount
of reductions in the Revolver Commitments made in accordance with Section 2.4(c)
of the Agreement and increased by

    

--------------------------------------------------------------------------------






the amount of Increases to the Revolver Commitments made in accordance with
Section 2.15 of the Agreement.
“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.
“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Borrower or its
Subsidiaries in favor of Agent, in form and substance reasonably satisfactory to
Agent, that encumber the Real Property Collateral.
“Multiemployer Plan” means any multiemployer plan within the meaning of Section
3(37) or 4001(a)(3) of ERISA with respect to which any Loan Party or ERISA
Affiliate has an obligation to contribute or has any liability, contingent or
otherwise or could be assessed withdrawal liability assuming a complete
withdrawal from any such multiemployer plan.
“Net Recovery Percentage” means, as of any date of determination, the percentage
of the book value of Borrower’s Inventory that is estimated to be recoverable in
an orderly liquidation of such Inventory net of all associated costs and
expenses of such liquidation, such percentage to be determined as to each
category of Inventory and to be as specified in the most recent appraisal
received by Agent from an appraisal company selected by Agent.
“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
the Agreement.
“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.
“Notification Event” means (a) the occurrence of a “reportable event” described
in Section 4043 of ERISA for which the 30-day notice requirement has not been
waived by applicable regulations issued by the PBGC, (b) the withdrawal of any
Loan Party or ERISA Affiliate from a Pension Plan during a plan year in which it
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA, (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC or any
Pension Plan or Multiemployer Plan administrator, (e) any other event or
condition that would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
(f) the imposition of a Lien pursuant to the IRC or ERISA in connection with any
Employee Benefit Plan or the existence of any facts or circumstances that could
reasonably be expected to result in the imposition of a Lien, (g) the partial or
complete withdrawal of any Loan Party or ERISA Affiliate from a Multiemployer
Plan (other than any withdrawal that would not constitute an Event of Default
under Section 8.12), (h) any event or condition that results in the
reorganization or insolvency of a Multiemployer Plan under Sections of ERISA,
(i) any event or condition that results in the termination of a Multiemployer
Plan under Section 4041A of ERISA or the institution by the PBGC of proceedings
to terminate or to appoint a trustee to administer a Multiemployer Plan under
ERISA, (j) any Pension Plan being in “at risk status” within the meaning of IRC
Section 430(i), (k) any Multiemployer Plan being in “endangered status” or
“critical status” within the meaning of IRC Section 432(b) or the determination
that any Multiemployer Plan is or is expected to be insolvent or in
reorganization within the meaning of Title IV of ERISA, (l) with respect to any
Pension Plan, any Loan Party or ERISA Affiliate incurring a substantial
cessation of operations within the meaning of ERISA Section 4062(e), (m) an
“accumulated funding deficiency” within the meaning of the IRC or ERISA
(including Section 412 of the IRC or Section 302 of ERISA) or the failure of any
Pension Plan or Multiemployer Plan to meet the minimum funding standards within
the meaning of the IRC or ERISA (including Section 412 of the IRC or Section 302
of ERISA), in each case, whether or not waived, (n) the filing of an application
for a waiver of the minimum funding

    

--------------------------------------------------------------------------------






standards within the meaning of the IRC or ERISA (including Section 412 of the
IRC or Section 302 of ERISA) with respect to any Pension Plan or Multiemployer
Plan, (o) the failure to make by its due date a required payment or contribution
with respect to any Pension Plan or Multiemployer Plan, (p) any event that
results in or could reasonably be expected to result in a liability by a Loan
Party pursuant to Title I of ERISA or the excise tax provisions of the IRC
relating to Employee Benefit Plans or any event that results in or could
reasonably be expected to result in a liability to any Loan Party or ERISA
Affiliate pursuant to Title IV of ERISA or Section 401(a)(29) of the IRC, or (q)
any of the foregoing is reasonably likely to occur in the following 30 days.
“Obligations” means (a) all loans (including the Revolving Loans (inclusive of
Extraordinary Advances and Swing Loans)), debts, principal, interest (including
any interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Letters of Credit (irrespective of whether contingent), premiums,
liabilities (including all amounts charged to the Loan Account pursuant to the
Agreement), obligations (including indemnification obligations), fees (including
the fees provided for in the Fee Letter), Lender Group Expenses (including any
fees or expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, and all covenants and duties of any
other kind and description owing by any Loan Party arising out of, under,
pursuant to, in connection with, or evidenced by the Agreement or any of the
other Loan Documents and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all interest not paid when due and
all other expenses or other amounts that Borrower is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, and (b) all Bank Product Obligations. Without limiting the
generality of the foregoing, the Obligations of Borrower under the Loan
Documents include the obligation to pay (i) the principal of the Revolving
Loans, (ii) interest accrued on the Revolving Loans, (iii) the amount necessary
to reimburse Issuing Bank for amounts paid or payable pursuant to Letters of
Credit, (iv) Letter of Credit commissions, fees (including fronting fees) and
charges, (v) Lender Group Expenses, (vi) fees payable under the Agreement or any
of the other Loan Documents, and (vii) indemnities and other amounts payable by
any Loan Party under any Loan Document. Any reference in the Agreement or in the
Loan Documents to the Obligations shall include all or any portion thereof and
any extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.
“Overadvance” means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.1 or Section 2.11.
“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.
“Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.
“Participating Member State” means each State so described in any EMU
Legislation, and includes, without limitation, each member State of the European
Community that adopts or has adopted the Euro as its lawful currency in
accordance with EMU Legislation.
“Patriot Act” has the meaning specified therefor in Section 4.13 of the
Agreement.

    

--------------------------------------------------------------------------------






“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV or Section 302 of ERISA or
Sections 412 or 430 of the Code sponsored, maintained, or contributed to by any
Loan Party or ERISA Affiliate or to which any Loan Party or ERISA Affiliate has
any liability, contingent or otherwise.
“Perfection Certificate” means a certificate in the form of Exhibit P-1 to the
Agreement.
“Permitted Acquisition” means any Acquisition so long as:
(a)    no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,
(b)    no Indebtedness will be incurred, assumed, or would exist with respect to
Borrower or its Subsidiaries as a result of such Acquisition, other than
Indebtedness permitted under clauses (f) or (g) of the definition of Permitted
Indebtedness and no Liens will be incurred, assumed, or would exist with respect
to the assets of Borrower or its Subsidiaries as a result or such Acquisition
other than Permitted Liens,
(c)    in the case of any Acquisition where the cash purchase consideration
(including the amount of cash that Borrower reasonably expects to pay in the
form of deferred payment obligations) and assumed liabilities exceeds
$2,500,000, Borrower has provided Agent with its due diligence package relative
to the proposed Acquisition, including forecasted balance sheets, profit and
loss statements, and cash flow statements of the Person or assets to be
acquired, all prepared on a basis consistent with such Person’s (or assets’)
historical financial statements, together with appropriate supporting details
and a statement of underlying assumptions for the 1 year period following the
date of the proposed Acquisition, on a quarter by quarter basis), in form and
substance (including as to scope and underlying assumptions) reasonably
satisfactory to Agent,
(d)    Borrower shall have Availability in an amount more than or equal to the
greater of (a) 20% of the Maximum Revolver Amount and (b) $12,500,000
immediately after giving effect to the consummation of the proposed Acquisition,
(e)    the assets being acquired or the Person whose Equity Interests are being
acquired did not have negative EBITDA during the 12 consecutive month period
most recently concluded prior to the date of the proposed Acquisition; provided
that any Acquisition (i) where the cash purchase consideration (including the
amount of cash that Borrower reasonably expects to pay in the form of deferred
payment obligations) and assumed liabilities is less than $5,000,000 or (ii) the
Person whose Equity Interests are being acquired has projections which reflect
pro forma positive EBITDA for the 12 consecutive month period following the date
of the proposed Acquisition, shall not be subject to the requirements contained
in this clause (e),
(f)    in the case of any Acquisition where the cash purchase consideration
(including the amount of cash that Borrower reasonably expects to pay in the
form of deferred payment obligations) and assumed liabilities exceeds
$5,000,000, Borrower has provided Agent with written notice of the proposed
Acquisition at least 15 Business Days prior to the anticipated closing date of
the proposed Acquisition and, not later than 5 Business Days prior to the
anticipated closing date of the proposed Acquisition, copies of

    

--------------------------------------------------------------------------------






the acquisition agreement and other material documents relative to the proposed
Acquisition, which agreement and documents must be reasonably acceptable to
Agent,
(g)    the assets being acquired (other than a de minimis amount of assets in
relation to Borrower’s and its Subsidiaries’ total assets), or the Person whose
Equity Interests are being acquired, are useful in or engaged in, as applicable,
the business of Borrower and its Subsidiaries or a business reasonably related
thereto,
(h)    the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States or
the Person whose Equity Interests are being acquired is organized in a
jurisdiction located within the United States,
(i)    the subject assets or Equity Interests, as applicable, are being acquired
directly by a Borrower or one of its Subsidiaries that is a Loan Party, and, in
connection therewith, Borrower or the applicable Loan Party shall have complied
with Section 5.11 or 5.12 of the Agreement, as applicable, and, in the case of
an acquisition of Equity Interests, Borrower or the applicable Loan Party shall
have demonstrated to Agent that the new Loan Parties have received consideration
sufficient to make the joinder documents binding and enforceable against such
new Loan Parties, and
(k)    the cash purchase consideration payable in respect of all Permitted
Acquisitions (including the amount of cash that Borrower reasonably expects to
pay in the form of deferred payment obligations) and assumed liabilities shall
not exceed $20,000,000 in the aggregate; provided, that the cash purchase
consideration payable in respect of any single Acquisition or series of related
Acquisitions (including the amount of cash that Borrower reasonably expects to
pay in the form of deferred payment obligations) shall not exceed $10,000,000 in
the aggregate.
“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.
“Permitted Dispositions” means:
(a)    sales, abandonment, or other dispositions of Equipment that is
substantially worn, damaged, or obsolete or no longer used or useful in the
ordinary course of business and leases or subleases of Real Property not useful
in the conduct of the business of Borrower and its Subsidiaries,
(b)    sales of Inventory to buyers in the ordinary course of business,
(c)    the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,
(d)     the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business and licenses that could not result in a legal transfer of title of the
licensed property but that may be exclusive in respects other than territory and
that may be exclusive as to territory only as to discreet geographical areas
outside of the United States,
(e)     the granting of Permitted Liens,
(f)     the sale or discount, in each case without recourse, of accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof,
(g)     any involuntary loss, damage or destruction of property,

    

--------------------------------------------------------------------------------






(h)     any involuntary condemnation, seizure or taking, by exercise of the
power of eminent domain or otherwise, or confiscation or requisition of use of
property,
(i)     the leasing or subleasing of assets of Borrower or its Subsidiaries in
the ordinary course of business,
(j)     [Reserved],
(k)     (i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of Borrower and its Subsidiaries to the extent not
economically desirable in the conduct of their business or (ii) the abandonment
of patents, trademarks, copyrights, or other intellectual property rights in the
ordinary course of business so long as (in each case under clauses (i) and
(ii)), (A) with respect to copyrights, such copyrights are not material revenue
generating copyrights, (B) such lapse is not materially adverse to the interests
of the Lender Group and (C) such lapse will not materially reduce the value of
any Inventory constituting a portion of the Borrowing Base,
(l)     the making of Restricted Payments that are expressly permitted to be
made pursuant to the Agreement,
(m)     the making of Permitted Investments,
(n)     transfers of assets (i) from Borrower or any of its Subsidiaries to a
Loan Party, and (ii) from any Subsidiary of Borrower that is not a Loan Party to
any other Subsidiary of Borrower,
(o)     dispositions of assets acquired by Borrower and its Subsidiaries
pursuant to a Permitted Acquisition consummated within 12 months of the date of
the proposed disposition so long as (i) the consideration received for the
assets to be so disposed is at least equal to the fair market value of such
assets, (ii) the assets to be so disposed are not necessary or economically
desirable in connection with the business of Borrower and its Subsidiaries, and
(iii) the assets to be so disposed are readily identifiable as assets acquired
pursuant to the subject Permitted Acquisition,
(p)    dispositions of assets constituting Equipment sold to Flextronics so long
as: (i) it is maintained at one of Flextronic’s facilities located in the
People’s Republic of China, (ii) such Equipment is re-acquired by Borrower
within 30 days after its arrival at the relevant facility, (iii) at the time of
any such disposition of such Equipment and immediately after giving effect to
the same, Liquidity is equal to or greater than $25,000,000 and Availability is
equal to or greater than $12,500,000, and
(q)     sales or dispositions of assets (other than Accounts, Inventory, Equity
Interests of Subsidiaries of Borrower) not otherwise permitted in clauses (a)
through (o) above so long as made at fair market value and the aggregate fair
market value of all assets disposed of in a fiscal year (including the proposed
disposition) would not exceed $500,000.
“Permitted Indebtedness” means:
(a)     Indebtedness evidenced by the Agreement or the other Loan Documents,
(b)     Indebtedness set forth on Schedule 4.14 of the Disclosure Letter and any
Refinancing Indebtedness in respect of such Indebtedness,
(c)     Permitted Purchase Money Indebtedness and any Refinancing Indebtedness
in respect of such Indebtedness,

    

--------------------------------------------------------------------------------






(d)     endorsement of instruments or other payment items for deposit,
(e)     Indebtedness consisting of (i) unsecured guarantees incurred in the
ordinary course of business with respect to surety and appeal bonds, performance
bonds, bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and (iii)
unsecured guarantees with respect to Indebtedness of Borrower or one of its
Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness,
(f)     unsecured Indebtedness of Borrower that is incurred on the date of the
consummation of a Permitted Acquisition solely for the purpose of consummating
such Permitted Acquisition so long as (i) no Event of Default has occurred and
is continuing or would result therefrom, (ii) such unsecured Indebtedness is not
incurred for working capital purposes, (iii) such unsecured Indebtedness does
not mature prior to the date that is 12 months after the Maturity Date, (iv)
such unsecured Indebtedness does not amortize until 12 months after the Maturity
Date, (v) such unsecured Indebtedness does not provide for the payment of
interest thereon in cash or Cash Equivalents prior to the date that is 12 months
after the Maturity Date, and (vi) such Indebtedness is subordinated in right of
payment to the Obligations on terms and conditions reasonably satisfactory to
Agent,
(g)     Acquired Indebtedness in an amount not to exceed $2,500,000 outstanding
at any one time,
(h)     Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, or appeal bonds,
(i)     Indebtedness owed to any Person providing property, casualty, liability,
or other insurance to Borrower or any of its Subsidiaries, so long as the amount
of such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,
(j)     the incurrence by Borrower or its Subsidiaries of Indebtedness under
Hedge Agreements that are incurred for the bona fide purpose of hedging the
interest rate, commodity, or foreign currency risks associated with Borrower’s
and its Subsidiaries’ operations and not for speculative purposes,
(k)     Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called “purchase cards”, “procurement cards” or
“p-cards”), or Cash Management Services,
(l)     unsecured Indebtedness of Borrower owing to employees, former employees,
officers, former officers, directors or former directors (or any spouses,
ex-spouses, or estates of any of the foregoing) incurred in connection with the
redemption or repurchase by Borrower of the Equity Interests of Borrower that
has been issued to such Persons, so long as (i) no Default or Event of Default
has occurred and is continuing or would result from the incurrence of such
Indebtedness, (ii) the aggregate amount of all such Indebtedness outstanding at
any one time does not exceed $250,000, and (iii) such Indebtedness is
subordinated to the Obligations on terms and conditions reasonably acceptable to
Agent,
(m)     unsecured Indebtedness owing to sellers of assets or Equity Interests to
a Loan Party that is incurred by the applicable Loan Party in connection with
the consummation of one or more Permitted Acquisitions so long as (i) the
aggregate principal amount for all such unsecured Indebtedness does not

    

--------------------------------------------------------------------------------






exceed $1,000,000 at any one time outstanding, (ii) is subordinated to the
Obligations on terms and conditions reasonably acceptable to Agent, and (iii) is
otherwise on terms and conditions (including all economic terms and the absence
of covenants) reasonably acceptable to Agent,
(n)     contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of Borrower or
the applicable Loan Party incurred in connection with the consummation of one or
more Permitted Acquisitions,
(o)     Indebtedness composing Permitted Investments,
(p)     unsecured Indebtedness incurred in respect of netting services,
overdraft protection, and other like services, in each case, incurred in the
ordinary course of business,
(q)     unsecured Indebtedness of Borrower or its Subsidiaries in respect of
Earn-Outs owing to sellers of assets or Equity Interests to Borrower or its
Subsidiaries that is incurred in connection with the consummation of one or more
Permitted Acquisitions so long as solely in respect of unsecured Earn Outs
Indebtedness in excess of $5,000,000, such unsecured Indebtedness is on terms
and conditions reasonably acceptable to Agent,
(r)     Indebtedness in an aggregate outstanding principal amount not to exceed
$5,000,000 at any time outstanding for all Foreign Subsidiaries; provided, that
such Indebtedness is not directly or indirectly recourse to any of the Loan
Parties or of their respective assets,
(s)     accrual of interest, accretion or amortization of original issue
discount, or the payment of interest in kind, in each case, on Indebtedness that
otherwise constitutes Permitted Indebtedness,
(t)     Subordinated Indebtedness,
(u)     letters of credit not issued by Issuing Bank in an aggregate outstanding
principal amount not to exceed $400,000 at any time outstanding, and
(v)     other Indebtedness in an aggregate outstanding principal amount not to
exceed $1,000,000 at any time outstanding, consisting of not more than an
aggregate principal amount of $100,000 of secured Indebtedness at any time
outstanding, so long as such secured Indebtedness is on terms and conditions
reasonably acceptable to Agent and such Indebtedness is not secured by
Collateral.
“Permitted Intercompany Advances” means loans made by (a) a Loan Party to
another Loan Party, (b) a Subsidiary of Borrower that is not a Loan Party to
another Subsidiary of Borrower that is not a Loan Party, (c) a Subsidiary of
Borrower that is not a Loan Party to a Loan Party, so long as the parties
thereto are party to the Intercompany Subordination Agreement and (d) a Loan
Party to a Subsidiary of Borrower that is not a Loan Party so long as (i) the
aggregate amount of all such loans, made in any fiscal year, does not exceed
$4,500,000 taken together with Investments under clause (r) of the definition of
Permitted Investments, (ii) at the time of making such loan no Event of Default
has occurred and is continuing or would result therefrom, and (iii) Borrower has
Availability of $12,500,000 or greater immediately after giving effect to such
loan.
“Permitted Investments” means:
(a)    Investments in cash and Cash Equivalents,

    

--------------------------------------------------------------------------------






(b)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,
(c)    advances made in connection with purchases of goods or services in the
ordinary course of business,
(d)    Investments received in settlement of amounts due to any Loan Party or
any of its Subsidiaries effected in the ordinary course of business or owing to
any Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,
(e)    Investments owned by any Loan Party or any of its Subsidiaries on the
Restatement Closing Date and set forth on Schedule P-1 of the Disclosure Letter,
(f)    guarantees permitted under the definition of Permitted Indebtedness,
(g)    Permitted Intercompany Advances,
(h)    Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,
(i)     deposits of cash made in the ordinary course of business to secure
performance of operating leases,
(j)    (i) non-cash loans and advances to employees, officers, and directors of
Borrower or any of its Subsidiaries for the purpose of purchasing Equity
Interests in Borrower so long as the proceeds of such loans are used in their
entirety to purchase such Equity Interests in Borrower, and (ii) loans and
advances to employees and officers of Borrower or any of its Subsidiaries in the
ordinary course of business for any other business purpose and in an aggregate
amount not to exceed $250,000 in any fiscal year,
(k)     Permitted Acquisitions,
(l)     Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to Indebtedness that is permitted under clause (j) of
the definition of Permitted Indebtedness,
(m)    equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law,
(n)    Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition,
(o)     joint ventures or strategic alliances in the ordinary course of
Borrower’s business consisting of the nonexclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash investments by Borrower do not exceed $500,000 in the aggregate in any
fiscal year; and (y) strategic alliances with particular customers in which such
customers will share

    

--------------------------------------------------------------------------------






in the research and development expense of Borrower associated with the
incorporation by such customers of microconverters purchased from Borrower into
solar panels produced by such customers,
(q)    so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$250,000 during the term of the Agreement,
(r)    Investments in the form of capital contributions and the acquisition of
Equity Interests made by any Loan Party (i) in any other Loan Party (other than
capital contributions to or the acquisition of Equity Interest of Borrower) or
(ii) in a Foreign Subsidiary so long as (I) no Event of Default has occurred and
is continuing or would result therefrom and (II) such Investments taken together
with Permitted Intercompany Advances, in each case, made in any fiscal year do
not exceed $4,500,000, and
(s)    Investments resulting from the repurchase of Equipment disposed of
pursuant to clause (p) of the definition of “Permitted Dispositions”.
“Permitted Liens” means
(a)    Liens granted to, or for the benefit of, Agent to secure the Obligations,
(b)    Liens for unpaid taxes, assessments, or other governmental charges or
levies that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,
(c)    judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,
(d)    Liens set forth on Schedule P-2 of the Disclosure Letter; provided, that
to qualify as a Permitted Lien, any such Lien described on Schedule P-2 of the
Disclosure Letter shall only secure the Indebtedness that it secures on the
Restatement Closing Date and any Refinancing Indebtedness in respect thereof,
(e)    the interests of lessors under operating leases and non-exclusive
licensors under license agreements,
(f)    purchase money Liens or the interests of lessors under Capital Leases to
the extent that such Liens or interests secure Permitted Purchase Money
Indebtedness and so long as (i) such Lien attaches only to the asset purchased
or acquired and the proceeds thereof, and (ii) such Lien only secures the
Indebtedness that was incurred to acquire the asset purchased or acquired or any
Refinancing Indebtedness in respect thereof,
(g)    Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,
(h)    Liens on amounts deposited to secure Borrower’s and its Subsidiaries
obligations in connection with worker’s compensation or other unemployment
insurance,

    

--------------------------------------------------------------------------------






(i)    Liens on amounts deposited to secure Borrower’s and its Subsidiaries
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money,
(j)    Liens on amounts deposited to secure Borrower’s and its Subsidiaries
reimbursement obligations with respect to surety, performance or appeal bonds
obtained in the ordinary course of business,
(k)    with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof,
(l) non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business and other
licenses that could not result in a legal transfer of title of the licensed
property but that may be exclusive in respects other than territory and that may
be exclusive as to territory only as to discrete geographical areas outside of
the United States,
(m) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,
(n)    rights of setoff or bankers’ liens upon deposits of funds in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such Deposit Accounts in the ordinary course
of business,
(o)    Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,
(p)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods,
(q)    Liens solely on any cash earnest money deposits made by Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition,
(r)    Liens assumed by Borrower or its Subsidiaries in connection with a
Permitted Acquisition that secure Acquired Indebtedness,
(s)    Liens consisting of cash collateral securing (i) the undrawn amount of
any letters of credit permitted by clause (u) of the definition of Permitted
Indebtedness, (ii) obligations of the Foreign Subsidiaries under foreign credit
cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called “purchase cards”, “procurement cards” or
“p-cards”) or other Cash Management Services permitted by clause (k) of the
definition of Permitted Indebtedness, but in each such case only to the extent
that such cash collateral is owned by one or more of the Foreign Subsidiaries,
(iii) any Hedge Obligations pursuant to which a Hedge Provider is not party to
the applicable Hedge Agreement, and
(t)     other Liens securing obligations not in excess of $100,000.
“Permitted Protest” means the right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Borrower’s or its Subsidiaries’ books and
records in such amount as is required under

    

--------------------------------------------------------------------------------






GAAP, (b) any such protest is instituted promptly and prosecuted diligently by
Borrower or its Subsidiary, as applicable, in good faith, and (c) Agent is
satisfied that, while any such protest is pending, there will be no impairment
of the enforceability, validity, or priority of any of Agent’s Liens.
“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred after the Restatement Closing Date and at the time of, or
within 20 days after, the acquisition of any fixed assets for the purpose of
financing all or any part of the acquisition cost thereof, in an aggregate
principal amount outstanding at any one time not in excess of $2,500,000.
“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
“Platform” has the meaning specified therefor in Section 17.9(c) of the
Agreement.
“Post-Increase Revolver Lenders” has the meaning specified therefor in Section
2.15 of the Agreement.
“Pre-Increase Revolver Lenders” has the meaning specified therefor in Section
2.15 of the Agreement.
“Projections” means Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.
“Pro Rata Share” means, as of any date of determination:
(a)    with respect to a Lender’s obligation to make all or a portion of the
Revolving Loans, with respect to such Lender’s right to receive payments of
interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolver
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders,
(b)    with respect to a Lender’s obligation to participate in the Letters of
Credit, with respect to such Lender’s obligation to reimburse Issuing Bank, and
with respect to such Lender’s right to receive payments of Letter of Credit
Fees, and with respect to all other computations and other matters related to
the Letters of Credit, the percentage obtained by dividing (i) the Revolving
Loan Exposure of such Lender by (ii) the aggregate Revolving Loan Exposure of
all Lenders; provided, that if all of the Revolving Loans have been repaid in
full and all Revolver Commitments have been terminated, but Letters of Credit
remain outstanding, Pro Rata Share under this clause shall be determined as if
the Revolver Commitments had not been terminated and based upon the Revolver
Commitments as they existed immediately prior to their termination, and
(c)    [intentionally omitted]
(d)    with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of the Agreement), the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure

    

--------------------------------------------------------------------------------






of all Lenders, in any such case as the applicable percentage may be adjusted by
assignments permitted pursuant to Section 13.1; provided, that if all of the
Loans have been repaid in full, all Letters of Credit have been made the subject
of Letter of Credit Collateralization, and all Commitments have been terminated,
Pro Rata Share under this clause shall be determined as if the Revolving Loan
Exposures had not been repaid, collateralized, or terminated and shall be based
upon the Revolving Loan Exposures as they existed immediately prior to their
repayment, collateralization, or termination.
“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.
“Public Lender” has the meaning specified therefor in Section 17.9(c) of the
Agreement.
“Purchase Price” means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of Borrower issued in connection with
such Acquisition and including the maximum amount of Earn-Outs), paid or
delivered by Borrower or one of its Subsidiaries in connection with such
Acquisition (whether paid at the closing thereof or payable thereafter and
whether fixed or contingent), but excluding therefrom (a) any cash of the seller
and its Affiliates used to fund any portion of such consideration and (b) any
cash or Cash Equivalents acquired in connection with such Acquisition.
“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrower and its Subsidiaries that is
in Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is (x) the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States or (y) if maintained at an
institution outside of the United States, is subject to a perfected first
priority Lien in favor of Agent pursuant to arrangements satisfactory to Agent
in its sole discretion.
“Qualified Equity Interest” means and refers to any Equity Interests issued by
Borrower (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest.
“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrower or its Subsidiaries and the improvements thereto.
“Real Property Collateral” means (a) the Real Property identified on Schedule
R-1 to the Disclosure Letter and (b) any Real Property hereafter acquired by
Borrower or its Subsidiaries with a fair market value in excess of $1,000,000.
“Receivable Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(c), to establish and maintain (including reserves for
rebates, discounts, warranty claims, and returns) with respect to the Eligible
Accounts or the Maximum Revolver Amount.
“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:
(a)    such refinancings, renewals, or extensions do not result in an increase
in the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon

    

--------------------------------------------------------------------------------






and the fees and expenses incurred in connection therewith and by the amount of
unfunded commitments with respect thereto,
(b)    such refinancings, renewals, or extensions do not result in a shortening
of the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are or could reasonably be
expected to be materially adverse to the interests of the Lenders,
(c)    if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness,
(d)    the Indebtedness that is refinanced, renewed, or extended is not recourse
to any Person that is liable on account of the Obligations other than those
Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended, and
(e)    the new Indebtedness resulting from such refinancing, renewal, or
extension, shall not have the benefit of any covenants or events of default that
are more restrictive, taken as a whole, in any material respect than the
covenants and events of default contained in the Loan Documents, taken as a
whole.
“Register” has the meaning set forth in Section 13.1(h) of the Agreement.
“Registered Loan” has the meaning set forth in Section 13.1(h) of the Agreement.
“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.
“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.
“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.
“Report” has the meaning specified therefor in Section 15.16 of the Agreement.
“Required Lenders” means, at any time, Lenders having or holding more than 50%
of the aggregate Revolving Loan Exposure of all Lenders; provided, that the
Revolving Loan Exposure of any Defaulting Lender shall be disregarded in the
determination of the Required Lenders.
“Reserves” means, as of any date of determination, those reserves (other than
Receivable Reserves, Bank Product Reserves, and Inventory Reserves) that Agent
deems necessary or appropriate, in its Permitted Discretion and subject to
Section 2.1(c), to establish and maintain (including reserves with respect to
(a) sums that Borrower or its Subsidiaries are required to pay under any Section
of the Agreement or any other

    

--------------------------------------------------------------------------------






Loan Document (such as taxes, assessments, insurance premiums, or, in the case
of leased assets, rents or other amounts payable under such leases) and has
failed to pay, (b) amounts owing by Borrower or its Subsidiaries to any Person
to the extent secured by a Lien on, or trust over, any of the Collateral (other
than a Permitted Lien), which Lien or trust, in the Permitted Discretion of
Agent likely would have a priority superior to the Agent’s Liens (such as Liens
or trusts in favor of landlords, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or
other taxes where given priority under applicable law) in and to such item of
the Collateral) with respect to the Borrowing Base or the Maximum Revolver
Amount and (c) fluctuations in the Exchange Rate of Euros or Sterling into
Dollars.
“Restatement Closing Date” means the date on which Agent sends Borrower a
written notice that each of the conditions precedent set forth on Schedule 3.1
either has been satisfied or has been waived.
“Restricted Payment” means to (a) declare or pay any dividend or make any other
payment or distribution, directly or indirectly, on account of Equity Interests
issued by Borrower (including any payment in connection with any merger or
consolidation involving Borrower) or to the direct or indirect holders of Equity
Interests issued by Borrower in their capacity as such (other than dividends or
distributions payable in Qualified Equity Interests issued by Borrower, or (b)
purchase, redeem, make any sinking fund or similar payment, or otherwise acquire
or retire for value (including in connection with any merger or consolidation
involving Borrower) any Equity Interests issued by Borrower, (c) make any
payment to retire, or to obtain the surrender of, any outstanding warrants,
options, or other rights to acquire Equity Interests of Borrower now or
hereafter outstanding, and (d) make, or cause or suffer to permit any of
Borrower’s Subsidiaries to make, any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Indebtedness.
“Revolver Commitment” means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender’s name under the applicable heading on Schedule C-1 to the
Agreement or in the Assignment and Acceptance pursuant to which such Revolving
Lender became a Revolving Lender under the Agreement, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.
“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and Protective
Advances), plus (b) the amount of the Letter of Credit Usage.
“Revolving Lender” means a Lender that has a Revolving Loan Commitment or that
has an outstanding Revolving Loan.
“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender’s Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.
“Revolving Loans” has the meaning specified therefor in Section 2.1(a) of the
Agreement.
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government,

    

--------------------------------------------------------------------------------






(d) a Person resident in or determined to be resident in a country, in each
case, that is subject to a country sanctions program administered and enforced
by OFAC.
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.
“S&P” has the meaning specified therefor in the definition of Cash Equivalents.
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
“Securities Account” means a securities account (as that term is defined in the
Code).
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, and (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).
“Standard Letter of Credit Practice” means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.
“Sterling” or “£” refers to the lawful currency of the United Kingdom.
“Sterling Denominated Loans” means each Loan denominated in Sterling at the time
of the incurrence thereof.
“Subordinated Indebtedness” means any unsecured Indebtedness of Borrower or its
Subsidiaries incurred from time to time that is subordinated in right of payment
to the Obligations and (a) that is only guaranteed by the Guarantors, (b) that
is not subject to scheduled amortization, redemption, sinking fund or similar
payment and does not have a final maturity, in each case, on or before the date
that is six months after the Maturity Date, (c) that does not include any
financial covenants or any covenant or agreement that

    

--------------------------------------------------------------------------------






is more restrictive or onerous on any Loan Party in any material respect than
any comparable covenant in the Agreement and is otherwise on terms and
conditions reasonably acceptable to Agent, (d) shall be limited to cross-payment
default and cross-acceleration to designated “senior debt” (including the
Obligations), and (e) the terms and conditions of the subordination are
reasonably acceptable to Agent.
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.
“Supermajority Lenders” means, at any time, Lenders having or holding more than
66 2/3% of the aggregate Revolving Loan Exposure of all Lenders; provided, that
(i) the Revolving Loan Exposure of any Defaulting Lender shall be disregarded in
the determination of the Supermajority Lenders, and (ii) at any time there are 2
or more Lenders, “Supermajority Lenders” must include at least 2 Lenders (who
are not Affiliates of one another).
“Swing Lender” means Wells Fargo or any other Lender that, at the request of
Borrower and with the consent of Agent agrees, in such Lender’s sole discretion,
to become the Swing Lender under Section 2.3(b) of the Agreement.
“Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.
“Swing Loan Exposure” means, as of any date of determination with respect to any
Lender, such Lender’s Pro Rata Share of the Swing Loans on such date.
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system is open for the settlement of
payments denominated in Euros.
“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.
“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.
“Type” means, when used in reference to any Loan or borrowing thereof, refers to
whether such Loan is a Base Rate Loan, LIBOR Rate Loan, Euro Denominated Loan or
Sterling Denominated Loan.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.
“United States” means the United States of America.
“Unused Line Fee” has the meaning specified therefor in Section 2.10(b) of the
Agreement.
“US Dollar Equivalent” means at any time (a) as to any amount denominated in
Dollars, the amount thereof at such time, and (b) as to any amount denominated
in any currency other than Dollars, the equivalent amount if Dollars calculated
by Agent at such time using Exchange Rate in effect on the Business Day of
determination.

    

--------------------------------------------------------------------------------






“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
“Withdrawal Liability” means liability with respect to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

    

--------------------------------------------------------------------------------








Schedule 3.6 to Credit Agreement
(Conditions Subsequent)
1.    Within sixty (60) days of the Restatement Closing Date (or such later as
permitted by Agent in its sole discretion), Agent shall have received amended
Deposit Account Control Agreements for each of Borrower’s Deposit Accounts and
Securities Accounts subject to Deposit Account Control Agreements under the
Existing Credit Agreement.
2.    Within sixty (60) days of the Restatement Closing Date (or such later as
permitted by Agent in its sole discretion), the Borrower shall use commercially
reasonable efforts to deliver to Agent a duly executed Collateral Access
Agreement, in form and substance satisfactory to Agent, for each of the
following locations:
(a) 5341 Old Redwood Hwy, Petaluma, CA;


(b) 1380 Redwood Way, Petaluma, CA;


(c) 2802 10th St., Berkeley, CA;


(d) Airport Center Bldg., #3, 3202 Elder Street, Boise, Idaho; and


(e) 2388 Walsh, Santa Clara, CA.


3.    Within sixty (60) days of the Restatement Closing Date (or such later as
permitted by Agent in its sole discretion), Agent shall have received an amended
Flextronics Non-Offset and Access Agreement which shall cover the following
Flextronics locations and shall otherwise be in form and substance satisfactory
to Agent:
(a) Flextronics Electronics Technology (Shenzhen) Co., Ltd.
No. 3 Tian Fu Road, Tong Fu Yu Industrial Park
Fuyong Town, Bao An District
Shenzhen 518103 P.R. China
(b) Flextronics America LLC
890 Yosemite Dr.
Dock S4/S5
Milpitas, CA 95035
(c) Flextronics Global Services Canada Inc.
213 Harry Walker Parkway South
Newmarket, Ontario L3Y 8T3
(d) Hawaii Transfer Company (Flex-managed Facility)
94-1420 Moaniani Street
Waipahu, Hawaii

    

--------------------------------------------------------------------------------






(e) Flextronics Global Services Guadalajara
Guadalajara North
Carretera Base Aerea 5850-4
Colonia La Mora,
Guadalajara, Mexico CP45136
4.    Within sixty (60) days following the Restatement Closing Date (or such
later as permitted by Agent in its sole discretion), Agent shall have received
the original stock certificates representing 65% of the outstanding shares of
the following Loan Party Subsidiaries, together with the corresponding stock
powers of such certificates endorsed in blank, each in form and substance
satisfactory to Agent:
(a) Enphase Energy UK Limited;


(b) Enphase Energy New Zealand Limited;


(c) Enphase Energy Canada, Inc.; and


(d) Enphase Energy Australia Pty Ltd.


5.    Within sixty (60) days of the Restatement Closing Date (or such later as
permitted by Agent in its sole discretion), Agent shall have received a Deposit
Account Control Agreement for Borrower’s Business Money Market Deposit Account
No. 1894409612 maintained at Comerica Bank.
 









    

--------------------------------------------------------------------------------






Schedule 3.1
The Restatement Closing Date shall have been deemed to occur upon satisfaction
of each of the following conditions precedent to the satisfaction of Agent and
each Lender:
(a)Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed and delivered, and each such
document shall be in full force and effect:
(i)the Agreement,
(ii)the Fee Letter,
(iii)the Guaranty and Security Agreement,
(iv)the Intercompany Subordination Agreement, and
(v)a Perfection Certificate
(b)Agent shall have received a certificate from the Secretary of each Loan Party
(i) attesting to the resolutions of such Loan Party’s board of directors
authorizing its execution, delivery, and performance of the Loan Documents to
which it is a party, (ii) authorizing specific officers of such Loan Party to
execute the same, and (iii) attesting to the incumbency and signatures of such
specific officers of such Loan Party;
(c)Agent shall have received copies of each Loan Party’s Governing Documents, as
amended, modified, or supplemented to the Restatement Closing Date, certified by
the Secretary of such Loan Party;
(d)Agent shall have received a certificate of status with respect to each Loan
Party, dated within 10 days of the Restatement Closing Date, such certificate to
be issued by the appropriate officer of the jurisdiction of organization of such
Loan Party, which certificate shall indicate that such Loan Party is in good
standing in such jurisdiction;
(e)Agent shall have received certificates of status with respect to each Loan
Party, each dated within 30 days of the Restatement Closing Date, such
certificates to be issued by the appropriate officer of the jurisdictions (other
than the jurisdiction of organization of such Loan Party) in which its failure
to be duly qualified or licensed would constitute a Material Adverse Effect,
which certificates shall indicate that such Loan Party is in good standing in
such jurisdictions;
(f)Agent shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 5.6 of the Agreement, the form
and substance of which shall be satisfactory to Agent;
(g)Agent shall have received an opinion of the Loan Parties’ counsel in form and
substance satisfactory to Agent;
(h)Each Lender shall have completed its business and legal due diligence, the
results of which are satisfactory to such Lender;
(i)Each Lender shall have completed Patriot Act searches, OFAC/PEP searches and
customary individual background checks for each Loan Party’s senior management,
the results of which shall be satisfactory to such Lender;

    

--------------------------------------------------------------------------------






(j)Borrower shall have paid all Lender Group Expenses incurred in connection
with the transactions evidenced by the Agreement and the other Loan Documents;
(k)Borrower and each of its Subsidiaries shall have received all governmental
and third party approvals (including landlords’ consents and other consents)
necessary or, in the reasonable opinion of Agent, advisable in connection with
the transactions contemplated by the Loan Documents, which shall all be in full
force and effect;
(l)Borrower and each of its Subsidiaries shall have received all licenses,
approvals or evidence of other actions required by any Governmental Authority in
connection with the execution and delivery by Borrower or its Subsidiaries of
the Loan Documents or with the consummation of the transactions contemplated
thereby;
(m)Each Lender shall have received final credit committee approval for the
facility;
(n)Borrower shall have Liquidity greater than or equal to $25,000,000, after
giving effect to the initial extensions of credit under the Agreement and the
payment of all fees and expenses required to be paid by Borrower on the
Restatement Closing Date under the Agreement or the other Loan Documents; and
(o)all other documents and legal matters in connection with the transactions
contemplated by the Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.



    

--------------------------------------------------------------------------------








Schedule 5.1
Deliver to Agent (and if so requested by Agent, with copies for each Lender)
each of the financial statements, reports, or other items set forth below at the
following times in form satisfactory to Agent:
as soon as available, but in any event within 30 days (45 days in the case of a
month that is the end of one of Borrower’s fiscal quarters and 60 days in the
case of a month that is the end of one of Borrower’s fiscal years) after the end
of each month during each of Borrower’s fiscal years,
(a) an unaudited consolidated balance sheet and income statement covering
Borrower’s and its Subsidiaries’ operations during such period; provided,
however, if Availability is less than $12,500,000, Borrower shall also provide
an unaudited consolidated statement of cash flow and statement of shareholder’s
equity covering Borrower’s and its Subsidiaries’ operations during such period
and together with the balance sheet and income statement compared to the prior
period and plan, together with a corresponding discussion and analysis of
results from management, and
(b) a Compliance Certificate along with the underlying calculations. The
calculations of EBITDA and Fixed Charge Coverage Ratio shall be required (i)
prior to an election by the Borrower to convert its financial test to a Fixed
Charge Coverage Ratio, only in a monthly Compliance Certificate that is
delivered in respect of a month that is the end of one of Borrower’s fiscal
quarters, and (ii) after an election by the Borrower to convert its financial
test to a Fixed Charge Coverage Ratio, in each monthly Compliance Certificate.
as soon as available, but in any event within 90 days after the end of each of
Borrower’s fiscal years,
(c) consolidated financial statements of Borrower and its Subsidiaries for each
such fiscal year, audited by independent certified public accountants of
national recognized standing and not otherwise reasonably determined by Agent to
be unacceptable, without any qualifications (including any (A) “going concern”
or like qualification or exception, (B) qualification or exception as to the
scope of such audit, or (C) qualification which relates to the treatment or
classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with the provisions of Section 7 of the
Agreement), by such accountants to have been prepared in accordance with GAAP
(such audited financial statements to include a balance sheet, income statement,
statement of cash flow, and statement of shareholder’s equity, and, if prepared,
such accountants’ letter to management).
(d) if there are differences between the audited financial statements delivered
under clause (c) above and the unaudited financial statements for the same
period delivered under clause (a) above that would result in changes to
information previously provided under the Compliance Certificate provided under
clause (b) above for such year end, an updated Compliance Certificate.
as soon as available, but in any event upon the earlier of (i) 60 days after the
start of each of Borrower’s fiscal years or (ii) approval of the Borrower’s
Projections from the Borrower’s Board of Directors,
(e) copies of Borrower’s Projections, in form and substance (including as to
scope and underlying assumptions) satisfactory to Agent, in its Permitted
Discretion, for the forthcoming 3 years, year by year, and for the forthcoming
fiscal year, month by month, certified by the chief financial officer of
Borrower as being such officer’s good faith estimate of the financial
performance of Borrower during the period covered thereby


    

--------------------------------------------------------------------------------






if and when filed by Borrower,
(f) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,
(g) any other filings made by Borrower with the SEC, and
(h) any other information that is provided by Borrower to its shareholders
generally.
Documents required to be delivered pursuant to (f) or (g) shall be deemed to
have been furnished to Agent on the date on which the Borrower files such
documents with the SEC and such documents are publicly available on the SEC’s
EDGAR filing system or any successor thereto.
promptly, but in any event within 5 days after Borrower has knowledge of any
event or condition that constitutes a Default or an Event of Default,
(i) notice of such event or condition and a statement of the curative action
that Borrower proposes to take with respect thereto.
promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on Borrower or any of its
Subsidiaries,
(j) notice of all actions, suits, or proceedings brought by or against Borrower
or any of its Subsidiaries before any Governmental Authority that would
reasonably be expected to result in a liability in excess of $250,000.
upon the request of Agent,
(k) any other information reasonably requested relating to the financial
condition of Borrower or its Subsidiaries.




    

--------------------------------------------------------------------------------






Schedule 5.2
Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:
Monthly (no later than the 10th day of each month); provided that such documents
will be provided weekly if at any time Availability is less than or equal to the
greater of (x) 16.67% of the Maximum Revolver Amount and (y) $12,500,000
(a)    an Account roll-forward with supporting details supplied from sales
journals, collection journals, credit registers and any other records,
(b)    notice of all claims, offsets, or disputes asserted by Account Debtors
with respect to Borrower’s and its Subsidiaries’ Accounts, and
(c)    copies of invoices together with corresponding shipping and delivery
documents, and credit memos together with corresponding supporting
documentation, with respect to invoices and credit memos in excess of an amount
determined in the sole discretion of Agent, from time to time.
Monthly (no later than the 10th day of each month); provided that such documents
will be provided weekly if at any time Availability is less than or equal to the
greater of (x) 16.67% of the Maximum Revolver Amount and (y) $12,500,000
(d)    Inventory system/perpetual reports specifying the cost and the wholesale
market value of Borrower’s and its Subsidiaries’ Inventory, by category, with
additional detail showing additions to and deletions therefrom (delivered
electronically in an acceptable format, if Borrower has implemented electronic
reporting).
Monthly (no later than the 10th day of each month); provided that such documents
will be provided weekly if at any time Availability is less than or equal to
equal to the greater of (x) 16.67% of the Maximum Revolver Amount and (y)
$12,500,000
(e)    an executed Borrowing Base Certificate,
(f)    a detailed aging, by total, of Borrower’s Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format, if Borrower has implemented
electronic reporting),
(g)    a detailed calculation of those Accounts that are not eligible for the
Borrowing Base, if Borrower has not implemented electronic reporting,
(h)    a detailed Inventory system/perpetual report together with a
reconciliation to Borrower’s general ledger accounts (delivered electronically
in an acceptable format, if Borrower has implemented electronic reporting),
(i)    a detailed calculation of Inventory categories that are not eligible for
the Borrowing Base, if Borrower has not implemented electronic reporting,
(j)    a summary aging, by vendor, of Borrower’s and its Subsidiaries’ accounts
payable and any book overdraft (delivered electronically in an acceptable
format, if Borrower has implemented electronic reporting) and an aging, by
vendor, of any held checks,
(k)    a detailed report regarding Borrower’s and its Subsidiaries’ cash and
Cash Equivalents, including an indication of (i) which amounts constitute
Qualified Cash and (ii) in which countries such cash and Cash Equivalents are
located, and
(l)    a monthly Account roll-forward, in a format acceptable to Agent in its
discretion, tied to the beginning and ending account receivable balances of
Borrower’s general ledger.
Monthly (no later than the 30th day of each month)
(m)    a reconciliation of Accounts, trade accounts payable, and Inventory of
Borrower’s general ledger accounts to its monthly financial statements including
any book reserves related to each category.
Quarterly
(n)    written notice of any Patent or Trademark (as each is defined in the
Guaranty and Security Agreement) applications or registrations, and
(o)    supplements to the Perfection Certificate, if any.





--------------------------------------------------------------------------------






Semi-annually
(p)    copies of each material amendment or modification of any Material
Contract, if any; provided that documents required to be delivered pursuant to
(p) shall be deemed to have been furnished to Agent on the date on which the
Borrower files such documents with the SEC and such documents are publicly
available on the SEC’s EDGAR filing system or any successor thereto.
Annually
(q)    a detailed list of Borrower’s and its Subsidiaries’ customers, with
address and contact information.
Promptly after the filing thereof
(r)    written notice of any Copyright (as defined in the Guaranty and Security
Agreement) applications or registrations.
Upon reasonable request by Agent
(s)    copies of purchase orders and invoices for Inventory and Equipment
acquired by Borrower or its Subsidiaries,
(t)    other reports as to the Collateral or the financial condition of Borrower
and its Subsidiaries, and
(u)    a report regarding Borrower’s and its Subsidiaries’ accrued, but unpaid,
ad valorem taxes.




